297 B.R. 162 (2003)
In re Paula LICKMAN, Debtor.
Marie E. Henkel, Trustee, Plaintiff,
v.
Paula Lickman et al., Defendants.
Bankruptcy No. 98-02632-6C7, Adversary No. 01-170.
United States Bankruptcy Court, M.D. Florida, Orlando Division.
July 25, 2003.
*163 *164 *165 *166 *167 *168 *169 Gerald J. D'Ambrosio, Delray Beach, FL, for debtor.


*170 MEMORANDUM OF DECISION

C. TIMOTHY CORCORAN, III, Bankruptcy Judge.
This adversary proceeding presents significant issues involving a debtor and her confederates' repeated efforts to thwart the trustee's administration of the debtor's bankruptcy estate. They took their actions in derogation of settled principles of law to the substantial harm and detriment of the bankruptcy estate. They have severely prejudiced all creditors of this estate. The trustee seeks injunctive relief and sanctions. The court concludes that injunctive relief and sanctions are appropriate.

I.

A.

Introduction.
This adversary proceeding is the latest installment in a saga that has been ongoing for more than four years and that has played out in the Pennsylvania state courts, the federal district courts in the Eastern District of Pennsylvania and the Middle District of Florida, and the bankruptcy court in the Middle District of Florida. This court has entered several decisions in this bankruptcy case and assumes familiarity with those decisions.[1]
Virtually all of the litigation in this bankruptcy case has, at its core, involved a dispute as to who should have ownership and control over one asset: a 15 percent interest in a probate estate and putative claims against the executrix of that probate estate, Marcy Shain ("Shain" or "executrix"), pending in the Pennsylvania probate court ("probate asset").
The debtor and her confederates  a friend, Robert Dizak or Robert Daniels ("Daniels")[2], and her attorneys, Gerald J. D'Ambrosio ("D'Ambrosio"), and James F. Wiley, III ("Wiley")  have aggressively pursued the debtor's claim of entitlement to the probate asset by making telephone calls, writing letters, filing disciplinary complaints with The Florida Bar, and placing newspaper advertisements in an effort to pressure the trustee and her counsel to abandon the probate asset; by taking an adverse position in the bankruptcy case and its related proceedings in an effort to hinder and delay the trustee's administration of the probate asset; by making and prosecuting collateral claims for legal relief in the Pennsylvania state and federal courts against the trustee and her counsel on account of the trustee's administration of the probate asset; and by continuing all of these efforts despite final judicial determinations that the debtor's legal positions are meritless. The plaintiff contends that, in taking these actions, the defendants have violated the automatic stay, this court's order granting the trustee's motions for sanctions entered on October 18, 1999, 28 U.S.C. § 959, and the Barton doctrine. The plaintiff seeks injunctive relief and monetary damages in the amount of $181,798.69, plus costs.
The court conducted the trial of this adversary proceeding over a period of three days. At trial, the court heard testimony from six witnesses and received into evidence nearly 200 exhibits. After considering *171 all of the testimony, particularly the demeanor and credibility of the witnesses, the exhibits admitted at trial, pleadings and stipulations filed by the parties, other facts as established as a matter of record in the court file, and written arguments of the parties, including the authorities cited by the parties, the court determines the facts and issues as more specifically delineated below as required by F.R.B.P. 7052.

B.

Chronology of Events.
The record is voluminous. In addition, the record has been somewhat muddied by the abandon with which the defendants have cited in their papers alleged "facts" that are not supported by the record. The court has therefore prepared a chronology that sets out all of the events that have occurred in the debtor's bankruptcy case and elsewhere as established by the record.
The chronology is attached to this decision as Appendix I. It is an integral part of this decision. To the extent there is testimony or evidence in the record that is contrary to what is contained in the appendix, the court does not credit that testimony or evidence.

C.

Phase I: March 1998  April 2001.
On March 27, 1998, the debtor filed a case under Chapter 7 of the Bankruptcy Code (App. I No. 1).[3] The trustee determined that there were no assets to be administered and the case was closed shortly after the court entered a discharge of the debtor's debts (App. I Nos. 6 and 7). The debtor discharged approximately $38,000 in unsecured debt (App. I No. 1).
Unknown to the trustee, the debtor's aunt died during the 180-day period following the debtor's Chapter 7 bankruptcy filing (App. I No. 3). The aunt's will left the debtor a 15 percent interest in her estate (App. I No. 4). The debtor and her brother, Stephen Lickman ("the Lickmans"), were immediately at odds with their cousin, Shain, the major beneficiary and executrix of the probate estate, with respect to Shain's financial dealings on behalf of the decedent before and during probate (App. I No. 10). The Lickmans commenced litigation in the Pennsylvania probate court against the executrix alleging malfeasance (App. I No. 13).
Daniels and the debtor had a romantic relationship and were then living together (App. I No. 11). Daniels and the debtor were both legally sophisticated. Daniels had published a legal periodical for many years, and the debtor had worked as a paralegal (App. I Nos. 1 and 21). Daniels actively participated in the debtor's litigation against the executrix and paid some of the debtor's legal fees (App. I Nos. 14, 15, and 22).
Neither the debtor nor the executrix notified the Chapter 7 trustee of the debtor's interest in the probate estate (App. I Nos. 12 and 17). Counsel for the executrix, Larry S. Segal ("Segal"), communicated to the debtor and her counsel the necessity of notifying the trustee of the probate asset (App. I No. 17). When the debtor had failed to notify the trustee by the time to file the executrix' preliminary accounting with the probate court, Segal notified the trustee of the debtor's interest in the probate estate (App. I No. 25).
*172 When it became apparent that the trustee might reopen the debtor's bankruptcy case to administer the probate asset, Daniels sought and obtained counsel to represent the debtor's interests in the bankruptcy court (App. I Nos. 20, 23, and 27). Daniels selected D'Ambrosio, a bankruptcy attorney whom Daniels had known for more than 20 years and with whom he shared office space (App. I No. 21). Daniels asked D'Ambrosio to assist him in writing letters to the trustee to dissuade her from administering the probate asset (App. I No. 20). Daniels was not himself admitted to The Florida Bar. Indeed, Daniels allegedly was convicted in New York of a felony for the unauthorized practice of law and is currently seeking admission to The Florida Bar (App. I No. 20).
On August 16, 1999, the court entered an order reopening the debtor's bankruptcy case to permit the Chapter 7 trustee to administer the probate asset for the benefit of the debtor's unsecured creditors (App. I No. 32). Shortly thereafter, the court approved the trustee's employment of Lynnea Concannon ("L. Concannon") as trustee's counsel (App. I No. 38). Lynnea Concannon was assisted by her associate, Sean Concannon ("S. Concannon") (App. 1 No. 38). The trustee also employed special counsel, William O'Connell ("O'Connell"), to represent the estate's interests in the Pennsylvania probate action (App. I Nos. 60 and 113).
Had the debtor cooperated with the trustee in administering the probate asset at this point, the bankruptcy estate would have incurred attorney's fees in the range of $900 to $2,000 (App. I No. 32). Even after the payment of all administrative expenses, the trustee would have been able to make a substantial distribution to the debtor's unsecured creditors. The debtor, however, did not cooperate.
Instead, Daniels, the debtor, and D'Ambrosio waged an aggressive campaign to dissuade the trustee and her counsel from administering the probate asset. They initiated a barrage of telephonic and written communications to the trustee and her counsel (App. I Nos. 29, 30, 31, 36, 40, 41, 42, 43, 52, 53, 56, 57, 58, 64, 67, 88, 89, and 94). In these communications, Daniels, the debtor, and D'Ambrosio took the position that it would be burdensome to the estate to administer the probate asset because the debtor's claims against the executrix were speculative and would be difficult to collect from the executrix who resided in Israel (App. I Nos. 29, 30, 31, 36, 40, 41, 42, and 43). Daniels, the debtor, and D'Ambrosio urged the trustee and her counsel to abandon the probate asset. They also made direct or implicit threats of adverse consequences to the trustee and her counsel if the trustee did not cease administering the probate asset (App. I Nos. 29, 30, 36, 40, 42, 43, 52, 53, 58, 64, 88, 89, and 94).
During this time, D'Ambrosio fraudulently represented to the trustee and her counsel that Daniels was formally associated with his office as an assistant or associate attorney authorized to speak on behalf of the debtor (App. I Nos. 45 and 107). Daniels also fraudulently held himself out to the trustee and her counsel as D'Ambrosio's employee or associate authorized to speak on behalf of the debtor (App. I Nos. 41, 75, 103, and 104).[4] Daniels drafted and typed many of the letters that D'Ambrosio sent to the trustee and her counsel in addition to making telephone calls (App. I No. 24).
*173 As a consequence of Daniels', the debtor's, and D'Ambrosio's early pressure tactics to force abandonment of the probate asset, the trustee filed an adversary proceeding seeking a determination that the probate asset was property of the estate (App. I No. 44). Although D'Ambrosio initially represented the debtor in her reopened bankruptcy case, he quickly withdrew after the court entered an order directing his compliance with L.B.R.2090-1 and noting that the clerk's records did not reflect that D'Ambrosio was a member of the bar of the U.S. District Court for the Middle District of Florida (App. I Nos. 35 and 46). Soon after D'Ambrosio's withdrawal, the debtor filed a pro se motion to revoke the order reopening her bankruptcy case (App. I No. 48).
In the meantime, the debtor continued to assert an interest in the probate asset and continued to prosecute her litigation against the executrix pending in the Pennsylvania probate court (App. I Nos. 33, 59, and 65). In response to the Lickmans' attacks on the executrix, Segal filed a motion in the Pennsylvania probate court to invoke the in terrorem clause of the decedent's will to eliminate the Lickmans' interests in the probate estate (App. I No. 39). When the trustee learned of the debtor's attacks on the executrix and the executrix' motion to eliminate the debtor's interest in the probate asset, the trustee filed in the bankruptcy court two emergency motions for sanctions against the debtor and Segal (App. I No. 47).
On October 14, 1999, this court conducted a lengthy evidentiary hearing of the trustee's motions for sanctions (App. I No. 74). Gary L. Armstrong ("Armstrong"), a personal friend of the debtor, entered his appearance as debtor's counsel at that hearing (App. I No. 73).
At the conclusion of the hearing, the court found that the probate asset was property of the bankruptcy estate (App. I No. 76). The court determined that the debtor and executrix' counsel had violated the automatic stay by taking actions in the Pennsylvania probate court (App. I No. 76). The court made it clear that the trustee was the party who would administer the probate asset regardless of the ultimate value of that asset to the estate (App. I No. 76). The court enjoined the debtor from taking any further actions to exercise control over the probate asset and determined that the debtor and the executrix counsel's actions in Pennsylvania taken in violation of the automatic stay were void (App. I Nos. 78 and 79). Although the court did not award monetary sanctions against the debtor, it issued a strong warning to the debtor to curb her actions and reserved jurisdiction to revisit the issue in the future (App. I No. 77).
On October 18, 1999, the court entered an order memorializing its ruling ("October 18, 1999, sanctions order")(App. I No. 82). The debtor took an appeal of this order but did not seek a stay pending appeal (App. I No. 85).
On October 27, 1999, the trustee filed a motion for summary judgment of her adversary complaint to determine property of the estate on the basis that the court had determined the issue in the trustee's favor at its hearing of the trustee's sanctions motions (App. I No. 87). The court scheduled a hearing of the trustee's motion for summary judgment for December 1999 (App. I No. 92).
Immediately thereafter, Armstrong filed the debtor's motion to compel the trustee to abandon the probate asset (App. I No. 93). In her motion, the debtor asserted that her claims against the executrix would be "burdensome to the estate and of inconsequential (if any) value and benefit to the estate * * * * [because] the Debtor's interest in the decedent's estate ha[d] far *174 less value than the cost of recovering the speculative funds." (App. I No. 93).
By this point, it was clear to Daniels, the debtor, and D'Ambrosio that their informal attempts to dissuade the trustee from administering the probate asset had failed. The trustee was beginning to administer the probate asset with the concurrence of the bankruptcy court. The court had scheduled a hearing on the issue of the estate's entitlement to the probate asset. Moreover, the trustee had obtained an order from the bankruptcy court that enjoined the debtor from interfering with the trustee's administration of the probate asset. Daniels, the debtor, and D'Ambrosio decided, therefore, to bring additional pressure to bear on the trustee and her counsel.
To this end, Daniels made telephone calls to trustee's counsel that were increasingly vituperative and threatening (App. I No. 103). At one point, Daniels promised that he would "make fools" of the trustee and her counsel and would ensure that the debtor's bankruptcy case would be prohibitively costly to administer (App. I No. 43).
The debtor filed baseless complaints with The Florida Bar against the trustee and L. Concannon and S. Concannon, her counsel, (App. I Nos. 98 and 101). The gravamen of the debtor's complaints related to actions that the trustee and her counsel had taken in administering the probate asset.[5]
D'Ambrosio sent letters that contained threats of legal action on account of the trustee's and her counsels' actions taken while administering the probate asset (App. I Nos. 88, 89, and 94).
In December 1999, D'Ambrosio substituted in the bankruptcy case for Armstrong as debtor's counsel, in the meantime having been admitted to the bar of the U.S. District Court for the Middle District of Florida (App. I No. 105). He immediately sought to continue the December hearing of the trustee's motion for summary judgment on the complaint to determine that the probate asset was property of the estate (App. I No. 108). Although the court did not continue the hearing, it conducted the hearing as a preliminary hearing and scheduled a further hearing for February 2000 (App. I No. 109).
D'Ambrosio then filed on the debtor's behalf a flurry of papers adverse to the trustee. He filed motions to dismiss in two pending adversary proceedings and a motion for sanctions against trustee's counsel for alleged discovery failures (App. I Nos. 111 and 117). He also filed an emergency motion for relief from stay seeking to modify the automatic stay to permit the debtor to continue her litigation against the executrix in the Pennsylvania probate court (App. I No. 116). In addition, he filed the debtor's application for administrative expense which sought $17,000 in repayment of the debtor's purported legal expenses incurred in connection with the Lickmans' litigation against the executrix in the Pennsylvania probate court before the bankruptcy court reopened the debtor's bankruptcy case (App. I No. 114).[6]
On January 14, 2000, the trustee filed a notice of sale of the probate asset to Shain, in her individual capacity, for an agreed *175 price of $23,500 (App. I No. 118).[7] In the notice, the trustee stated that she believed the sale price to be fair and reasonable given the contentious posture of the probate estate, the costs of litigation in a distant forum (including the expense of determining whether the putative claims against the executrix were well-founded), the likelihood of success, the delay that litigation would entail, and the ability to collect if litigation were to be successful. The trustee noticed the debtor and all creditors of the sale and provided an opportunity to bid or object (App. I No. 118).
Despite being afforded an opportunity to do so, the debtor did not bid on the probate asset (App. I No. 118). Instead, she filed objections to the trustee's notice of sale on her own behalf and through counsel (App. I No. 121 and 122). In her objections, the debtor abandoned the mantra that Daniels, she, and D'Ambrosio had repeatedly urged to the trustee, her counsel, and the court  that the debtor's putative claims against the executrix were essentially without realizable value to the estate  and did a complete about face. The debtor now insisted that her putative claims against the executrix had substantial value, that collection of that value was secured by a bond posted in the probate estate, and that the trustee, as a fiduciary of the debtor, was obligated to recover that value by continuing the debtor's litigation against the executrix (App. I No. 121). In addition, the debtor alleged that the proposed sale violated public policy and was procured through fraud and collusion (App. I No. 122). The court added the debtor's motions, the trustee's notice of sale, and the debtor's objections to the February 2000 hearing.[8]
The court conducted the February 2000 hearing over two days and received testimony and evidence, most of which related to the issue of whether the trustee's sale of the probate asset to the alleged wrongdoer was reasonable and in the best interests of the estate (App. I No. 125). Armstrong and D'Ambrosio vehemently and aggressively represented the debtor's interests during the hearing (App. I No. 125). At the conclusion of the hearing, the court approved the trustee's notice of sale and overruled the debtor's objections (App. I No. 131). The court also granted summary judgment in favor of the trustee on her complaint to determine that the probate asset was property of the estate (App. I No. 131). The court denied the debtor's motions to compel abandonment and for relief from stay and the debtor's motions filed in the two pending adversary proceedings (App. I No. 131).
The court entered its orders on the matters determined at the February 2000 hearing between February 24 and February 28, 2000 (App. I Nos. 133, 134, 135, and 136). The debtor did not perfect her appeal of the court's order approving the sale (App. I Nos. 137 and 142). The order was *176 thus a final order as to the trustee, Shain, the debtor, and all creditors.
On April 3, 2000, the district court dismissed the debtor's appeal of the October 18, 1999, sanctions order for the debtor's failure to file a brief (App. I No. 153). The debtor took an appeal of the district court's order to the court of appeals (App. I No. 162).
The district court's order dismissing the debtor's appeal was three pages in length and listed in its caption the district court case number; the bankruptcy court case number; and the parties, "Paula Lickman, Appellant vs. Marie E. Henkel, Trustee, Appellee" (App. I No. 153). The district court case number and the "vs." appeared on the same line of text (App. I No. 153). The district court order dismissed the appeal pending before it and directed the clerk to close the case (App. I No. 153).
The clerk of the district court served the order dismissing the appeal on the clerk of the bankruptcy court, trustee's counsel, D'Ambrosio, and possibly Armstrong (App. I No. 154, 155, 156, and 158). In any event, Armstrong obtained a copy of the district court order and faxed it to Daniels or Lickman, or both of them (App. I No. 157).
Either Daniels or Lickman, or both of them, then altered the district court order by deleting from the caption the line of text containing the district court case number and the "vs." so that the order appeared to direct the bankruptcy court clerk to close the debtor's bankruptcy case rather than to direct the district court clerk to close the appellate case ("altered district court order")(App. I No. 161). The altered district court order also had Armstrong's fax legend on the bottom of its first page (App. I No. 161).
Either Daniels or the debtor, or both of them, altered the district court order to facilitate their planned actions in the Pennsylvania courts. They had been unsuccessful in achieving their objective in the bankruptcy court  to preserve the debtor's interest in the probate asset, particularly the putative claims against the executrix. Even worse, the bankruptcy court had entered orders that enjoined the debtor from proceeding in the Pennsylvania courts. Daniels and the debtor hoped that closing the debtor's bankruptcy case would negate these adverse determinations against the debtor. At a minimum, Daniels and the debtor believed that their future efforts would be immeasurably easier if the debtor could proceed in the Pennsylvania probate court without hindrance by the trustee, trustee's counsel, or the bankruptcy court.[9]
This was important to Daniels and the debtor because the Pennsylvania probate court's trial of the Lickmans' motion to remove the executrix and substitute the debtor was scheduled for May 2000 (App. I No. 83). Daniels and the debtor hoped that a successful resolution of that trial would position the debtor to launch a renewed attack on Shain and to recover or recoup the debtor's interest in the probate asset.
On April 24, 2000, therefore, D'Ambrosio filed the debtor's "notice of filing" asking the court to take notice of the district court's order entered on April 3, 2000, that "directed that the [bankruptcy] case be closed." (App. I Nos. 160 and 161). *177 D'Ambrosio attached a copy of the altered district court order to his notice with the knowledge that it had been altered and in the hopes that the bankruptcy court would close the debtor's bankruptcy case in reliance on the altered district court order (App. I Nos. 160 and 161). D'Ambrosio filed the notice to assist and facilitate Daniels' and the debtor's planned and pending actions in Pennsylvania (App. I Nos. 160 and 161).
A week later, the debtor filed in a pending adversary proceeding her response to the trustee's motion to reschedule trial. That response requested that her bankruptcy case be closed (App. I Nos. 166). The debtor attached a copy of the altered district court order in which she circled the caption that contained the bankruptcy case number only and the last paragraph directing the clerk to close the case (App. I No. 166). The debtor filed the altered district court order with the knowledge that it had been altered and to assist and facilitate Daniels' and her planned and pending actions in Pennsylvania (App. I No. 166).
The court did not act on either of these papers because they did not present a request for relief as required by F.R.B.P. 9013. In May 2000, the Pennsylvania probate court conducted its trial of the Lickmans' motion to remove the executrix and substitute the debtor as well as the executrix' motion to invoke the in terrerom clause against the Lickmans (App. I No. 171). At the conclusion of the trial, the Pennsylvania probate court took the matter under advisement (App. I No. 171).
In March 2000, D'Ambrosio filed motions to withdraw as the debtor's attorney, citing the debtor's inability to pay additional attorney's fees and the apparent futility of seeking relief in the bankruptcy court (App. I No. 150).[10] The court denied these motions after notice and hearing (App. I No. 167).
In April 2001, the court of appeals affirmed the district court's order dismissing the debtor's appeal of the October 18, 1999, sanctions order (App. I No. 196). The October 18, 1999, sanctions order was thus a final order as to the debtor and the trustee.
By the end of Phase I, the trustee had conclusively and finally determined that the probate asset was property of the estate and had administered the probate asset by selling it to Shain (App. I No. 118). In reaching this point, the bankruptcy estate had incurred $46,299.45 in attorney's fees and costs for services to the estate (App. I Nos. 30, 33, 34, 35, 36, 37, 38, 43, 44, 46, 48, 50, 52, 53, 55, 57, 60, 86, 88, 89, 90, 93, 94, 96, 100, 101, 102, 105, 106, 112, 114, 116, 117, 118, 120, 142, 145, 150, and 160).
It appeared that the only remaining matters in the debtor's bankruptcy case were the allowance of claims and distribution of the estate to creditors.


*178 D.

Phase II: Early 2001  Present.
Daniels, the debtor, and D'Ambrosio had exhausted all of their legal remedies to redress the adverse rulings of the bankruptcy court determining that the probate asset was property of the debtor's bankruptcy estate and approving its sale to Shain. Daniels and the debtor, however, were unfazed. Daniels again went looking for someone to assist his and the debtor's efforts to recover or recoup the value of the probate asset. Daniels obtained on behalf of the debtor the services of Wiley, a Pennsylvania attorney specializing in attorney malpractice (App. I No. 189 and 190).
Daniels and the debtor initially planned to prosecute malpractice claims against the debtor's Pennsylvania attorneys (App. I No. 189). They soon modified the plan, however, to include collateral attacks on the sale of the probate asset and on the trustee and her counsel for their administration of the probate asset (App. I No. 190).
In an effort to assist this new strategy, Daniels placed in a legal periodical several advertisements that sought ammunition with which to attack the integrity of the Orlando bankruptcy court (App. I No. 194). Daniels also actively participated in the planning and drafting stages of this phase (App. I No. 191, 192, and 193). Wiley relied extensively on Daniels and the debtor for information concerning the debtor's bankruptcy case and made little or no attempt to verify the information by reviewing the court record or consulting with D'Ambrosio (App. I No. 192).
Wiley first withdrew the Lickmans' motion to remove the executrix and substitute the debtor that had been pending underadvisement in the Pennsylvania probate court for almost a year after it was tried (App. I No. 195). He then sought and obtained in the Pennsylvania probate court a determination in the Lickmans' favor of the executrix' motion to eliminate the Lickmans as beneficiaries of the probate estate (App. I No. 195).
Wiley next filed in the Pennsylvania probate court the Lickmans' motion to void and declare unenforceable the trustee's sale agreement (App. I No. 200). Daniels drafted all or substantially all of this motion (App. I No. 200). The motion contained complaints about the trustee's sale of the probate asset and also quoted the language contained in the bankruptcy court's October 18, 1999, sanctions order enjoining the debtor from taking any action to interfere with the trustee's administration of the probate asset (App. I No. 200).
The Lickmans' motion attacking the trustee's sale of the probate asset triggered an immediate response by trustee's counsel who sent a letter to Wiley citing the court's October 18, 1999, sanctions order and demanding that Wiley withdraw the motion (App. I No. 201). On June 8, 2001, Wiley sent a letter to the probate court stating his inability to withdraw the motion and asking the court's advice as to how to proceed (App. I No. 203). Shortly after, the Pennsylvania probate court dismissed the Lickmans' motion to void or declare unenforceable the trustee's sale agreement without prejudice to their right to challenge the validity of the sale agreement at a future date (App. I No. 206).
This sequence of events confirmed for Daniels, the debtor, and Wiley the trustee's continued intention to defend and protect in the Pennsylvania probate court the bankruptcy estate's entitlement to the probate asset. Accordingly, the debtor and D'Ambrosio resumed their efforts to close the debtor's bankruptcy case. On June 11, 2001, D'Ambrosio filed the debtor's motion *179 to close the debtor's bankruptcy case (App. I No. 204). Notably, this motion did not refer to, rely on, or attach the altered district court order (App. I No. 204).
Having failed to obtain immediate relief in the Pennsylvania probate court, Daniels, the debtor, and Wiley sought an alternative means of recovering or recouping the value of the probate asset for the debtor's benefit. On June 15, 2001, Wiley filed in the Pennsylvania federal district court the debtor's complaint seeking compensatory and punitive damages from the trustee, trustee's counsel, the executrix, and executrix' counsel ("Pennsylvania damages action") (App. I No. 207). The debtor's complaint asserted claims of civil conspiracy, abuse of process, and intentional interference of the debtor's right to access to judicial process (App. I No. 207). The complaint contained specific references to the bankruptcy court's October 18, 1999, sanctions order (App. I No. 207 and 208). Although the complaint did not name the bankruptcy judge as a party, it alleged that the bankruptcy judge had "knowingly assisted" the trustee and her counsel in "their conspiratorial schemes" (App. I No. 208). Daniels drafted the complaint, and Wiley signed and filed it without substantial modification (App. I No. 208).
It is worthy of note that Daniels had boasted to S. Concannon that he could draft a complaint against an attorney that compelled the attorney's professional liability carrier to deny coverage (App. I No. 103). A review of the complaint Daniels drafted and Wiley filed reveals that this is precisely what Daniels sought to do.
On June 20, 2001, the trustee filed an emergency motion for sanctions against Daniels, the debtor, D'Ambrosio, and Wiley for willful violations of the automatic stay (App. I No. 211). The trustee attached to her motion a copy of the debtor's complaint filed in the Pennsylvania damages action (App. I No. 207). The trustee also filed an objection to the debtor's application for administrative expense (App. I No. 213).
On June 22, 2001, the bankruptcy court entered sua sponte an order of recusal. The order was signed by both bankruptcy judges in the Orlando division of the Middle District of Florida (App. I No. 212). The chief judge then assigned the debtor's bankruptcy case to the undersigned judge (App. I No. 214). The court directed the parties to file responses to all pending motions and scheduled an evidentiary hearing for August 2001 (App. I No. 217).
Notwithstanding the trustee's motion for sanctions, Daniels, the debtor, and Wiley continued to prosecute actively the debtor's Pennsylvania damages action (App. I Nos. 216 and 218). The trustee's clear intention to oppose this action, however, meant that their efforts were going to be both time-consuming and expensive to prosecute. Wiley had been providing his legal services on a contingency fee basis without any written retainer agreement (App. I No. 190). In an apparent effort to fund the debtor's Pennsylvania litigation, Wiley filed in the Pennsylvania probate court the Lickmans' motion seeking a partial distribution from the probate estate to the debtor in the amount of $10,000, asserting as a basis the debtor's inability to pay Wiley's fees (App. I No. 224).[11]
On August 2, 2001, the trustee filed a notice of withdrawal of her motion for sanctions indicating her intention to seek the same relief against the defendants through an adversary proceeding (App. I No. 223). The trustee then filed this adversary proceeding on August 8, 2001 *180 (App. I No. 227). In her complaint, the trustee sought monetary and injunctive relief on theories that the defendants had violated the automatic stay, the October 18, 1999, sanctions order, 28 U.S.C. § 959, and the Barton doctrine, among others (App. I No. 227).[12]
About the same time, Wiley filed on the debtor's behalf in the Pennsylvania federal district court a second civil action (App. I No. 225). Daniels drafted all or substantially all of this complaint (App. I No. 225). This action sought declaratory relief that the trustee's sale of the probate asset was void or unenforceable ("Pennsylvania declaratory relief action") (App. I No. 225). Although the complaint did not specifically reference the bankruptcy court's October 18, 1999, sanctions order, it contained general references to the October 14, 1999, evidentiary hearing at which the court made its ruling memorialized in that order (App. I No. 225).
On August 10, 2001, this court conducted an evidentiary hearing of all motions then pending in the debtor's bankruptcy case. At that time, neither the court nor the trustee and her counsel knew of the recent filing of the Pennsylvania declaratory relief action. At the conclusion of the hearing, the court took under advisement the debtor's application for administrative expense and the trustee's objection (App. I No. 229).[13] Upon D'Ambrosio's request, the court abated the debtor's motion to close her bankruptcy case (App. I No. 230). Daniels accosted the trustee in the parking lot after the hearing and thrust at her process for the newly-filed Pennsylvania declaratory relief action (App. I No. 231).
The trustee's complaint for injunctive and compensatory relief filed in the bankruptcy court in this adversary proceeding was a potential impediment to Daniels', the debtor's, and Wiley's continued prosecution of the Pennsylvania damages and declaratory relief actions. Accordingly, Wiley prepared to file a request for temporary restraining order in the Pennsylvania damages action to enjoin the trustee from prosecuting in the bankruptcy court this adversary proceeding against the defendants (App. I No. 245).
Upon learning of Wiley's intention to seek this relief, the trustee filed an emergency request for temporary restraining order without notice or hearing (App. I Nos. 245, 246, and 247). On September 6, 2001, the court issued a temporary restraining order that enjoined the debtor and Wiley from taking or prosecuting any actions against the trustee or her counsel or to void the trustee's sale of the probate asset (App. I No. 247). The court also scheduled a hearing on the trustee's motion for preliminary injunction (App. I No. 247).
Despite actual notice of this court's temporary restraining order, Wiley submitted to the Pennsylvania federal district court his request for temporary restraining order *181 (App. I No. 248). When Wiley informed the Pennsylvania district court of the bankruptcy court's temporary restraining order, the Pennsylvania district court convened a telephonic hearing (App. I Nos. 248 and 251). At that hearing, the Pennsylvania district court signaled its reluctance to act in derogation of the bankruptcy court's temporary restraining order (App. I No. 251).
When it became apparent to Wiley that the district court would not grant his request for relief, Wiley sought to preserve the benefit of having filed the Pennsylvania damages action (App. I No. 251). Upon Wiley's request, the Pennsylvania district court dismissed the Pennsylvania damages action without prejudice and without a running of the statute of limitations (App. I No. 252). The Pennsylvania district court, however, ordered that the damages action was considered to be active and the parties were to continue with discovery and settlement discussions (App. I No. 252).
Wiley soon thereafter voluntarily dismissed the Pennsylvania declaratory relief action (App. I No. 232).
Having been temporarily stymied by this court's entry of the temporary restraining order, Daniels, the debtor, D'Ambrosio, and Wiley needed to take another tack. Accordingly, D'Ambrosio filed in the bankruptcy court the debtor's motion to remove the trustee and the debtor's "certification" in support of the motion (App. I Nos. 249 and 250). In her "certification", the debtor made a plethora of vitriolic accusations against the trustee, her counsel, and the court that were unsupported and unfounded (App. I No. 250).
On September 12, 2001, D'Ambrosio, Wiley, and trustee's counsel attended a telephonic hearing in the bankruptcy court of a motion to continue the hearing on the trustee's motion for preliminary injunction (App. I Nos. 255, 258, and 259). During that hearing, D'Ambrosio and Wiley, on behalf of themselves and the debtor, agreed to the entry of a preliminary injunction that continued the terms of the temporary restraining order until the court determined the merits of this adversary proceeding (App. I No. 259). They also agreed to trial dates in November 2001 (App. I No. 259).
The next day, the court entered an agreed preliminary injunction that enjoined the debtor and Wiley from taking or prosecuting any actions against the trustee or her counsel or to void the trustee's sale of the probate asset. The court also entered an order scheduling a trial of this adversary proceeding and consolidating it for trial with the debtor's motion to remove the trustee (App. I No. 261).
The court's entry of its preliminary injunction and the fixing of a date certain for trial prompted the defendants to move more aggressively to eliminate or impede the trustee's and her counsels' ability to interfere with Daniels', the debtor's, and Wiley's pending and planned actions in Pennsylvania. Daniels, the debtor, and D'Ambrosio filed motions to dismiss the trustee's complaint (App. I Nos. 263 and 272). The debtor and D'Ambrosio filed motions for relief from the order granting preliminary injunction (App. I No. 278). Finally, Daniels, the debtor, and D'Ambrosio filed motions to disqualify the undersigned judge citing bias (App. I Nos. 282 and 283). The court denied each of these motions (App. I Nos. 265, 286, and 288).
Daniels sought reconsideration of the court's order denying his motion to dismiss the trustee's complaint (App. I No. 274). In accordance with established practice, Daniels sent a courtesy copy of his motion to the undersigned judge (App. I No. *182 280).[14] The courtesy copy contained material that was not included in the original motion filed with the clerk in Orlando (App. I No. 280). The additional material stated that the U.S. Attorney in Orlando, Florida, had opened a criminal investigation of the trustee's and her counsel's actions in this bankruptcy case (App. I No. 280). The additional material cautioned the court that it might "well find itself in an extremely embarrassing situation for having rush [sic] to the aid of these criminals." (App. I No. 280). On October 12, 2001, the court entered an order disclosing this ex parte communication from defendant Daniels and directing Daniels to cease all further ex parte communication with the court (App. I No. 281).[15] The court also denied Daniels' motion for relief from order denying motion to dismiss (App. I No. 277).
The trial date was approaching, and the defendants' options were narrowing. Daniels, the debtor, and D'Ambrosio readied themselves to make a last ditch effort to impede, delay, or avert the trial. First, D'Ambrosio filed a motion to withdraw as debtor's counsel, citing as the basis the conflict of interest inherent in being named in this adversary proceeding as a co-defendant with his client (App.I. No. 284).[16]
The court entered a preliminary order on D'Ambrosio's motion to withdraw providing the debtor with an opportunity to file an objection to the relief requested, failing which the court would grant the motion (App. I No. 287). The order specifically provided that the entry of an order allowing D'Ambrosio to withdraw would not constitute grounds for the continuance of the trial (App. I No. 288).
Although the debtor filed a response within the time allowed, she interposed no objection to D'Ambrosio's withdrawal but instead argued the merits of the adversary proceeding (App. I No. 292). The court thereafter entered an order granting D'Ambrosio's motion to withdraw and restating that D'Ambrosio's withdrawal would not constitute grounds for the continuance of the trial (App. I No. 293). The debtor did not seek reconsideration of this order (App. I No. 293).
Shortly thereafter, Daniels placed in a legal periodical several more advertisements seeking ammunition with which to attack the integrity of the Orlando and Tampa bankruptcy courts (App. I Nos. 295 and 317).
As of October 29, 2001, the bankruptcy estate had incurred an additional $68,804.81 in attorney's fees and costs for services to the estate (App. I Nos. 187, 194, 198, 200, 202, 204, 207, 212, 214, 224, 225, 227, 235, 236, and 249). There were additional attorney's fees and costs of $66,694.43 for services provided on the trustee's and her counsels' behalf (App I No. 207).
By this point, Daniels early promise to the trustee that the debtor's bankruptcy case would be too costly to administer had come to pass. The bankruptcy estate was hopelessly insolvent and the probate asset *183 woefully inadequate to pay administrative claims. Unsecured creditors had no likelihood of receiving any distribution.
On November 13, 2001, the court conducted a telephonic final pretrial conference (App. I No. 303). Daniels and the debtor did not attend the conference (App. I Nos. 303 and 304).[17] Daniels and the debtor also did not comply with the mandatory pretrial disclosures as required by the court's trial scheduling order and F.R.Civ.P 26(a) and (f), incorporated by F.R.B.P. 7026 (App. I No. 306).
The next day the court entered a final pretrial order that established the issues to be tried, dismissed Daniels' counterclaim, disposed of pending motions, and continued the preliminary injunction until the court determined the adversary proceeding on its merits (App. I Nos. 306, 307, and 308). The order also provided that Daniels and the debtor would be limited at trial to calling witnesses and offering evidence that were listed or admitted by other parties at trial, who had previously testified or that had been admitted in prior proceedings before the court, or whose testimony or evidence was otherwise contained in the court record (App. I No. 306).
Less than a week before trial, the debtor filed a motion seeking a continuance in order to obtain counsel (App. I No. 302). The debtor asserted in her motion that she needed "weeks, if not months to locate substitute counsel. . . ." (App. I No. 302). Alternatively, the debtor proposed to withdraw her motion to remove the trustee if the trustee would dismiss the adversary proceeding, waive all fees and commissions, and close the debtor's bankruptcy case (App. I No. 302). The court denied the debtor's request for continuance (App. I No. 308). About the same time, Daniels and Wiley filed identical papers in which they refused to "consent to the entry of any order in the above-captioned non-core proceeding by this court. . . ." (App. I Nos. 296 and 309).[18]
Four days before trial, the debtor filed a notice of withdrawal of her motion to remove the trustee (App. I No. 310). She cited as the basis her inability to prosecute the motion without the benefit of counsel (App. I No. 310). On the same day, Daniels filed a motion in limine to dismiss this adversary proceeding (App. I No. 311). In his motion, Daniels asserted that the bankruptcy court was "acting ultra vires" and in derogation of a district court order (App. I No. 311). Daniels supported his motion with the altered district court order with knowledge that the order had been altered, to frustrate the trial of this proceeding, and to facilitate his and the debtor's planned and pending actions in Pennsylvania (App. I No. 312).
On the first day of trial, Daniels took the extraordinary step of filing in the district court  in the debtor's dismissed appeal to which he was not a party  a motion for an order against the trustee to show cause why she should not be held in contempt for prosecuting this adversary proceeding in derogation of a district court order (App. I No. 313).[19] Daniels supported his motion with a copy of the altered district court order with the knowledge that it had been *184 altered, to frustrate the trial of this proceeding, and to facilitate his and the debtor's planned and pending actions in Pennsylvania (App. I No. 312).
On November 20, 2001, the district court entered an order to show cause as to why Daniels should not be held in contempt for misleading the district court by submitting in support of his motion an order that had been altered. The district court otherwise took no action on Daniels' motion (App. I No. 315).
At the beginning of the trial of this adversary proceeding, the court first considered the debtor's notice of withdrawal of her motion to remove the trustee. The court treated the notice as a motion to dismiss the contested matter initiated by the debtor's motion to remove the trustee pursuant to F.R.Civ.P. 41(a)(2), incorporated by reference in F.R.B.P. 7041, and made applicable by F.R.B.P. 9014. The plaintiff requested that the court dismiss with prejudice the debtor's motion to remove the trustee.[20] Following argument by the parties, the court granted the motion to dismiss and denied the debtor's motion to remove the trustee with prejudice (App. I No. 314).
The court then conducted the trial of this adversary proceeding over a three day period between November 19 and November 28, 2001. At the conclusion of the trial, the court took the matter under advisement (App. I No. 314). Immediately following the trial, Daniels filed a motion to strike as an exhibit the altered district court order that he had attached to his motion to show cause filed in district court (App. I No. 318).[21]
The parties next filed post-trial briefs and memoranda in support of their positions (App. I No. 316). The plaintiff also filed a motion to strike Daniels' and the debtor's post-trial submissions because the submissions contained purported factual recitations that were not part of the record or evidence and that were also precluded by the court's final pretrial order (App. I No. 316).
The parties have continued to litigate actively in this adversary proceeding following the conclusion of the trial. In particular, Daniels, the debtor, and Wiley have continued their efforts to recover or recoup the debtor's interest in the probate asset.
In May 2002, the debtor filed a second complaint with The Florida Bar against S. Concannon on account of his representation of the trustee in her administration of the probate asset (App. I No. 326). In June 2002, Wiley filed in the Pennsylvania probate court the Lickmans' second motion to attack the enforceability of the trustee's sale of the probate asset to Shain (App. I No. 329). Wiley also filed the debtor's motion to amend the complaint in the Pennsylvania damages action (App. I No. 327).
On July 11, 2002, the trustee filed in the bankruptcy court a motion for sanctions against the debtor and Wiley on account of their continued actions in the Pennsylvania courts taken in violation of the court's preliminary injunction (App. I No. 332). The court scheduled an evidentiary hearing of the trustee's motion for sanctions for August 13, 2002 ("sanctions hearing") (App. I No. 333).
*185 Upon learning of the sanctions hearing, Wiley immediately sought in the Pennsylvania probate court a special and permanent injunction to enjoin the bankruptcy court from conducting the hearing (App. I No. 337). The Pennsylvania probate court denied Wiley's request (App. I No. 338).
Wiley then filed in the Pennsylvania superior court the debtor's appeal of the Pennsylvania probate court's order denying his request for special injunction, a motion for stay pending appeal, and an emergency motion for temporary restraining order to enjoin the bankruptcy court and from conducting the sanctions hearing (App. I No. 339 and 340).[22] Wiley also sent a letter to the bankruptcy court in an effort to dissuade it from conducting the sanctions hearing (App. I No. 334).
Wiley represented himself and the debtor at the August 13 sanctions hearing. At the conclusion of the hearing, the court took the matter under advisement (App. I No. 341). On August 19, 2002, the court entered a decision and order in which it determined that the debtor and Wiley had violated its preliminary injunction ("August 19, 2002, sanctions order") (App. I No. 343). The court awarded sanctions to the trustee and directed the debtor and Wiley to withdraw all papers that had been filed in the Pennsylvania courts in violation of the preliminary injunction (App. I No. 343). The debtor and Wiley filed a timely appeal of this order but did not seek a stay pending appeal (App. I No. 345).
Shortly after the entry of the August 19, 2002, sanctions order, Daniels reported that he filed with the Judicial Council a complaint of judicial misconduct against the undersigned judge and "[o]thers may be forthcoming." (App I No. 347). He also resumed his placement of advertisements in a legal periodical seeking ammunition to attack the integrity of the bankruptcy court (App. I Nos. 342, 353, 359, 375, and 378).[23] In addition, Daniels filed a second motion for disqualification of the undersigned judge citing bias (App. I No. 347). The court denied Daniels' motion (App. I No. 350).
On October 30, 2002, the debtor filed a motion to dissolve the preliminary injunction (App. I No. 356). The trustee opposed the motion on the grounds that the debtor and Wiley had continued to take actions adverse to the estate and in violation of the preliminary injunction even after the court had sanctioned them and directed them to cease their conduct (App. I No. 360). After carefully considering written submissions of the parties, the court denied the motion (App. I No. 363). The debtor and Wiley filed a timely appeal of this order (App. I Nos. 369 and 370).
Following the entry of this order, the debtor filed a second motion for disqualification of the undersigned judge citing bias (App. I No. 377). The court denied the debtor's motion (App. I No. 381).
On November 27, 2002, the plaintiff filed a motion for order of contempt against the debtor and Wiley for their failure to comply with the preliminary injunction and the August 19, 2002, sanctions order (App. I No. 361). In her motion, the trustee alleged that the debtor and Wiley had failed to pay the sanctions award and to withdraw papers that had been filed in the Pennsylvania courts in violation of the preliminary injunction (App. I No. 361). The trustee also alleged that the debtor and Wiley had continued to violate the preliminary injunction in derogation of the August *186 19, 2002, sanctions order (App. I No. 361). Upon consideration of the motion and the parties' written submissions, the court determined that the relief requested by the plaintiff exceeded its authority (App. I Nos. 364, 365, 368, 371, 374, 376, and 377). Accordingly, the court entered an order directing the clerk to transmit the plaintiff's motion for contempt to the district court (App. I No. 382). That matter is presently pending in the district court.
In January 2003, the district court consolidated the debtor's and Wiley's appeals relating to the court's entry and continuation of the preliminary injunction and its August 19, 2002, sanctions order (App. I No. 373). On May 5, 2003, the district court entered an order affirming the bankruptcy court's August 19, 2002, sanctions order and its order denying the debtor's motion to dissolve preliminary injunction (App. I No. 391). Both the debtor and Wiley filed notices of appeal of the district court's order to the court of appeals (App. I No. 392).
Although the additional expenses incurred by the estate at and after the November 2001 trial in defending itself from the unlawful and baseless attacks by Daniels, the debtor, and Wiley are unknown and beyond the scope of this decision, it is obvious to any observer that they are substantial. This court can only determine here the amounts through October 2001, leaving for future determination in an appropriate matter or proceeding the amounts incurred by the estate after that time.

E.

Jurisdiction.
The court has jurisdiction of the parties and the subject matter pursuant to the United States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., 28 U.S.C. §§ 1334 and 157(a), and the standing order of reference entered by the district court. The proceeding is a core proceeding within the meaning of 28 U.S.C. § 157(b). The court's orders and judgment are subject to appellate review under 28 U.S.C. § 158.

II.
The court must determine three issues in this adversary proceeding.[24] First, the court must determine whether the defendants violated the automatic stay. Second, the court must determine whether the defendants violated this court's October 18, 1999, sanctions order. As to each, the court must also determine whether any such violation caused damage to the bankruptcy estate justifying the imposition of sanctions. Third, the court must determine whether the defendants violated 28 U.S.C. § 928 and the Barton doctrine justifying the imposition of a permanent injunction.

A.
Did the defendants violate the automatic stay?
The plaintiff contends that the defendants acted in concert to commit numerous violations of the automatic stay. The plaintiff asserts that the defendants violated the automatic stay by sending letters and making telephone calls to the trustee and her counsel, filing papers in the bankruptcy case and in other courts, filing disciplinary complaints with The Florida Bar, placing advertisements in The Florida Bar News, and initiating and prosecuting actions *187 in Pennsylvania[25]  all intended to usurp control over estate property by intimidating, dissuading, or precluding the trustee from administering the probate estate asset (App. I Nos. 29, 30, 31, 33, 36, 41, 42, 43, 44, 48, 52, 53, 56, 64, 67, 88, 89, 93, 94, 96, 98, 101, 103, 111, 112, 114, 115, 116, 117, 121, 122, 123, 124, 150, 160, 161, and 166). The plaintiff seeks sanctions for these alleged violations and measures the sanctions she requests by the attorney's fees and costs the estate has incurred in defending against the defendants' actions.
The defendants argue that the automatic stay is not applicable to their actions.
1. Does the automatic stay protect the estate against actions taken in the bankruptcy court?
The defendants contend that the automatic stay does not preclude action taken in the bankruptcy court itself. They argue, therefore, that papers or pleadings filed in the bankruptcy case or in adversary proceedings cannot violate the automatic stay.
"The [automatic] stay ensures that all claims against the debtor will be brought in a single forum, the bankruptcy court." In re Flack, 239 B.R. 155, 162 (Bankr.S.D.Ohio 1999). "The [bankruptcy] `case' is the basis for taking control of all pertinent interests in property, dealing with that property, determining entitlements to distributions, the procedures for administering the mechanism, and discharging the debtor." Menk v. LaPaglia (In re Menk), 241 B.R. 896, 908 (9th Cir. BAP 1999).
Generally, the automatic stay, therefore, does not protect the debtor or property of the debtor's estate from actions taken in the bankruptcy case itself. The plaintiff, therefore, can establish no violation of the automatic stay as to actions taken by the defendants in this bankruptcy case and its adversary proceedings (App. I Nos. 44, 48, 93, 96, 111, 112, 114, 116, 117, 121, 122, 123, 124, 150, 160, 161, and 166).[26] Accordingly, the plaintiff has not established a claim for sanctions measured by attorney's fees and costs in the amount of $36,503.82 relating to the defendants' actions in Phase I and II taken in the bankruptcy case and its adversary proceedings (App. I Nos. 34, 36, 37, 38, 44, 46, 48, 50, 55, 60, 86, 90, 93, 96, 100, 102, 105, 106, 112, 114, 116, 117, 118, 120, 142, 145, 150, 160, 187, 198, 202, 207, 212, 214, 224, 235, 236, and 249).
2. Does the automatic stay protect against actions taken by the defendants outside the bankruptcy court?
"An examination of the legislative history of 11 U.S.C. § 362 reveals that `the automatic stay is one of the fundamental protections provided by the bankruptcy laws.'" 3 Collier on Bankruptcy, ¶ 362.06 at 362-76 (15th ed. rev.2003). "Congress intended this provision to be liberally construed to fortify the protections of the automatic stay." Flack, 239 B.R. at 162. "The bankruptcy court has exclusive jurisdiction *188 to impose sanctions for violation of the automatic stay." In re Benalcazar, 283 B.R. 514, 521-23 (Bankr.N.D.Ill.2002).
"The automatic stay has dual purposes. It protects the debtor from its pre-petition creditors by stopping `all collection efforts, all harassment, and all foreclosure actions'. . . ." It similarly "protects all creditors by ensuring that the estate will be preserved against attempts by other creditors to gain an unfair advantage with respect to the payment of claims." Martino v. First National Bank of Harvey (In re Garofalo's Finer Foods, Inc.), 186 B.R. 414, 435 (N.D.Ill.1995).
The defendants contend that the automatic stay was not applicable to any of the actions at issue here because the defendants took those actions after the debtor received her discharge. In support of their argument, defendants cite Section 362(c)(2) of the Bankruptcy Code which terminates the automatic stay with respect to certain acts upon the entry of discharge.
The defendants' argument, however, ignores the provisions of Section 362(a)(3) and (c)(1) of the Bankruptcy Code. Section 362(a)(3) prohibits "any act to obtain possession of property of the estate or of property from the estate or to exercise control over property of the estate." Section 362(c)(1) specifically provides that the automatic stay continues to protect estate assets until "such property is no longer property of the estate."
"The trustee . . . takes control of all property of the estate in order to . . . assure an equitable distribution of the property among creditors. This requires that no entity seek to interfere with these tasks by taking possession of or exercising control over property of the estate." 3 Collier on Bankruptcy, ¶ 362.06 at 362-76 (15th ed. rev.2003). Accordingly, "[t]he stay applies to attempts to obtain control over tangible and intangible property. It also protects causes of action that are vested in the trustee." 3 Collier on Bankruptcy, ¶ 362.03[5] at 362-21 (15th ed. rev.2003).
In B.N.T. Terminals, Inc. v. Citibank, 125 B.R. 963, 971 (Bankr.N.D.Ill.1990), the court emphasized the integral importance of the automatic stay as it relates to property of the estate:
The court will not tolerate unauthorized acts by debtors or creditors by allowing possession of, or facilitating the exercise of control over, or permitting the dismemberment of property of the estate outside the provisions of the [Bankruptcy] Code. To do so would make a nullity of § 362 and what it attempts to accomplish as well as invite horrendous fraud upon the court.
Moreover, the automatic stay indefinitely protects property of the estate that has not been scheduled, as was the case with the probate asset. Havelock v. Taxel (In re Pace), 67 F.3d 187, 191 n. 7 (9th Cir.1995) [Property of the estate that was not scheduled prior to closing bankruptcy estates "was not `abandoned' and therefore remained property of the estates in custodia legis, and continued as such until disposed of by the trustee(s)."]. See also Compass Bank for Savings v. Billingham (In re Graves), 212 B.R. 692, 696 (1st Cir. BAP 1997) [holding that abandoned property becomes part of the bankruptcy estate subject to the automatic stay upon the reopening of the bankruptcy case, absent a specific limitation in the order reopening].
It is plain, therefore, that the automatic stay applied to acts taken by the defendants outside the bankruptcy court in Phase I, prior to the time the trustee sold the probate asset, to assert or usurp control over the probate asset (App. I Nos. 29, 30, 31, 36, 37, 40, 41, 42, 43, 52, 53, 56, 57, *189 58, 64, 67, 88, 89, 94, 98, 101, 115, 129, and 152). Moreover, the automatic stay applied to acts taken by the defendants outside the bankruptcy case in Phases I and II, after the sale of the probate asset, because those acts were designed to and in fact did attack the estate's right to possession of the proceeds of the sale of the probate asset (App. I Nos. 194, 195, 197, 200, 207, 208, and 225). B.N.T. Terminals, 125 B.R. at 968 ["cash proceeds realized from the sale [of real property] constituted no more than a change in form of estate property"].
Finally, the defendants argue that, even if the automatic stay continued to protect the probate asset proceeds, it is inapplicable to the probate asset itself after the trustee sold the probate asset to Shain and converted the estate's interest into proceeds. The defendants contend, therefore, that actions taken in the Pennsylvania probate court to wrest control of the probate asset from Shain are not within the ambit of the automatic stay.
In support of this argument, the defendants point to O'Connell's withdrawal from the Pennsylvania probate case and his representation that "the trustee has no further interest in the probate estate or any litigation related thereto." (App. I No. 163). They argue that this withdrawal is evidence that the trustee herself conceded that she had no remaining interest in the probate asset after it was sold to Shain.
While it is true that O'Connell withdrew from the probate case after the sale of the probate asset was completed, that withdrawal was premised on the fact that the sale was final as to the trustee, Shain, the debtor, and creditors of the bankruptcy estate. The defendants have refused to accept the sale of the probate asset as final, however, and have continued to attack it collaterally in the Pennsylvania probate and federal district courts. Thus, the defendants have rejected the factual predicate upon which O'Connell founded his withdrawal  the finality of the trustee's sale of the probate asset  while, at the same time, seeking to hold the trustee and her counsel to their withdrawal from the probate case. The inconsistency of the defendants' position is obvious.
The defendants also rely upon the sale agreement itself as support for their argument that their efforts in Phase II were directed solely towards the probate asset rather than the proceeds of the sale of that asset. For example, Wiley assured the bankruptcy court that the debtor's petition to void or make unenforceable the sale agreement "could have no effect upon the bankrupt estate for the obvious reason that the `assignment of interest', unlike if the sale were reversed upon appeal from the bankruptcy court to the district court, makes no provision for the return of the $23,500 sale price." (App. I Nos. 256 and 257) (Emphasis added).
This argument is an example of the way in which the defendants consistently and deliberately misconstrue and distort applicable law. The defendants cite the very agreement they seek to void or undo as the basis for the supposed protection afforded to property of the estate. In the event the Pennsylvania court voids or declares unenforceable the trustee's agreement to sell the probate asset, however, the agreement could not control whether the proceeds were subject to return because its terms would be unenforceable or void.
Instead, as the court made clear in In re Lickman, 282 B.R. 709, 719 (Bankr.M.D.Fla.2002), principles of contract law would establish a claim for the return of the probate sale proceeds, and the executrix as fiduciary of the probate estate would be obligated to pursue that claim. *190 Thus, the defendants' attempts to attack collaterally the sale in the Pennsylvania state and district courts  regardless of whether those attacks are directed at the sale itself or the proceeds of that sale  clearly puts estate property (the proceeds of the sale) at risk. The automatic stay is plainly applicable in these circumstances.
Thus, the defendants' actions in sending letters and making telephone calls to the trustee and her counsel, filing disciplinary complaints with The Florida Bar News, and initiating and prosecuting actions in Pennsylvania are all prohibited by the automatic stay. It is important to note, however, that these actions violate the automatic stay because the totality of the circumstances in this case presents a unique and particularly egregious pattern of conduct that may not be applicable in other circumstances.
As to bar disciplinary complaints, the court is particularly mindful of the right of any member of the public to make complaint to The Florida Bar. In this case, however, the debtor made unfounded complaints to The Florida Bar solely as a means of asserting or obtaining rights to property of the bankruptcy estate. In these very particular circumstances, where the complaints have been determined to be without merit by The Florida Bar and when they were made for improper and illegitimate purposes, those complaints violate the automatic stay.
3. Did the defendants violate the automatic stay by seeking to assert or usurp control over the probate asset?
To establish a violation of the automatic stay, the plaintiff bears the burden of demonstrating by a preponderance of the evidence that:
(1) a bankruptcy petition was filed;
(2) the defendants received notice of the petition;
(3) the defendants' actions were in willful violation of the automatic stay;
(4) the plaintiff is an "individual"; and
(5) the plaintiff suffered damages as a consequence of the defendants violations of the automatic stay.
Flack, 239 B.R. at 163.
In addition, because the plaintiff seeks to establish liability of the defendants jointly and severally, the plaintiff must also establish that:
(6) the defendants acted in concert in taking the acts about which complaint is made.
a. Did the debtor file a bankruptcy petition?
It is undisputed that the debtor filed a bankruptcy petition under Chapter 7 of the Bankruptcy Code on March 27, 1998. Accordingly, the plaintiff has established this element as to all defendants.
b. Did the defendants receive notice of the debtor's bankruptcy petition?
The plaintiff contends that each of the defendants had notice of the debtor's pending bankruptcy case when they took the actions complained of in this proceeding. The defendants do not address this element in their post-trial briefs.
"Knowledge of the bankruptcy petition has been held to be the legal equivalent of knowledge of the automatic stay." In re Lile, 103 B.R. 830, 837 (Bankr.S.D.Tex.1989), quoting Wagner v. Ivory (In re Wagner), 74 B.R. 898, 903 (Bankr.E.D.Pa.1987). Notice of the bankruptcy petition "does not have to come through formal means." Flack, 239 B.R. at 163. For example, in Flack the court held that the debtor's telephone call informing the defendants of her bankruptcy filing constituted reasonable actual notice of the bankruptcy petition. Id. at 164.
*191 The evidence and testimony in this proceeding establishes that each of the defendants knew of the bankruptcy case before they took the actions about which complaint is made. The debtor, D'Ambrosio, and Daniels had actual knowledge of the debtor's bankruptcy petition and the probability that her case would be reopened by August 13, 1999 (App. I Nos. 1 and 20). Similarly, Wiley had actual knowledge of the debtor's bankruptcy petition and the reopening of the case by May 24, 2001 (App. I No. 200). These dates preceded or were contemporaneous with the defendants' actions at issue in this proceeding.
c. Did the defendants act in willful violation of the automatic stay?
To establish wilfulness, the plaintiff must show that the defendants "intentionally committed the violative act." Jove Engineering, Inc. v. Internal Revenue Service, 92 F.3d 1539, 1555 (11th Cir.1996). See also Lile, 103 B.R. at 836 ["The term `willful' has been construed to mean deliberate or intentional."]. The plaintiff does not need to show a specific intent to violate a court order but merely an intention to take the action about which complaint is made. In re Xavier's of Beville, Inc., 172 B.R. 667, 671 (Bankr.M.D.Fla.1994). For example, in In re Atlas, 183 B.R. 978, 981 (Bankr.S.D.Fla.1995), the court found that willfulness was established by the filing of a complaint against the trustee outside the bankruptcy court without leave of the bankruptcy court.
The plaintiff contends that the defendants deliberately and intentionally sent letters and made phone calls to the trustee and her counsel, filed disciplinary complaints with The Florida Bar, placed newspaper advertisements in legal periodicals, initiated actions in the Pennsylvania federal district court, and filed papers in the Pennsylvania state and district courts with knowledge of the debtor's bankruptcy petition and the pendency of her case.
The defendants do not dispute that their actions were intentional and deliberate rather than inadvertent. They assert, however, that they were acting in good faith and in furtherance of their legitimate legal rights with a reasonable belief that the automatic stay did not apply. The motivation or belief of the party charged with violating the automatic stay, however, is irrelevant to the requirement that the action be taken willfully. In Jove Engineering, 92 F.3d at 1555, the court made clear that willfulness is established by the intentional commission of "the violative act, regardless of whether the violater specifically intended to violate the stay". See also Flack, 239 B.R. at 162 ["To establish a willful violation, it must be shown that the party knew of the bankruptcy filing and then took some action, without regard to whether the party had specific intent to violate the stay or acted in good faith based upon a mistake of law or a legal dispute regarding its rights."]; Xavier's of Beville, 172 B.R. at 671 ["A violation of the automatic stay is willful if the action is done deliberately; no specific intent to violate a court order is necessary."].
The court also notes that the legal theory upon which the defendants rely to support their position that they did not violate the automatic stay lacks "sound authority and is outrageous in these circumstances." In re Kinney, 51 B.R. 840, 847 (Bankr.C.D.Cal.1985). The defendants have repeatedly argued that their actions are justified because the executrix engaged in prohibited self-dealing when she purchased the debtor's putative claims against her. Ignoring for the moment that the debtor is collaterally estopped from making this argument, the court notes that the defendants misstate the law.
*192 "The prohibition against self-dealing is absolute in order to avoid the possibility of fraud and to avoid the temptation of self-interest, and the rule applies irrespective of whether the [executrix] acted good faith or bad faith." 90 Corpus Juris Secundum Trusts § 336 (ed. rev.2002). The executrix's self-dealing, however, "may be acquiesced in, or ratified by, the beneficiary as to estop him or her from repudiating it, provided the beneficiary is given a perfectly honest and complete disclosure of all the facts known to the trustee and no undue or inequitable advantage has been obtained." In other words, the "rule preventing [an executrix] from making a profit for himself or herself may be abrogated by an express or implied waiver, and [an executrix] may retain a personal profit gained from the [self-dealing] if he or she made [the transaction] with full knowledge, consent, and approval of the beneficiaries." Id. at § 335.
That is exactly what happened in this case.[27] The trustee held the debtor's interest in the Tibey Pfeiffer probate estate. The court entered final orders that divested the debtor of her interest in the probate asset and her ability to pursue claims in the probate court. The trustee was empowered (and required) to administer the probate asset for the benefit of the bankruptcy estate.
The trustee sold the debtor's interest to Shain after having conducted an investigation of the debtor's putative claims against Shain and evaluating the range of recovery, the probability of recovery, and the time and expense required to litigate those claims to judgment. The trustee determined that the sale price of the asset represented a reasonable value for that asset, including the debtor's putative claims against the executrix, because the claims were speculative and would require considerable resources and time to investigate and litigate with a concomitant diminution of the probate asset. The trustee also determined that, even if she were to litigate the debtor's claims against the executrix successfully, there would be difficulties in collecting any judgment.
The court reached the same conclusion following a lengthy and hotly contested evidentiary hearing. The court found that the trustee's sale agreement satisfied the conditions set forth in Wallis v. Justice Oaks II, Ltd. (In re Justice Oaks II, Ltd.), 898 F.2d 1544, 1549 (11th Cir.1990), and approved the sale.
The trustee was well aware that, in entering into the sale agreement, she was selling to the purported wrongdoer all of the debtor's interest in the Tibey Pfeiffer estate, including any claims against the executrix. This knowledge was reflected in the notice of sale (App. I No. 118). The trustee sold the probate asset to Shain with knowledge and consent  and with court approval. The defendants, therefore, can make no legitimate claim of self-dealing against the executrix.
For these reasons, each of the defendants acted intentionally in taking the actions at issue in this proceeding, and their "defenses" fail to justify their actions.
Indeed, "[w]hen reasonable, actual notice [of a bankruptcy petition] is received, it becomes [the defendant's] responsibility to ensure the stay is not violated. . . ." Flack, 239 B.R. at 163. "Once a party is put on notice of a bankruptcy filing, he is under a duty to seek further information which should reveal the applicability *193 and scope of the automatic stay." Lile, 103 B.R. at 837. "The [defendant] takes the risk of being assessed for damages if he fails to obtain clarification from the bankruptcy court." Id.
Thus, the defendants had an affirmative obligation to seek clarification from the bankruptcy court as to the scope of the automatic stay before proceeding with any of the actions that they took outside the bankruptcy court. Similarly, they had an affirmative obligation to take action to correct the violations upon learning of the automatic stay. What the defendants did in contrast was to continue their unrelentless attacks notwithstanding being told at each turn by the bankruptcy court's rulings  affirmed when appealed  that their actions were unjustified and unlawful.
Daniels, of course, worked largely behind the scenes throughout these events, masking his personal interest in the probate asset by fraudulently holding himself out as an associate of D'Ambrosio. In addition, he created and designed the legal strategy that he, the debtor, D'Ambrosio, and Wiley implemented. He did not seek clarification from the bankruptcy court as to any action that he took.
D'Ambrosio filed a motion on the debtor's behalf to modify the automatic stay to pursue the debtor's claims against the executrix (App. I No. 116). He filed this motion, however, after his actions taken in violation of the automatic stay had failed. D'Ambrosio did not file the motion to seek clarification from the court but as a means to reach a result that he had not achieved through his actions taken in violation of the automatic stay. When the court denied the motion, D'Ambrosio did nothing to ameliorate his earlier actions taken in violation of the automatic stay.
The debtor was similarly unimpressed with the bankruptcy court's denial of the motion for relief from stay. Notwithstanding the entry of the court's order, she continued to assert rights in the probate asset through collateral attacks on the sale of the probate asset and on the trustee and her counsel for their administration of the probate asset.
Wiley made no effort to seek clarification or relief from the bankruptcy court before commencing actions in violation of the automatic stay. To the contrary, Wiley relied exclusively upon Daniels and the debtor for information about the debtor's bankruptcy case and made no attempt to corroborate that information by enquiring of the debtor's bankruptcy attorney or reviewing the debtor's bankruptcy court record (App. I Nos. 191, 192, 193, 200, 207, 208, and 225).
Even when the plaintiff's attorney warned Wiley that his actions violated the automatic stay, Wiley sought to preserve the benefit of those actions rather than to correct the violation. Wiley excuses his failure to dismiss or withdraw his papers filed in the Pennsylvania state and federal courts by pointing out he could not do so without court approval (App. I No. 203). He offers no reason, however, why he could not seek that approval. Rather than affirmatively dismissing his papers, he sought "guidance" from the Pennsylvania courts through more informal means.
Although Wiley paid lip service to the automatic stay in his notifications to the Pennsylvania courts, he sought to advance the debtor's interests rather than to mitigate the harm caused to the bankruptcy estate by his actions. Wiley's manipulative actions are seen most clearly when, with actual notice of this court's temporary restraining order, he violated that order by seeking temporary injunctive relief against the trustee and her counsel in the Pennsylvania damage action while informing the district court of this court's temporary *194 restraining order as if that insulated him from the consequences of his square violation of both the automatic stay and this court's order (App. I Nos. 248, 251, and 252). Wiley's corrective actions, such that they were, were insufficient given the totality of the circumstances and the history of the case.[28]
In these circumstances, the defendants' actions were thus substantially more egregious than those of a simply misguided party who acts without having first sought stay relief. The defendants continued their course of conduct even after this court informed them that their conduct was wrongful.
It is therefore clear that each of the defendants acted willfully in violating the automatic stay.
d. Is the trustee an individual within the meaning of Section 362 of the Bankruptcy Code?
Section 362(h) of the Bankruptcy Code provides a remedy to an "individual" who has been damaged by a violation of the automatic stay. There is a split of authority as to whether a trustee is an individual within the meaning of Section 362(h) and thus eligible for damages under that section. Those courts that have answered the question in the negative have done so in reliance on the plain meaning of the statute. See e.g., Sosne v. Reinert & Duree, P.C. (Just Brakes Corporate Systems, Inc.), 108 F.3d 881, 885 (8th Cir.1997); 67 F.3d at 193. For example, in Pace, the court reasoned that "the individual's status as trustee precludes any finding that the trustee suffered any damages as an individual, because any harm suffered in the form of costs and attorney's fees is actually incurred by a thing, viz, the bankruptcy estate, and not by the trustee as a natural person." Id.
Other courts have answered the question in the affirmative, making an exception to the plain meaning rule, because "the literal application of [the] statute [would] produce a result demonstrably at odds with the intention of the drafters." Garofalo's Finer Foods, 186 B.R. at 439, quoting United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 242, 109 S.Ct. 1026, 103 L.Ed.2d 290 (1989). See e.g., Cuffee v. Atlantic Business & Community Development Corp., 901 F.2d 325, 329 (3d Cir.1990); Shimer v. Fugazy (In re Fugazy Express, Inc.), 124 B.R. 426, 432 (S.D.N.Y.1991); Nigro v. Oxford Development Co. (In re M.J. Shoearama, Inc.), 137 B.R. 182, 190-91 (Bankr.W.D.Pa.1992); In re M & J Feed Mill, Inc., 112 B.R. 985, 989-90 (Bankr.W.D.Mo.1990) [awarding trustee damages and punitive damages under Section 362(h)]; Brodsky v. Independent Cement Corp. (In re Marine Pollution, Inc.), 99 B.R. 210, 217-18 (Bankr.S.D.N.Y.1989) [awarding trustee damages and punitive damages under Section 362(h)]. In Garofalo's Finer Foods, the court reasoned:
[T]here are many situations in which a creditor willfully violates the automatic stay by acting to take possession of estate property. Under section 704(a), the trustee is obligated to recover the property for the benefit of the estate. . . . If the trustee incurs legal expenses in recovering such property and cannot recover his fees from the party that violated the stay, either the estate will be depleted by the amount of the trustee's costs of recovery or the trustee will not be reimbursed for those costs. Either of these results is clearly undesirable. *195 By adopting a broader definition of "individual" . . ., the court avoids these undesirable results while at the same time ensuring that the goal Congress certainly sought to create (i.e. the enforcement of the automatic stay) and the incentive it created to achieve that goal (i.e. the possible recovery of attorney's fees) are properly preserved.
Id. at 439.
The issue of whether a trustee can recover damages as an individual pursuant to Section 362(h) is with one exception, however, more a matter of semantics than of legal principle. Regardless of how the question is answered, there is no real dispute as to the trustee's ability to recover sanctions for violations of the automatic stay. Those courts that hold the trustee is not an individual within the meaning of Section 362(h)  and thus not entitled to mandatory damages under that section  liberally allow discretionary sanctions measured by damages and attorney's fees under Section 105(a) of the Bankruptcy Code. Section 105(a) "grants courts independent statutory powers to award monetary and other forms of relief for automatic stay violations to the extent such awards are `necessary or appropriate' to carry out the provisions of the Bankruptcy Code." Jove Engineering, 92 F.3d at 1554.
The only circumstance in which it makes a difference whether a trustee is an individual within the meaning of Section 362(h) is when the trustee seeks punitive damages, as is the case here. Section 362(h) contemplates the recovery of punitive damages in certain circumstances. The imposition of punitive damages serves the general public interest in protecting the sanctity of the automatic stay as opposed to providing compensation for a specific violation. It is reserved for those instances where the violators have "demonstrated egregious, vindictive or intentional misconduct." Flack, 239 B.R. at 163. Section 105(a), on the other hand, provides no authority for the imposition of punitive damages for violations of the automatic stay. Jove Engineering, 92 F.3d at 1559.
Our court of appeals has not yet ruled on the issue of whether the trustee is an individual within the meaning of Section 362(h). It has, however, considered the analogous question of whether a corporation is an individual under Section 362(h). Relying upon the plain meaning of the statute, it answered that question in the negative. Id. at 1560. In reaching its decision, the court of appeals was persuaded in part by the reasoning in Pace, 67 F.3d at 187. Pace, of course, adopts the plain meaning rule and holds that a trustee is not an individual under Section 362(h). Id.
Other courts in Florida have split on the issue. In Atlas, 183 B.R. at 981, the court held that the trustee is entitled to recover damages pursuant to Section 362(h). The court also left open the possibility of punitive damages. Id. The district court affirmed this decision without any discussion as to whether the trustee is an individual within the meaning of Section 362(h). Guy v. Dzikowski (In re Atlas), 222 B.R. 656, 659 (S.D.Fla.1998).[29]
On the other hand, in Xavier's of Beville, 172 B.R. at 672, the court relied upon Section 105(a) in assessing damages against a lessor who had taken possession *196 of property of the estate in violation of the automatic stay. More recently, in Feltman v. Menada, Inc. (In re Suncoast Towers South), 1999 WL 549678 (Bankr.S.D.Fla.), the court held explicitly that the trustee is not an individual within the meaning of Section 362(h) but can recover damages under Section 105(a). Id. at *15. The court, however, declined to award damages under Section 105(a) on the facts of that case because it had already compensated the trustee for his damages under alternate legal theories. Id.
Although the plaintiff argues that the public interest in upholding the automatic stay on behalf of a bankruptcy trustee is a fundamental principle that should fall within the exception of the plain meaning rule and justifies the trustee's recovery under Section 362(h), the state of the law in the circuit, as gleaned from Jove Engineering, seems to be that a trustee is limited to sanctions under Section 105(a) when confronted with a stay violation. The court will therefore limit its consideration to sanctions under Section 105(a) and will exclude reliance on Section 362(h) notwithstanding the defendants' egregious, vindictive, and intentional misconduct that would otherwise warrant punitive damages were Section 362(h) applicable.
e. Was the plaintiff damaged by the defendants' violations of the automatic stay?
The plaintiff seeks sanctions measured by attorney's fees and costs for services relating to the defendants' violations of the automatic stay. To justify compensatory sanctions, the plaintiff must show that the estate has suffered "actual injury as a result of the [defendants'] violation[s] of the automatic stay, and must relate that injury to the damages sought." In re Sumpter, 171 B.R. 835, 844 (Bankr.N.D.Ill.1994).
The defendants argue that the plaintiff's request for damages is excessive and not supported by expert testimony.
i. Are the attorney's fees and costs a result of the defendants' stay violations?
The plaintiff seeks sanctions in the amount of $145,294.82[30] measured by attorney's fees and costs in the following amounts: $17,958.18, representing services performed by court appointed professionals during Phase I; $17,420.32 representing services performed by court appointed professionals during Phase II;[31] $66,694.43 representing services performed by non-court appointed professionals on the trustee's or trustee's counsels' behalf during Phase II; and $43,221.94 representing services performed by court appointed professionals in prosecuting the trustee's motion for sanctions and this adversary proceeding.
The record establishes that the services for which attorney's fees and costs are sought would not have been necessary but for the defendants' actions. Accordingly, the plaintiff has established that the attorney's fees and costs sought are proximately caused and incurred by the defendants' violations of the automatic stay.
Indeed, these attorney's fees and costs do not reflect all of the services the trustee and her counsel were required to perform in response to the defendants' actions. They therefore do not fully compensate the plaintiff for the defendants' acts taken in violation of the automatic stay. The attorney time records offered in support of *197 the plaintiff's damages do not contain time entries relating to every violation of the automatic stay. It is clear, however, that the plaintiff and her counsel were required to  and did  perform services for the benefit of the estate as to each act.
ii. Are the attorney's fees and costs actual and necessary costs of the estate?
The amount of $35,378.50 in attorney's fees and costs were incurred by professionals whose employment has been approved by the bankruptcy court.[32] The record establishes that these attorney's fees and costs are actual and necessary costs of the estate. They are thus allowable administrative expenses of the bankruptcy estate pursuant to Section 503(b)(2) of the Bankruptcy Code. Lickman, 273 B.R. at 699.
The amount of $66,694.43 in attorney's fees and costs were incurred by attorneys whose employment has not been approved by the bankruptcy court (App. I No. 207). Further, the record is insufficiently developed to allow the court to make a determination that these attorney's fees and costs are actual expenses of the bankruptcy estate. It is unclear to what extent, if any, the trustee or her counsel are obligated to pay these attorney's fees and costs. At least some of these professionals are providing services pursuant to a professional liability insurance policy (App. I No. 207). These attorney's fees and costs are therefore not recoverable by the plaintiff as sanctions.
iii. Are the attorney's fees and costs reasonable?
It is unclear whether the court is required to determine reasonableness of attorney's fees under Section 330 of the Bankruptcy Code when the fees are awarded as compensatory sanctions for violations of the automatic stay. Grossman v. Rock Realty, Inc. (In re LaRoche), 189 B.R. 22, (Bankr.D.R.I.1995) [imposition of sanctions is within sound discretion of the court, is highly fact driven, and is not governed by Section 330 of the Bankruptcy Code]. It would seem the better approach to do so, however, because the rules provide guidance to the court as to what is compensable and what is not. The court will therefore do so here.
The bankruptcy court typically uses the lodestar method in determining attorney's fees. In re Howell, 226 B.R. 279, 281 (Bankr.M.D.Fla.1998). "The lodestar method is based on multiplying the reasonable number of hours expended on services by a reasonable hourly rate." Id."After calculating the fee according to the lodestar method, the court may consider other factors to adjust the fee upward or downward." Id.
These factors are enumerated in Grant v. George Schumann Tire & Battery Co., 908 F.2d 874, 878-79(11th Cir.1990), to include:
(1) the time and labor required, (2) the novelty and difficulty of the legal questions, (3) the skill required to perform the legal service properly, (4) the preclusion of other employment by the attorney due to acceptance of the case, (5) the customary fee for similar work in the community, (6) whether the fee is fixed or contingent, (7) time limitations imposed by the client or the circumstances, (8) the amount involved and the results obtained, (9) the experience, reputation, and ability of the attorney, (10) the undesirability of the case, (11) the nature and length of the professional *198 relationship with the client, and (12) awards in similar cases.
Id., quoting Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir.1974).
The court has broad discretion in determining the reasonableness of attorney's fees. Id. at 878. In addition, the court need not "perform an `hour-by-hour review' when it is `impractical and a waste of judicial resources.'" Howell, 226 B.R. at 281, quoting Loranger v. Stierheim, 10 F.3d 776, 783 (11th Cir.1994). See also In re Holub, 129 B.R. 293, 297 (Bankr.M.D.Fla.1991) [court "should not `nickel and dime' professionals engaged by Chapter 7 trustees."]. "Likewise, the court should not `second guess' professionals by substituting its judgment after the fact for that of the professional who was called upon to exercise judgment on the spot." Id. The bankruptcy court need not consider expert testimony in determining the reasonableness of attorney's fees. In re McClanahan, 137 B.R. 73, 74 (Bankr.M.D.Fla.1992).
The court has carefully and thoroughly reviewed the detailed time records of the trustee's counsel. They detail the services the attorneys performed for the benefit of the estate proximately related to the defendants' violations of the automatic stay. Applying the Johnson factors, the court concludes that the attorney's fees sought for those services are eminently reasonable.
It is apparent that the actions of counsel for the trustee were reasonable and moderate reactions to the defendants' actions. There is no duplication or overlap of services. This is particularly true with respect to the trustee's motion for sanctions and this adversary proceeding because all of the work performed in connection with the trustee's motion for sanctions was utilized in the reformation of that motion into the complaint filed in this adversary proceeding. The services provided were not excessive given the difficult circumstances in which the trustee found herself. Similarly, the hourly rates sought are consistent within the community for similar work.
In these circumstances, the estate has been harmed at least to the extent of $17,958.18 in attorney's fees and costs incurred by the estate for services relating to Daniels', the debtor's, and D'Ambrosio's violations of the automatic stay during Phase I, $17,420.32 in attorney's fees and costs incurred by the estate for services relating to Daniels', the debtor's, and Wiley's violation of the automatic stay during Phase II, and $43,221.94 in attorney's fees and costs incurred by the estate for services relating to the trustee's prosecution of the sanctions motion and this adversary proceeding. The court will therefore sanction these defendants in these amounts.
f. Did the defendants act in concert to violate the automatic stay?
The plaintiff contends that the defendants acted together to violate the automatic stay and should thus be held jointly and severally liable for the resulting damages. To establish that the defendants acted in concert, the plaintiff must show that the defendants had a "unity of interest and concert of action." Kinney, 51 B.R. at 845. In Kinney, the court determined that the defendants' multiple bankruptcy filings demonstrated a "common intent to violate the law." Id. at 845. In that case, members of the Kinney family had filed serial bankruptcy cases in an effort to obtain the protection of the automatic stay in an effort to forestall the bank's foreclosure of a single parcel of real property. Id. The court determined that the defendants' actions had to be "viewed as the acts of one entity, with many individuals carrying out these acts." Id.
*199 As in Kinney, the totality of the evidence and testimony supports the conclusion that the defendants had a unity of purpose  to reserve or return to the debtor the probate asset, including the debtor's putative claims against the executrix. The totality of the evidence also supports the conclusion that the defendants acted together to achieve that purpose.
In Phase I, Daniels, the debtor, and D'Ambrosio worked together, under Daniels' direction, to discourage and undermine the trustee's administration of the probate asset.[33] Section I.C. above and the applicable events in Appendix I comprehensively illustrate and support the way in which these three defendants acted together during this phase. Daniels', the debtor's, and D'Ambrosio's willingness to use an altered court order in furtherance of their shared objective is especially telling evidence of their unity.
In Phase II, Daniels, the debtor, and Wiley worked together, under Daniels' direction, to attack collaterally the trustee's administration of the probate asset and to recoup or recover the asset.[34] Section I.D. above and the applicable events in Appendix I comprehensively illustrate and support the way in which these three defendants acted together during this phase.
In defense of the plaintiff's concert of action claim, D'Ambrosio and Wiley made much at trial of the fact that they had had no communication or contact with each other until both were named defendants in this adversary proceeding. This is irrelevant because D'Ambrosio and Wiley had uniquely different roles that each accomplished at different times through the common denominators of Daniels and the debtor. Regardless, D'Ambrosio and Wiley clearly understood and acted in furtherance of the shared objective in seeking to obtain rights to the probate asset.
The court is mindful of the precept that an attorney is generally not liable for the acts of his client. This is important because counsel should have freedom to advocate zealously on behalf of the client without fear of adverse consequences. That protection, however, exists within specific and ethical boundaries and is lost when counsel interjects himself into the dispute as a co-conspirator. At that point, counsel is no longer exercising independent judgment but is instead assuming the role of actor in the dispute.
In reaching its conclusion as to the roles D'Ambrosio and Wiley played in taking the actions at issue here, the court entertained two possibilities. The first was that one or both counsel were the unwitting dupes of Daniels and the debtor and did not understand the import of what they were doing. The second was that one or both counsel acted with a conscious knowledge and appreciation that the actions they were taking on the debtor's behalf were without a valid legal basis and had an improper purpose.
Having had both defendants in court on several occasions and having had an opportunity to observe them and make creditability determinations, the court concludes that both defendants acted with complete understanding of what they were doing and that their actions were for an improper purpose, notwithstanding their protestations to the contrary.
Both D'Ambrosio and Wiley allowed themselves to be manipulated and used for improper purposes by Daniels and the *200 debtor. D'Ambrosio affirmatively and fraudulently misrepresented Daniels as an attorney or assistant associated with him who had authority to act in the debtor's bankruptcy case. Even worse, he filed an altered court document in the debtor's bankruptcy case to achieve an improper purpose. D'Ambrosio's actions were unreasonable and in derogation of his ethical obligations as an officer of the court.
Wiley also allowed himself to be manipulated and used for improper purposes by Daniels and the debtor. Both Daniels and the debtor are legally sophisticated and understand the concept of a final order. Both knew that the October 18, 1999, sanctions order was final, but nevertheless advanced and advocated untenable legal positions in the Pennsylvania state and federal courts for which they had no evidentiary support or for which they were unlikely to obtain evidentiary support. They advanced these positions for an improper purpose, to harass the trustee and cause unnecessary delay in the administration of the bankruptcy case, and to increase the costs of administering the bankruptcy case needlessly.
Wiley filed papers in the Pennsylvania courts on the debtor's behalf advocating these untenable legal positions. He did so without conducting any inquiry into the accuracy of the factual predicate upon which the debtor based her claim. Instead, Wiley relied solely upon what Daniels and the debtor told him. Wiley's reliance on Daniels and the debtor for the factual predicate was unreasonable and in derogation of his ethical duty to verify and investigate the claims he was asserting.
Wiley's uncorroborated reliance on the debtor and Daniels was especially unreasonable because the allegations Wiley made included scurrilous and outrageous allegations against a judge. In those circumstances, Wiley was duty bound to ensure there was a basis in fact to make these allegations. He did not do so but instead mindlessly and recklessly signed papers that contained the ugly accusations of Daniels and the debtor and then filed them in court actions.
Accordingly, the plaintiff has established by a preponderance of the evidence that Daniels', the debtor's, and D'Ambrosio's actions taken in Phase I had a clear nexus and were inextricably intertwined and must thus be viewed as the acts of one entity carried out by the individual defendants. Similarly, the plaintiff has established by a preponderance of the evidence that Daniels', the debtor's, and Wiley's actions taken in Phase II had a clear nexus and were inextricably intertwined and must thus be viewed as the acts of one entity carried out by the individual defendants. Joint and several liability is appropriate in these circumstances for Phase I, and joint and several liability is appropriate in these circumstances for Phase II.

B.
Did the defendants violate this court's October 18, 1999, sanctions order?
The plaintiff contends that Daniels, the debtor, and Wiley violated this court's October 18, 1999, sanctions order by initiating and prosecuting actions in Pennsylvania (App. I Nos. 200, 207, and 225). The plaintiff seeks sanctions for these alleged violations and measures the sanctions she requests by the attorney's fees and costs the estate has incurred in defending against the defendants' actions.
"The court has the power to sanction for willful and intentional violations of its orders when the violations are made in bad faith." Lickman, 282 B.R. at 721, citing Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991); *201 Glatter v. Mroz (In re Mroz), 65 F.3d 1567, 1575 (11th Cir.1995); Lawrence v. Goldberg (In re Lawrence), 279 F.3d 1294 (11th Cir.2002); In re Graffy, 233 B.R. 894, 898 (Bankr.M.D.Fla.1999).
The court determined in Section II.A.3. above that Daniels, the debtor, and Wiley violated the automatic stay by filing actions in the Pennsylvania courts for the purpose of asserting rights in property of the estate. The court further determined in Section II.A.3.f. above that Daniels, the debtor, and Wiley acted in concert in taking these actions.
The plaintiff asserts that Daniels, the debtor, and Wiley also willfully and intentionally violated this court's October 18, 1999, sanctions order by taking those actions. To prevail on this claim, the plaintiff must establish that the defendants had notice of the order, the order was clear as to its terms, and the defendants willfully violated the order in bad faith.
1. Did Daniels, the debtor, and Wiley have notice of the October 18, 1999, sanctions order?
The record reflects that Daniels, the debtor, and Wiley had notice of the bankruptcy court's October 18, 1999, order before they took actions about which complaint is made. Armstrong informed Daniels of the bankruptcy court's ruling immediately after the hearing concluded (App. 1 No. 80). Daniels also drafted the papers that Wiley filed in the Pennsylvania courts and included in the earliest paper a direct quote from the October 18, 1999, sanctions order that contained language enjoining the debtor from taking action in the Pennsylvania probate court (App. I No. 200). Wiley signed the papers thereby attesting to his having read the paper that referred to and quoted from the October 18, 1999, sanctions order (App. I No. 200). The debtor, of course, was represented by counsel at the sanctions hearing. Both she and her counsel received copies of the order (App. I No. 74, 75, 76, 77, 78, 79, 80, and 82). Accordingly, Daniels, the debtor, and Wiley had actual notice of the October 18, 1999, sanctions order.
2. Was the order clear in its terms?
The October 18, 1999, sanctions order enjoined all parties in interest "from taking any further action that may affect or impair the bankruptcy estate's interest in the probate estate without prior approval of the Bankruptcy Court." (App. I No. 82). The defendants argue that the October 18, 1999, order is ambiguous because it does not specifically describe the prohibited actions. The defendants' argument is without merit.
The October 18, 1999, sanctions order was entered to prevent and preclude the debtor from interfering with the trustee's administration of the probate asset. The record made in support of the order established that the debtor had actively and affirmatively sought to assert control over the probate asset by filing papers in the probate court. Debtor's counsel vigorously presented the debtor's position at the hearing and underscored for the court the debtor's unwillingness to accept the bankruptcy estate's ownership and control of the probate asset. Counsel so strenuously asserted the debtor's position that the court was compelled to caution the debtor against taking further actions to interfere with the trustee's administration of the probate asset (App. I No. 74).
In these circumstances, the court was required to enter an order that was broad enough to prohibit any action that could interfere with the trustee's administration of the probate asset. The October 18, 1999, sanctions order accomplished this purpose. It identified the estate asset that was protected and prohibited any action *202 that would adversely affect its administration. Further, the order directed that no action could be taken without prior approval of the bankruptcy court, thereby setting up a procedure by which the debtor could seek to construe, clarify, or amend the order's terms.
In these circumstances, it is plain that the October 18, 1999, sanctions order specifically proscribed the very actions the defendants took. The order is clear as to its terms.
3. Were Daniels', the debtor's, and Wiley's actions willful and in bad faith?
The plaintiff must also establish that Daniels, the debtor, and Wiley acted willfully and in bad faith. In determining willfulness, the court can consider the entire history of the case. Lickman, 282 B.R. at 720, citing Beck v. Bassett (In re Southeast Banking Corp.), 204 F.3d 1322, 1331-32 (11th Cir.2000).
The record shows that Daniels, the debtor, and Wiley acted willfully in taking the actions about which the plaintiff complains for the improper purpose of interfering with the trustee's administration of the probate asset. Each of them knew or should have known that the court's October 18, 1999, sanctions order was a final order that prohibited their actions. Each of them acted in conscious disregard of that order.
To determine bad faith the plaintiff must show that the "attorney knowingly or recklessly raise[d] a frivolous argument, or argue[d] a meritorious claim for the purpose of harassing an opponent." Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1320 (11th Cir.2002), quoting Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir.1998). Similarly, to establish the bad faith of a party the plaintiff may show that the party "delay[ed] or disrupt[ed] the litigation or hamper[ed] enforcement of a court order." Id.
In Tenneco Packaging, the court determined that an attorney demonstrated bad faith in filing documents "saturated with invective," filled with "rude, demeaning remarks," and that contained "attacks upon the fitness of opposing counsel as a member of the bar." Id. at 1321. The court also noted that the documents were "strewn with generalizations and conclusory comments." Id. Similarly, Daniels drafted papers on the debtor's behalf that were replete with pejorative comments and accusations about the trustee, her counsel, and the bankruptcy court and their actions in administering the debtor's bankruptcy estate. Daniels prepared these papers specifically to delay and disrupt the trustee's administration of the probate asset and the distribution of the proceeds of its sale. Daniels prepared these papers on the debtor's behalf with her cooperation and concurrence.
Wiley signed and filed the papers drafted by Daniels in the Pennsylvania court actions. The papers were unfounded and without merit and were thus filed for "no purpose other than to harass and intimidate" the trustee, her counsel, and the bankruptcy court. Id. The improper purpose of these papers was evident on their faces. Nor can Wiley excuse his conduct on the basis that Daniels drafted the papers that he signed.
Our court of appeals has made clear that "[a]n attorney should not be an unreflecting conduit through which the opinions or desires of a client or witness are permitted to flow unchecked." Id. at 1327. The court cautioned that an attorney may not neglect "to employ his or her professional judgment to consider the plausibility and the appropriateness of what is asserted in the filed document." Id. ["[A]n attorney cannot silently acquiesce to a client who *203 demands that the attorney pursue measures in the litigation that conflict with applicable ethical provisions."].
Wiley had an ethical obligation to ensure the papers he signed had a valid basis supported by facts for which he had evidence or could obtain evidence. Wiley did not meet this obligation.
Accordingly, the record establishes that Daniels, the debtor, and Wiley violated the October 18, 1999, sanctions order willfully and in bad faith.
4. Sanctions.
The plaintiff has established that Daniels, the debtor, and Wiley acted in concert to violate this court's October 18, 1999, sanctions order. The plaintiff seeks sanctions measured by attorney's fees and costs in the following amounts: $17,173.32, representing services performed by court appointed professionals;[35] and $66,694.43, representing services performed by non-court professionals on the trustee's or trustee's counsels' behalf (App. I Nos. 200, 207, and 225).
In Section II.A.3.e.ii. above, the court determined that the plaintiff was not entitled to recover as sanctions attorney's fees and costs of attorneys whose employment has not been approved by the bankruptcy court. The court also determined that the plaintiff was entitled to recover sanctions for attorney's fees and costs of attorneys whose employment has been approved by the bankruptcy court. The court further determined that those attorney's fees and costs were proximately related to Daniels', the debtor's and Wiley's wrongful actions, were actual and necessary costs of the estate, and were supported by the record and reasonable in amount.
In these circumstances, the estate has been harmed at least to the extent of $17,173.32 in attorney's fees and costs incurred by the estate for services relating to Daniels', the debtor's, and Wiley's violations of this court's October 18, 1999, sanctions order. The court will therefore sanction these defendants jointly and severally in this amount.

C.
Did the defendants violate 28 U.S.C. § 928 and the Barton doctrine?
The plaintiff contends that Daniels, the debtor, and Wiley acted in concert to violate 28 U.S.C. § 959 and the Barton doctrine[36] by filing papers in the Pennsylvania probate court to void the trustee's sale of the probate asset to Shain, by filing and prosecuting the Pennsylvania damages action, and by filing and prosecuting the Pennsylvania declaratory relief action (App. I Nos. 200, 207, and 225). The central issue in each of these actions was the propriety and validity of the trustee's sale of the probate asset to Shain.
In Barton v. Barbour, 104 U.S. 126, 127, 26 L.Ed. 672 (1881), the Supreme Court held that suit cannot be brought against a receiver for his official actions without first obtaining leave of the court in which he was appointed. In Carter v. Rodgers, 220 F.3d 1249, 1253 (11th Cir.2000), our court of appeals, following an "unbroken line of cases" that extended the Barton doctrine to trustees or other court appointed or approved professionals being sued for acts performed in their official capacities.
The court explained the policy behind requiring a litigant to obtain leave of the *204 bankruptcy court before initiating an action against a bankruptcy trustee:
If [the trustee] is burdened with having to defend against suits by litigants disappointed by his actions on the court's behalf, his work for the court will be impeded. . . . Without the requirement [of leave], trusteeship will become a more irksome duty, and so it will be harder for courts to find competent people to appoint as trustees. Trustees will have to pay higher malpractice premiums, and this will make the administration of the bankruptcy laws more expensive. . . . Furthermore, requiring that leave to sue be sought enables the bankruptcy judges to monitor the work of the trustees more effectively.
Carter, 220 F.3d at 1252-53, quoting In re Linton, 136 F.3d 544, 545 (7th Cir.1998).
Thus, Carter squarely holds that a litigant must first obtain leave from the bankruptcy court before suing a trustee (or her court-appointed counsel) on account of their official acts. Id. at 1253. "Consent of the appointing bankruptcy court is required even when the plaintiff seeks to sue in another federal court." In re Krikava, 217 B.R. 275, 279 (Bankr.D.Neb.1998). Indeed, consent is required even when the bankruptcy case is closed. Linton, 136 F.3d at 545.
Section 959(a) of Title 28, United States Code, provides a limited "carrying on business" exception to the Barton doctrine. This exception permits suits against "[t]rustees, receivers or managers of any property, without leave of the court appointing them, with respect to any of their acts or transactions in carrying out the business connected with such property."
Our court of appeals has emphasized that this exception is indeed limited:
The "carrying on business" exception in section 959(a) is intended to "permit actions redressing torts committed in furtherance of the debtor's business, such as the common situation of a negligence claim in a slip and fall case where a bankruptcy trustee, for example, conducted a retail store." [In re] Lehal Realty Assocs., 101 F.3d [272] at 276 [(2d Cir.1996)]. Section 959(a) does not apply to suits against trustees for administering or liquidating the bankruptcy estate.
Carter, 220 F.3d at 1254.
The debtor and Wiley contend that their actions do not violate the Barton doctrine. They do not contend that the Section 959(a) exception applies, as it obviously does not on these facts. Instead, they argue that, because the actions allege fraud and conspiracy of the trustee and her counsel in the sale of the probate asset, they were ultra vires actions that did not implicate the jurisdiction of the bankruptcy court.
In terms of their theories, the Pennsylvania probate action and the Pennsylvania damages and declaratory relief actions are classic, "run-of-the-mill" Barton actions. In them, Daniels, the debtor, and Wiley complain about the plaintiff's service as bankruptcy trustee and her counsels' efforts on the estate's behalf. Daniels', the debtor's, and Wiley's bare claim that the actions of the trustee and her counsels were ultra vires does not change the plain Barton nature of the Pennsylvania actions. Nevertheless, nothing about the plaintiff's or her counsels' actions in this case was in fact ultra vires.
Generally, a "trustee is not personally liable on contracts entered into on behalf of the estate." Schechter v. Illinois Department of Revenue (In re Markos Gurnee Partnership), 182 B.R. 211, 217 (Bankr.N.D.Ill.1995). The personal immunity of receivers and trustees, however, " *205 extends only to matters that are within the scope of their duties in administering the estate." Id."There is no personal immunity for acts that are `ultra vires' or outside the scope of the trustee's duties." Id. Ultra vires actions need not be brought in the bankruptcy court because they "involve only the personal liability of the trustee" and have no "impact on the assets available for distribution to claimants of the estate." Id. at 222 (Emphasis added).
In determining whether the trustee's conduct is ultra vires, one must consider whether the trustee's challenged actions were within the scope of their authority and "bind the estate, since ultra vires acts cannot do so." Id. at 223. The bankruptcy court has jurisdiction to determine whether the trustee's acts were within the scope of her authority. Id. at 224.
In this case, the trustee's sale of the probate asset was clearly within the scope of her authority. It was done with court approval after notice and hearing. The sale was binding on the trustee, Shain, the debtor, and creditors of the estate. The Pennsylvania actions clearly threatened property of the estate. Accordingly, the trustee's sale of the probate asset was not and cannot be an ultra vires act. Instead, it squarely falls within the ambit and the protections of the Barton doctrine.
The plaintiff has plainly established by a preponderance of the evidence that the debtor and Wiley violated the Barton doctrine by filing papers in the Pennsylvania probate court to void the trustee's sale of the probate asset and by filing and prosecuting the Pennsylvania damages and declaratory relief actions. For the reasons stated in Section II.A.3.f. above, the plaintiff has also established that Daniels, the debtor, and Wiley acted in concert in taking these actions.

D.
Does the defendants' violations of 28 U.S.C. § 929 and the Barton doctrine justify injunction relief?
The plaintiff seeks injunctive relief to preclude and prohibit further violations of 28 U.S.C. § 929 and the Barton doctrine. The court may enter an injunction pursuant to 28 U.S.C. § 959(a) and Section 105(a) of the Bankruptcy Code upon a showing that the enjoined action would "impede, impair or irreparably interfere with the administration of the estate." Baptist Medical Center of New York v. Singh (Baptist Medical Center of New York), 80 B.R. 637, 644 (Bankr.E.D.N.Y.1987). In fact, "Section 105(a) contemplates injunctive relief in precisely those instances where parties are `pursuing actions pending in other courts that threaten the integrity of a bankrupt's estate.'" Id. at 641, quoting Manville Corp. v. Equity Security Holders Committee (In re Johns-Manville Corp.), 801 F.2d 60, 63 (2d Cir.1986).
In this case, the record overwhelmingly establishes that, absent this court's issuance of a permanent injunction generally containing the terms of this court's preliminary injunction, the defendants will continue to initiate and prosecute collateral attacks on the trustee's sale of the probate asset and on account of the trustee's and her counsels' administration of the debtor's bankruptcy estate. Remarkably, the debtor and Wiley have continued to do so despite the entry of the preliminary injunction and in violation of it. These attacks are without any colorable legal basis and irreparably harm the bankruptcy estate. A permanent injunction is therefore necessary to protect property of the estate and to facilitate the trustee's and her counsels' efforts to complete the administration of the debtor's bankruptcy estate so that it may finally be closed. In view of Daniels' *206 central role in the actions that have been taken in violation of the Barton doctrine, the court will specifically enjoin him in the permanent injunction.
Accordingly, the court will issue a permanent injunction against Daniels, the debtor, and Wiley on the same terms as the preliminary injunction.

E.
Is the plaintiff entitled to costs as prevailing party?
F.R.B.P. 7054(b) provides that, except in circumstances not applicable here, "[t]he court may allow costs to the prevailing party. . . ." F.R.B.P. 7054(b) is an adaptation of F.R.Civ.P. 54(d)(1). Under that rule, "prevailing party" has been held to mean "simply that the prevailing party is the party in whose favor judgment was entered, even if that judgment does not fully vindicate the litigant's position in the case." 10 J. Moore, Moore's Federal Practice § 54.101[3] at 54-157 (3d ed.2000). In this case, therefore, the plaintiff clearly is the prevailing party.
Under F.R.Civ.P. 54(d)(1), costs "shall be allowed as of course to the prevailing party unless the court otherwise directs." Thus, costs are allowed unless the district court exercises its discretion to deny costs. Under F.R.B.P. 7054(b), however, the allowance of costs to the prevailing party requires an affirmative exercise of the court's discretion.
As this decision demonstrates in great detail, the debtor's bankruptcy estate represented by the plaintiff has suffered enormous financial damages as a consequence of the defendants' actions. Having already suffered so much at the hands of the defendants, it would be inequitable not to allow the plaintiff statutory costs to help defray a small portion of the expenses of this litigation. Likewise, the court can discern no sound reason to deny an allowance of costs. In these circumstances, therefore, the court will allow costs to the plaintiff as prevailing party. Official Committee of Unsecured Creditors of Toy King Distributors v. Liberty Savings Bank (In re Toy King Distributors, Inc.), 256 B.R. 1, 210-11 (Bankr.M.D.Fla.2000).

III.

Conclusion
This case exemplifies the harm that can occur when a party  in this case the debtor and her confederates  deliberately interferes with the trustee's administration of the bankruptcy estate. The facts are egregious. The defendants are unapologetic. Indeed, Daniels, the debtor, and Wiley have continued their conduct with utter disregard and disdain for court orders adverse to their positions. In these circumstances, the court is compelled to award sanctions against the defendants. The sanctions awarded fall far short of making the estate whole for the harm perpetrated against it by the defendants. Unfortunately, the law does not permit the court to compensate the estate for all the harm it has suffered and will continue to suffer until the estate is fully administered.
Accordingly, the court will enter judgment contemporaneously in favor of the plaintiff and against the defendants as follows:
1. On account of violations of the automatic stay in Phase I: the sum of $17,958.18 against Daniels, the debtor, and D'Ambrosio, jointly and severally.
2. On account of violations of the automatic stay in Phase II: the sum of $17,420.32 against Daniels, the debtor, and Wiley, jointly and severally.
*207 3. On account of violations of the bankruptcy court's October 18, 1999, sanctions order: the sum of $17,173.32 against Daniels, the debtor, and Wiley, jointly and severally.
4. On account of attorney's fees and costs incurred by the bankruptcy estate through October 31, 2001, in prosecuting the trustee's motion for sanctions and this adversary proceeding: the sum of $43,221.94 against Daniels, the debtor, D'Ambrosio, and Wiley, jointly and severally.
5. The judgment shall provide that the obligations described in paragraph 3 above are duplicative of the obligations described in paragraph 2 above. Therefore, the maximum amount the plaintiff may recover under paragraphs 2 and 3 is $17,420.32. In this way, the plaintiff may not recover twice for the same harm. Otherwise, the obligations described in paragraphs 1 through 4 above are cumulative.
6. The plaintiff shall recover her costs of action against the defendants, jointly and severally, in the manner contemplated by F.R.B.P. 7054(b) and F.R.Civ.P. 54(d)(1) by sworn and detailed bill of costs filed and served within the time set in L.B.R. 7054-1.
7. The judgment will also permanently enjoin each of Daniels, the debtor, and Wiley from taking or prosecuting any actions against the trustee or her counsel or to void the trustee's sale of the probate asset on the same terms as the court's preliminary injunction. The scope of the permanent injunction will be substantially identical to the scope of the court's preliminary injunction. The injunction shall also enjoin efforts to assert dominion and control over estate property.
8. The judgment will also void actions taken by the debtor in Pennsylvania courts in violation of the automatic stay. The injunction will direct the defendants to withdraw and dismiss voluntarily the offending papers they filed there.
9. The judgment will also dismiss with prejudice the debtor's motion to remove the trustee (Main Case Document No. 106).
10. The judgment will dismiss without prejudice Daniels' counterclaim against the plaintiff for malicious prosecution as prematurely and improperly filed or, alternatively, abstain from determining it.
11. The judgment will also abstain from determining all other issues raised in the plaintiff's complaint. The court's abstention shall be without prejudice to the right of the plaintiff to seek a determination of those issues in other courts of competent jurisdiction.

JUDGMENT AND PERMANENT INJUNCTION
For purposes of this judgment and permanent injunction, the court will refer to the parties in the following manner:
a. The plaintiff, Marie E. Henkel, as trustee of the bankruptcy estate of Paula Lickman, as "plaintiff;"
b. The defendant and debtor, Paula Lickman, as "debtor;"
c. The defendant, Gerald J. D'Ambrosio, as "D'Ambrosio;"
d. The defendant, Robert Dizak, also known as Robert Daniels, as "Daniels;" and
e. The defendant, James F. Wiley, III, as "Wiley."
Based upon the court's Order on Final Pretrial Conference entered on November 14, 2001, and the Memorandum of Decision entered contemporaneously, it is
ORDERED, ADJUDGED, and DECREED that:
*208 1. The plaintiff recover of each of the defendants indicated below the sums indicated below, with interest thereon at the rate of 1.02 percent as provided by law, and her costs of action:
a. On account of violations of the automatic stay in Phase I: the sum of $17,958.18 against Daniels, the debtor, and D'Ambrosio, jointly and severally;
b. On account of violations of the automatic stay in Phase II: the sum of $17,420.32 against Daniels, the debtor, and Wiley, jointly and severally;
c. On account of violations of the bankruptcy court's October 18, 1999, sanctions order: the sum of $17,173.32 against Daniels, the debtor, and Wiley, jointly and severally; and
d. On account of attorney's fees and costs incurred by the bankruptcy estate through October 31, 2001, in prosecuting the trustee's motion for sanctions and this adversary proceeding: the sum of $43,221.94 against Daniels, the debtor, D'Ambrosio, and Wiley, jointly and severally.
2. The obligations described in paragraph 1.c. above are duplicative of the obligations described in paragraph 1.b. above. Therefore, the maximum amount the plaintiff may recover under paragraphs 1.b. and 1.c. above is $17,420.32. Otherwise, the obligations described in paragraphs 1.a. through 1.d. above are cumulative.
3. Daniels, the debtor, and Wiley, and their officers, agents, servants, employees, and attorneys, and those persons in active concert or participation with them who receive actual notice of this order by personal service or otherwise, are hereby permanently enjoined and restrained from:
a. prosecuting in any way (1) the action or proceeding pending in the Pennsylvania Orphans' Court to void the bankruptcy sale approved by this court, (2) Civil Action No. 01-CV-2949 pending in the United States District Court for the Eastern District of Pennsylvania, and (3) Civil Action No. 01-CV-4014 pending in the United States District Court for the Eastern District of Pennsylvania, including, without limitation, seeking temporary or preliminary relief from either of those courts; and
b. initiating any new action or proceeding in any court, except this court, against the plaintiff and her attorneys on account of their service and actions as trustee in this bankruptcy case and as counsel to the trustee, or to assert dominion or control over property of the estate, or to affect property of the estate.
4. All actions taken by Daniels, the debtor, and Wiley against the plaintiff and her attorneys, to attack and void the sale of the bankruptcy estate's interest in the probate estate of Tibey Pfeiffer, and to assert an interest by the debtor in the probate estate of Tibey Pfeiffer are void and are of no legal force or effect, including those actions taken by the defendants in (1) the probate estate of Tibey Pfeiffer pending in the Pennsylvania Orphans' Court, (2) Civil Action No. 01-CV-2949 pending in the United States District Court for the Eastern District of Pennsylvania, and (3) Civil Action No. 01-CV-4014 pending in the United States District Court for the Eastern District of Pennsylvania. Daniels, the debtor, and Wiley are mandatorily enjoined to dismiss voluntarily and to withdraw any and all papers seeking such relief in (1) the probate estate of Tibey Pfeiffer pending in the Pennsylvania Orphans' Court, (2) Civil Action No. 01-CV-2949 pending in the United States District Court for the Eastern District of Pennsylvania, and (3) Civil Action No. 01-CV-4014 pending in the United States District *209 Court for the Eastern District of Pennsylvania.
5. The debtor's motion to remove the trustee (Main Case Document No. 106) is dismissed and denied with prejudice.
6. Daniels' counterclaim against the plaintiff for malicious prosecution is dismissed without prejudice as prematurely and improperly filed or, in the alternative, the court abstains from determining the counterclaim.
7. The court abstains from determining all other issues raised in the plaintiff's complaint without prejudice to the right of the plaintiff to seek a determination of those issues in other courts of competent jurisdiction.

APPENDIX I

TO MEMORANDUM OF DECISION

CHRONOLOGY OF EVENTS
Unless otherwise indicated, the text printed in italics in each event is the court's conclusion or comment concerning that event.


EVENT       DATE                                        EVENT
 NO.
  1.         3/27/98            The debtor, Paula Lickman ("debtor" or "Lickman"),
                                files in the bankruptcy court a pro se petition
                                under Chapter 7 of the Bankruptcy Code. In her
                                schedules, the debtor lists unsecured
                                non-priority debt in the amount of $38,657 (Main
                                Case Documents Nos. 1 and 2).
                                The debtor has "in the past worked as a paralegal
                                and know[s] how to do legal research, Shepardize,
                                draft legal documents etc." At one point, the
                                debtor "was employed by Braniff Airlines where
                                [she] prepared air charter contracts and worked
                                under the supervision of their general counsel."
                                (Main Case Document No. 107, Plaintiff's Exhibit
                                No. 101, ¶ 9).
  2.         4/21/98            The Chapter 7 trustee, Marie Henkel ("Henkel" or
                                "trustee") conducts a meeting of creditors
                                pursuant to Section 341 of the Bankruptcy Code
                                (Main Case Document No. 3).
  3.         5/4/98             The debtor's aunt, Tibey Pfeiffer, dies in
                                Pennsylvania (Main Case Documents Nos. 107 and
                                118, Plaintiff's Exhibit No. 101).
  4.         5/4/98             The debtor is a 15 percent residuary beneficiary
                                under Tibey Pfeiffer's will as is her brother,
                                Stephen Lickman ("Lickmans"). Michael Kalbs, the
                                debtor's cousin, is a 10 percent residuary
                                beneficiary. The debtor's cousin, Marcy Shain
                                ("Shain" or "executrix") is a 60 percent
                                beneficiary (Plaintiff's Exhibit No. 2). Shain is
                                also the executrix of the probate estate (Main
                                Case Documents Nos. 107 and 118, Defendants'
                                Exhibit No. 7, Plaintiff's Exhibit No. 101).
  5.        5/4/98              The debtor's 15 percent share of the Tibey Pfeiffer
                                probate estate is comprised of shares of BP Amoco
                                stock, shares in two illiquid partnerships, and a
                                negative cash balance that is to be
*210
                                paid out of
                                the BP Amoco stock (Main Case Document No. 118,
                                Plaintiff's Exhibit No. 128).
  6.         5/13/98            The trustee files in the bankruptcy court a report
                                of the conclusion of the meeting of creditors and
                                a report of no distribution determining that
                                there are no assets in the bankruptcy estate to
                                be administered for the benefit of creditors
                                (Main Case Documents Nos. 10 and 11).
  7.         7/7/98             The bankruptcy court enters a discharge of the
                                debtor's debts (Main Case Document No. 14).
  8.          7/98              The Pennsylvania probate court issues letters
                                testamentary to Shain (Main Case Documents Nos.
                                107 and 118, Defendants' Exhibit No. 7,
                                Plaintiff's Exhibit No. 101).
  9.        7/24/98             The bankruptcy court closes the debtor's bankruptcy
                                case (Main Case Document No. 16).
 10.        Fall 1998           The Lickmans contact the executrix' attorney, David
                                L. Segal ("Segal"), and demand reimbursement from
                                Shain for alleged losses caused by her
                                malfeasance before and during the probate estate
                                (Adv. Proc. 01-170, Document No. 107, Defendants'
                                Exhibit No. 7, Plaintiff's Exhibit No. 101).
 11.       Fall 1998            The debtor lives with and has a romantic
                                relationship with Robert Daniels ("Daniels" or
                                "Dizak")(Main Case Document No. 110, at 37, lines
                                20-25, and at 38, lines 1-5, Adv. Proc. 01-170,
                                Document No. 82, at 222, line 4).
                                Daniels and Robert E. Dizak are the same person
                                (Adv. Proc. 01-170, Document No. 60, at 14-15,
                                Document No. 82, at 220, line 25, and at 221,
                                lines 1-23, Plaintiff's Exhibit Nos. 140, 141,
                                143, and 155).
 12.        11/98               The executrix and Segal are aware of the debtor's
                                bankruptcy case but do not inform the bankruptcy
                                court or the trustee of the debtor's interest in
                                the Tibey Pfeiffer probate estate (Defendants'
                                Exhibit No. 15).
 13.        12/98               The Lickmans commence litigation against the
                                executrix in the Pennsylvania probate court.
                                Ultimately, the parties settle or abandon this
                                litigation and stipulate to the posting of a bond
                                (Main Case Document No. 118, Plaintiff's Exhibit
                                No. 30).
 14.        12/98               Daniels actively participates in the Pennsylvania
                                probate court litigation and gives or loans money
                                to the debtor to pay attorney's fees relating to
                                this litigation (Main Case Documents Nos. 118 and
                                119, reported at 279 B.R. 691).
 15.        12/98               Daniels appears on the service list (as Robert E.
                                Dizak, Esquire) on at least one order entered by
                                the Pennsylvania probate court (Plaintiff's
                                Exhibit No. 30).
 16.       1/20/99              The executrix posts in the Pennsylvania probate
                                court a $400,000 bond (Main Case Document No. 99,
                                Debtor's Exhibit No. 9).
*211
 17.       8/2/99               Segal sends a letter to the debtor's Pennsylvania
                                attorney, James M. Tyler, indicating that he is
                                preparing a final accounting of the probate
                                estate. The letter suggests that Tyler advise the
                                bankruptcy trustee of the debtor's interest in
                                the probate estate (Plaintiff's Exhibit No. 30).
                                Neither Tyler nor the debtor notifies the trustee
                                of the existence of the probate asset (Main Case
                                Document No. 118).
 18.       8/9/99               Segal files in the Pennsylvania probate court the
                                executrix' second accounting of the probate
                                estate. The accounting reflects that the probate
                                estate has a value of $510,000 and the debtor's
                                residuary share is $76,602.80, $42,500 of which
                                the debtor has received in pre-death
                                advancements, leaving a balance of $34,003.60
                                (Plaintiff's Exhibit Nos. 2 and 128).
 19.       8/9/99               The accounting also reflects that the debtor's
                                interest is encumbered by the interest of the
                                trustee (Plaintiff's Exhibit No. 128).
 20.     Early 8/99             Daniels discusses with Gerald J. D'Ambrosio
                                ("D'Ambrosio") the possibility that the trustee
                                may seek to reopen the debtor's bankruptcy case
                                to administer the probate asset. Daniels asks
                                D'Ambrosio to "help [Daniels] out  or help [the
                                debtor] out in writing to the trustee." (Adv.
                                Proc. 01-170, Document No. 82, at 220, lines
                                21-22, and at 222, lines 4-13). Daniels is not a
                                member of The Florida Bar but at some point seeks
                                admission (Adv. Proc. 01-170, Document No. 83, at
                                255, lines 17-23).
                                Daniels (as Robert E. Dizak) was apparently
                                convicted of a felony for the unauthorized
                                practice of law in New York (Adv. Proc. 01-170,
                                Document No. 60, at 14-17, and Document No. 82,
                                at 22-25, and at 220-21).
 21.     Early 8/99             D'Ambrosio has known Daniels for more than 20
                                years, having first met Daniels in connection
                                with Daniels' newspaper, the New York Defender
                                Digest, while D'Ambrosio was practicing as a
                                criminal defense attorney in Niagara Falls, New
                                York (Adv. Proc. 01-170, Document No. 82, at 224,
                                lines 5-17).
                                Daniels is also a tenant or becomes a tenant of
                                D'Ambrosio around this time. Daniels leases
                                office space from D'Ambrosio (Adv. Proc. 01-170,
                                Document No 82 at 224, lines 2-3). Daniels'
                                office is upstairs and D'Ambrosio's office is
                                downstairs but they share a common entrance (Adv.
                                Proc. 01-170, Document No. 82, at 130, lines 4-20
                                and Document No. 85, at 547, lines 2-14).
                                D'Ambrosio's testimony as to his relationship with
                                Daniels was notably evasive and lacking in
                                candor. For example, D'Ambrosio initially
                                testified that he had only recently learned that
                                Daniels and Dizak are the same person (Adv. Proc.
                                01-170, Document No. 82, at 22-25). Upon further
                                questioning, however, D'Ambrosio admitted to a
                                lengthy acquaintance with Daniels, including the
                                leasing agreement for which D'Ambrosio received
                                payment from Daniels by checks that were made by
                                Dizak (Adv. Proc. 01-170, Document No. 82, at
                                220-21). When questioned as to whether he knew
                                the Robert E. Dizak that was convicted of a
                                felony for practicing
*212
                                law without a license in New York, D'Ambrosio replied that
                                "He was Robert Daniels when
                                I knew him, and I spoke to you as to how I knew
                                him." (Document No. 83, at 254, lines 3-12). In
                                his cross-examination of himself with respect to
                                that testimony, D'Ambrosio stated "Well, number
                                (1), I didn't know Robert Dizak was convicted of
                                any felony for practicing law without a license.
                                My understanding of Mr. Dizak is that he's taken
                                The Florida Bar examination and that he's passed
                                certain parts, and he's now taking the ethics
                                part which I'm sure he has to take and pass. And
                                that's how I know him up here." (Document No. 83,
                                at 255, lines 17-23).
 22.       Early 8/99           Daniels is the person who has "the most knowledge
                                of the approximately six months of litigation
                                that [has been] going on in the Pennsylvania
                                courts ...." (Adv. Proc. 01-170, Document No. 83,
                                at 256, lines 9-12).
 23.       Early 8/99           D'Ambrosio agrees to write letters to the trustee
                                on the debtor's behalf on a "strictly pro bono
                                basis" (Adv. Proc. 01-170, Document No. 81, at
                                37, lines 8-9).
 24.       Early 8/99           D'Ambrosio does not employ a secretary (Adv. Proc.
                                01-170, Document No. 82, at 130, lines 4-20).
                                D'Ambrosio does not employ Daniels in any
                                capacity (Adv. Proc. 01-170, Document No. 82, at
                                147, lines 11-15, and at 256, lines 3-8).
                                Daniels, however, drafts and types many of the
                                letters that D'Ambrosio sends to the trustee and
                                trustee's counsel (Plaintiff's Exhibit Nos. 1, 2,
                                16, 131, Adv. Proc. 01-170, Document No. 82, at
                                226, lines 22-25, at 227, lines 1-5, at 229,
                                lines 1-5, at 234, lines 16-21, and at 240, lines
                                1-15).
                                The court specifically does not credit D'Ambrosio's
                                testimony that Daniels did not draft or type the
                                letters that he sent to the trustee and trustee's
                                counsel. The totality of the evidence in the
                                record supports a contrary finding, particularly
                                given the physical proximity of D'Ambrosio's and
                                Daniels' offices, D'Ambrosio's lack of secretary,
                                the inclusion of the initials "R.D." in many of
                                the letters that D'Ambrosio sends, the informal
                                nature of the retention agreement, and the
                                similarity between papers that Wiley concedes
                                Daniels drafted and papers that D'Ambrosio
                                asserts he drafted himself.
 25.       8/10/99              Segal advises the trustee of the debtor's interest
                                in the Tibey Pfeiffer probate estate (Adv. Proc.
                                01-170, Document No. 81, at 54, lines 20-25, and
                                at 55, lines 1-14).
 26.       8/13/99              The trustee files in the bankruptcy court a motion
                                to reopen the debtor's bankruptcy case to
                                administer the probate estate asset (Main Case
                                Document No. 17, Defendants' Exhibit No. 9).
 27.       8/13/99              D'Ambrosio commences his representation of the
                                debtor. He does so without an oral or written
                                retainer agreement with the debtor as to payment
                                for his services (Adv. Proc. 01-170, Document No.
                                82, at 223, lines 14-23). He does not have a
                                contingent fee agreement (Adv. Proc. 01-170,
                                Document No. 82, at 223, lines 24-25 and at 224,
                                line 1).
*213
                                D'Ambrosio was evasive and less than candid with
                                the court as to his payment arrangements for
                                services performed on behalf of the debtor. When
                                questioned on this issue, he testified, "I didn't
                                know how deep it would be, but I don't have a
                                retainer agreement with [the debtor], and I did
                                it pro bono at the time." Trustee's counsel
                                asked, "Do you have an informal agreement as to
                                fees?" to which D'Ambrosio replied, "None."
                                Trustee's counsel then asked "You've been
                                involved in this case for two years, you've been
                                sued; and you don't have any arrangements " to
                                which D'Ambrosio answered, "Please don't remind
                                me, Ms. Concannon."
                                Yet, D'Ambrosio and the debtor have represented in
                                countless papers (some of them sworn) filed in
                                this and other courts that the debtor has paid or
                                incurred fees for services performed in this
                                bankruptcy case litigating with the trustee that
                                were presumably paid or owed to D'Ambrosio (Main
                                Case Documents Nos. 49, 72, 90, and 107, Adv.
                                Proc. 99-227, Documents Nos. 20, 37, and 39, Adv.
                                Proc. 99-282, Documents Nos. 6A, 16, and 18, Adv.
                                Proc. 01-170, Document No. 9, Defendants' Exhibit
                                No. 7, Plaintiff's Exhibit Nos. 33, 60, 65, 69,
                                75, 93, 97, 127, and 137).
                                The court credits these papers to the extent that
                                they support a conclusion that D'Ambrosio was
                                paid or was owed for the services he performed on
                                the debtor's behalf.
                                The court also credits these papers to the extent
                                that they support a conclusion that Daniels paid
                                or promised to pay D'Ambrosio for the services he
                                performed on the debtor's behalf. In reaching
                                this conclusion the court has considered the
                                totality of the record that reflect a history of
                                Daniels paying for legal services on the debtor's
                                behalf, the role that Daniels played throughout
                                these events, and the debtor's financial
                                condition as reflected in her papers.
 28.     8/99  Forward         D'Ambrosio communicates primarily with Daniels
                                rather than the debtor (Adv. Proc. 01-170,
                                Document No. 77, at 7, lines 9-21).
 29.       8/13/99              D'Ambrosio sends a letter to the trustee advising
                                her of his retention as debtor's counsel. The
                                letter states that "it appears [no property from
                                the Tibey Pfeiffer] estate will be available to
                                the [debtor]." The letter states, "[i]t clearly
                                now appears that even if surcharges are made and
                                awarded by the Pennsylvania courts, the prospect
                                of any actual recovery is nil, given that [the
                                executrix] is a permanent resident of Israel
                                ...." Finally, the letter advises the trustee
                                that the debtor "has reported [counsel for the
                                executrix'] conduct ... to the disciplinary board
                                in Pennsylvania which has begun an
                                investigation." (Defendants' Exhibit No. 10,
                                Plaintiff's Exhibit No. 1).
                                The letter makes no mention of the $400,000 bond
                                that the executrix has posted in the probate
                                estate.
 30.       Mid 8/99             D'Ambrosio makes several telephone calls to the
                                trustee to reiterate the statements made in his
                                letters (Adv. Proc. 01-170, Document No. 81, at
                                37, lines 1-6, at 81, lines 22-25, and at 82,
*214
                                lines 1-2). The bankruptcy estate incurs $76 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095-7).
 31.       8/16/99              D'Ambrosio sends a follow up letter to the trustee
                                stating that, after reviewing the final
                                accounting filed in the probate estate, the
                                debtor's share is "only $8,637.60." The letter
                                "offers" to the trustee the debtor's shares in
                                the illiquid partnerships in exchange for the
                                trustee's payment of the debtor's Pennsylvania
                                attorney's fees in the amount of $16,000
                                (Defendants' Exhibit No. 10, Plaintiff's Exhibit
                                No. 2).
 32.       8/16/99              The bankruptcy court enters an order reopening
                                the debtor's bankruptcy case (Main Case Document No.
                                18).
                                The court credits Sean Concannon's ("S. Concannon")
                                testimony that a bankruptcy estate would
                                generally incur attorney's fees in the range of
                                $900 to $2,000 to administer a probate asset of
                                value comparable to the probate asset in this
                                case if the debtor cooperated with the trustee
                                and did not contest the trustee's administration
                                of the asset (Adv. Proc. 01-170, Document No. 83,
                                at 307, lines 13-25, and at 308, line 1).
 33.       8/24/99              The Lickmans file in the Pennsylvania probate court
                                a petition to remove the executrix and substitute
                                the debtor as executrix (Main Case Document No.
                                70, at 9, lines 13-23, 99, Debtor's Exhibit No.
                                9, Defendants' Exhibit No. 11, Plaintiff's
                                Exhibit No. 128). The bankruptcy estate incurs
                                $16,131.77 in attorney's fees and costs relating
                                to this event and related events (Plaintiff's
                                Exhibit No. 144-2095, 2095C, 2095E, and 2095-7).
 34.       8/30/99              D'Ambrosio files in the bankruptcy court a notice
                                of appearance as counsel for the debtor (Main
                                Case Document No. 20, Plaintiff's Exhibit No.
                                78). The bankruptcy estate incurs $38 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
                                He does not file a statement of compensation as
                                required by F.R.B.P.2016(b). See In re Whaley,
                                282 B.R. 38, 42 (Bankr.M.D.Fla.2002) [requiring
                                attorney to disgorge undisclosed fees].
 35.       8/31/99              The bankruptcy court enters an order directing
                                D'Ambrosio's compliance with L.B.R.2090-1 because
                                the clerk's records do not reflect that
                                D'Ambrosio is a member of the bar of the United
                                States District Court for the Middle District of
                                Florida (Main Case Document No. 21, Plaintiff's
                                Exhibit No. 79). The bankruptcy estate incurs $95
                                in attorney's fees and costs relating to this
                                event (Plaintiff's Exhibit No. 144-2095).
 36.       9/1/99               D'Ambrosio sends a letter to the trustee stating,
                                "I trust by now that you have satisfied yourself
                                that, despite figures listed in the `account' of
                                attorney Segal, that only $100,000 remains in the
                                Estate of Tibey Pfeiffer, together with the now
                                two worthless limited partnerships ...." The
                                letter concludes, "[p]erhaps you will want to
                                bring Ms. Lickman's legal expenditures [in the
                                amount of $16,000] to the attention of your
                                unsecured creditors." (Defendants' Exhibit No.
                                10, Plaintiff's
*215
                                Exhibit No. 132). The bankruptcy
                                estate incurs $57 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095-7).
                                The letter makes no mention of the $400,000 bond
                                that the executrix has posted in the probate
                                estate.
 37.       9/7/99               The trustee files in the Pennsylvania probate court
                                a pro se notice of appearance and substitution of
                                trustee for the debtor as beneficiary and party
                                in interest in the Tibey Pfeiffer probate estate
                                (Defendants' Exhibit No. 13, Plaintiff's Exhibit
                                No. 133). The bankruptcy estate incurs $532 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095-7).
 38.       9/9/99               The bankruptcy court enters an order approving the
                                employment of Lynnea Concannon as counsel for the
                                trustee ("L. Concannon") L. Concannon is assisted
                                by her associate, S. Concannon (Main Case
                                Document No. 22). The bankruptcy estate incurs
                                $46.92 in attorney's fees and costs relating to
                                this event (Plaintiff's Exhibit No. 144: 2095 and
                                2095-7).
 39.       9/13/99              Segal files in the Pennsylvania probate court the
                                executrix' petition for leave to amend the
                                petition for adjudication and schedule of
                                proposed distribution of the Tibey Pfeiffer
                                estate. The petition seeks to amend the schedule
                                of proposed distribution to eliminate the
                                interests of the Lickmans on the basis that their
                                petition to remove the trustee implicates the in
                                terrorem clause in Tibey Pfeiffer's will (Main
                                Case Document No. 99, Debtor's Exhibit No. 9,
                                Adv. Proc. 01-170, Document No. 81, at 110, lines
                                11-15, Plaintiff's Exhibit No. 129).
 40.       9/13/99              D'Ambrosio sends a letter to the trustee stating,
                                "there is simply no section 541 property
                                available to you as Trustee, and in fact, no
                                property at all according to the account filed by
                                the executrix." The letter then states, "[t]o the
                                extent that any attempt by you to frustrate [the
                                debtor's litigation in the probate estate]
                                results in a monetary loss to my client or the
                                loss of her rights to pursue this matter, you may
                                be held liable." The letter also states, "I will
                                shortly move in the Orlando bankruptcy court for
                                an Order revoking your ex parte order reopening
                                the case as well as seeking Rule 11 sanctions
                                against you." (Plaintiff's Exhibit No. 4).
                                The letter makes no mention of the $400,000 bond
                                that the executrix has posted in the probate
                                estate.
 41.       Mid 9/99             Daniels holds himself out as a "representative of
                                and from the office of ... D'Ambrosio" during
                                several telephone calls to the trustee. In these
                                communications, Daniels refers to the debtor as
                                "his client" and generally objects to the
                                trustee's reopening of the debtor's bankruptcy
                                case (Adv. Proc. 01-170, Document No. 81, at 61,
                                lines 11-14).
  42.       Mid 9/99            In one of these telephone calls, Daniels asserts
                                that the trustee "had no business reopening the
                                [bankruptcy] case" and that the trustee is "going
                                to be very sorry if [she] continu[es] on this
                                track." The trustee feels that Daniels manner
                                toward her
*216
                                during this telephone call is
                                "extremely vile and abrasive." (Adv. Proc.
                                01-170, Document No. 81 at 62, lines 10-14).
 43.      Mid 9/99  10/99      Daniels also makes several telephone calls
                                to S. Concannon echoing the assertions that D'Ambrosio
                                has enumerated in his letters to the trustee.
                                Daniels promises to "make fools out of [the
                                trustee and her attorneys]" and that the estate
                                will be "too costly to ... administer." S.
                                Concannon feels Daniels manner toward him during
                                these telephone calls is "profane" and "abusive."
                                (Adv. Proc. 01-170, Document No. 83, at 266,
                                lines 14-25, and at 267, lines 1-8).
                                Daniels calls S. Concannon regularly and sometimes
                                terminates the conversations prematurely (Adv.
                                Proc. 01-170, Document No. 83, at 268, lines
                                9-13). Concannon feels that Daniels is making
                                "some type of a threat" in "virtually" every
                                conversation they have (Adv. Proc. 01-170,
                                Document No. 83, at 268, lines 18-25). The
                                bankruptcy estate incurs $152 in attorney's fees
                                and costs relating to this event (Plaintiff's
                                Exhibit No. 144-2095A).
 44.       9/17/99              The trustee's counsel files in the bankruptcy court
                                an adversary proceeding against the debtor to
                                determine that the debtor's interest in the
                                probate estate is property of the bankruptcy
                                estate (Adv. Proc. 99-227, Document No. 1,
                                Plaintiff's Exhibit No. 54). The bankruptcy
                                estate incurs $12,746.01 in attorney's fees and
                                costs relating to this event and related events
                                (Plaintiff's Exhibit No. 144-2095A and 2095D).
 45.       9/20/99              D'Ambrosio sends a letter to S. Concannon that
                                refers to Concannon's conversations with
                                D'Ambrosio's "assistant" Daniels (Adv. Proc.
                                01-170, Document No. 82, at 239, lines 22-25,
                                Plaintiff's Exhibit No. 131).
 46.       9/22/99              D'Ambrosio sends a letter to the bankruptcy judge
                                advising her that he is not admitted to the bar
                                for the Middle District of Florida and cannot
                                comply with L.B.R.2090-1 and will therefore
                                withdraw as debtor's counsel (Plaintiff's Exhibit
                                No. 5). The bankruptcy estate incurs $19 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
 47.       9/22/99              The trustee's counsel files in the bankruptcy court
                                the trustee's two emergency motions for sanctions
                                for willful violation of the automatic stayagainst the debtor
                                and Segal for their actions
                                taken in the Pennsylvania probate court. The
                                motions seek to void all actions taken in
                                violation of the automatic stay and also seek
                                sanctions and attorney's fees and costs (Main
                                Case Documents Nos. 25 and 26, Defendants'
                                Exhibit No. 21).
 48.       9/23/99              The debtor files in the bankruptcy court a pro se
                                motion to revoke the court's order reopening her
                                bankruptcy case because "there is simply no money
                                ...." and "if I am awarded surcharges, it is
                                unlikely that any judgment will ever be
                                collectible." (Main Case Document No. 27,
                                Plaintiff's Exhibit No. 80). The bankruptcy
                                estate incurs $206.12 in attorney's fees and
                                costs relating to this event and related events
                                (Plaintiff's Exhibit No. 144-2095).
*217
                                The motion makes no mention of the $400,000 bond
                                that the executrix has posted in the probate
                                estate.
 49.       9/24/99              The bankruptcy court notices an evidentiary hearing
                                for October 14, 1999, of the trustee's motions
                                for sanctions (Main Case Document No. 29).
 50.     Late 9/99-Early        S. Concannon attempts to locate counsel
             10/99              admitted to the bar of Pennsylvania to provide services for
                                the benefit of the bankruptcy estate in the
                                Pennsylvania probate court (Plaintiff's Exhibit
                                No. 144-2095-7). The bankruptcy estate incurs
                                $290.12 in attorney's fees and costs relating to
                                this event (Plaintiff's Exhibit No. 144-2095-7).
 51.     9/24/99  early        S. Concannon and Segal negotiate as to the
                10/99           probate and bankruptcy court's jurisdiction to determine
                                issues relating to the executrix' petition to
                                eliminate the debtor (and possibly the bankruptcy
                                estate) from the probate estate (Adv. Proc.
                                01-170, Document No. 83, at 263-264, Defendants'
                                Exhibit Nos. 6 and 23, Plaintiff's Exhibit Nos.
                                6, 7, 14, and 130).
                                Ultimately they are unable to reach an accord as to
                                jurisdiction (Adv. Proc. 01-170, Document No. 83,
                                at 264, lines 9-18).
 52.       9/27/99              The debtor sends a letter to S. Concannon asking
                                him to advise her as to whether he and the
                                trustee are admitted to practice law in
                                Pennsylvania and stating that, if no answer is
                                provided, she will "assume the answer is in the
                                negative and proceed accordingly." (Plaintiff's
                                Exhibit No. 8). The bankruptcy estate incurs $19
                                in attorney's fees and costs relating to this
                                event (Plaintiff's Exhibit No. 144-2095-7).
 53.       9/28/99              The debtor sends a letter to S. Concannon
                                requesting all correspondence and the date and
                                substance of all communications between the
                                trustee and Segal (Defendants' Exhibit No. 19,
                                Plaintiff's Exhibit No. 9). The bankruptcy estate
                                incurs $38 in attorney's fees and costs relating
                                to this event (Plaintiff's Exhibit No.
                                144-2095-7).
 54.       9/29/99              S. Concannon sends a letter to the debtor stating
                                his willingness to provide copies if the debtor
                                pays for each copy. The letter states that
                                Concannon declines to provide information about
                                his communications with Segal because it is
                                "attorney work product." The letter also asks if
                                the debtor is represented by an attorney. The
                                letter warns the debtor that, "if you continue to
                                frustrate the efforts of the trustee to
                                administer your case, we will be forced to move
                                for revocation of your discharge ...."
                                (Defendants' Exhibit No. 20, Plaintiff's Exhibit
                                No. 11).
 55.       9/29/99              The debtor sends a letter to the bankruptcy judge
                                asking her to rule on the debtor's motion to
                                revoke the order reopening her bankruptcy case
                                prior to the October 14th emergency hearing of
                                the trustee's motions for sanctions because
                                "there is no section 541 property, and in fact,
                                no money at all" in the probate estate
                                (Plaintiff's Exhibit No. 10). The bankruptcy
                                estate incurs $19 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095).
*218
                                The letter makes no mention of the $400,000 bond
                                that the executrix has posted in the probate
                                estate.
 56.       9/30/99              The debtor sends a letter to S. Concannon asserting
                                that there is no attorney-client privilege
                                between Concannon and Segal and again requests
                                copies of all communications (Plaintiff's Exhibit
                                No. 12).
 57.       9/30/99              The debtor and S. Concannon speak by telephone
                                about the debtor's demand for copies of all
                                communications between Segal and Concannon
                                (Plaintiff's Exhibit No. 144). The bankruptcy
                                estate incurs $57.06 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095).
 58.       Late 9/99            Daniels leaves a message on the trustee's answering
                                machine complaining that the trustee is
                                contacting the debtor directly without going
                                through her attorney and that "the Florida Bar
                                [will] hear about it ...." (Adv. Proc. 01-170,
                                Document No. 81, at 64, lines 1-10).
                                The debtor is not represented by counsel in her
                                bankruptcy case at this time. In addition,
                                F.R.B.P. 9014 provides that the debtor must be
                                served and noticed of any motion in which relief
                                is sought against the debtor regardless of
                                whether the debtor is represented by counsel.
                                Similarly, F.R.B.P. 2002(a) requires that
                                specific notices must be served on the debtor
                                regardless of whether the debtor is represented
                                by counsel.
 59.       9/99                 The debtor prepares to file in the Pennsylvania
                                probate court a petition to strike the trustee's
                                notice of substitution for the debtor (Main Case
                                Document No. 59A, at 36, lines 4-14).
 60.    Late 9/99 or early      The trustee employs William O'Connell
             10/99              ("O'Connell")
                                to represent the estate's interest in the
                                Pennsylvania probate estate. O'Connell begins to
                                negotiate with Segal to sell all or part of the
                                debtor's interest in the probate estate
                                (Defendants' Exhibit No. 24, Plaintiff's Exhibit
                                No. 144). The bankruptcy estate incurs $596.71 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095-7).
 61.        10/1/99             S. Concannon sends a letter to the debtor stating
                                that his objection to the production of
                                communications between Segal and himself is based
                                upon relevance and work product and not
                                attorney-client privilege. The letter states, "I
                                must once again urge you to seek counsel
                                concerning your interference with the
                                administration of this bankruptcy case and the
                                very real possibility that you will face
                                revocation of your discharge." (Defendants'
                                Exhibit No. 20, Plaintiff's Exhibit No. 13).
 62.       10/1/99              S. Concannon sends an e-mail to Segal in connection
                                with his negotiations of the probate and
                                bankruptcy court's jurisdiction to determine
                                issues relating to the executrix' petition to
                                eliminate the debtor (and possibly the bankruptcy
                                estate) from the probate estate. The e-mail
                                states, "Obviously, we [the bankruptcy estate]
                                have no interest in whether Stephen Lickman's
                                interest is forfeit, other than some potential
                                benefit in the form of some increased pro rata
                                distribution [to the bankruptcy estate if Stephen
                                Lickman's interest is forfeit]." (Defendants'
                                Exhibit No. 27).
*219
                                The defendants rely upon this e-mail as support for
                                their contention that the trustee and her counsel
                                conspired with Segal to eliminate Stephen Lickman
                                as a beneficiary of the Tibey Pfeiffer probate
                                estate. To the contrary, this e-mail simply
                                recognizes that if the Pennsylvania probate court
                                were to grant the executrix' petition to
                                eliminate Stephen Lickman as a beneficiary of the
                                probate estate, the bankruptcy estate's interest
                                might potentially increase in value.
 63.       10/5/99              The bankruptcy court notices an evidentiary hearing
                                on October 14, 1999, of the debtor's motion to
                                revoke the order reopening the bankruptcy case
                                (Main Case Document No. 30).
 64.      10/6/99               The debtor sends a letter to S. Concannon
                                requesting that he immediately withdraw the
                                notice of appearance and substitution of the
                                trustee for the debtor filed in the Pennsylvania
                                probate court. The letter states, "I gave [the
                                trustee] no permission to file [the notice of
                                substitution]." The letter further states "[a]ny
                                additional action by you will likewise constitute
                                the unauthorized practice of law. As for the [the
                                trustee] I plan to notify the Philadelphia
                                Country District Attorney of her unauthorized
                                practice of law in the state of Pennsylvania in
                                violation of their penal code. * * * * If [the
                                trustee's] ill-filed substitution is not removed
                                promptly both you and she will be held liable for
                                any damages caused to me ...." (Plaintiff's
                                Exhibit No. 15).
 65.       10/9/99              The Lickmans file in the Pennsylvania probate court
                                an answer to the executrix' petition to amend the
                                distribution of the probate estate (Main Case
                                Document No. 99, Debtor's Exhibit No. 9).
 66.       10/12/99             O'Connell files in the Pennsylvania probate court a
                                notice of appearance on behalf of the trustee
                                (Defendants' Exhibit No. 32).
 67.       10/13/99             D'Ambrosio faxes to the trustee a copy of the
                                debtor's petition to strike the trustee's notice
                                of substitution for the debtor that is to be
                                filed in the Pennsylvania probate court. (Main
                                Case Document No. 59A, at 36, lines 7-14, at 48,
                                lines 11-25, and at 49, lines 1-3).
 68.      10/13/99              The debtor files in the bankruptcy court a pro se
                                opposition to the trustee's motion for sanctions.
                                The opposition characterizes the trustee's
                                actions in trying to administer the probate asset
                                as a "fraudulent scheme." The opposition also
                                asserts that the debtor has contacted the
                                Pennsylvania District Attorney about the
                                trustee's notice of appearance in the probate
                                estate and "was informed that [the trustee's]
                                notice of appearance is a misdemeanor, 42 SCA
                                2524, as practicing law [in Pennsylvania] without
                                a license." (Main Case Document No. 31,
                                Plaintiff's Exhibit No. 81).
 69.       10/13/99             The debtor files in the bankruptcy court a change
                                of address reflecting a Texas address (Main Case
                                Document No. 32).
 70.      Early or mid          Gary L. Armstrong ("Armstrong"), a personal
             10/99              friend of the debtor, commences representation of the
                                debtor. He has no
*220
                                agreement with the debtor as to
                                payment for services (Adv. Proc. 01-170, Document
                                No. 82 at 132, lines 21-25, and at 133, lines
                                1-5).
                                The debtor pays to Armstrong "a little money to
                                help pay for phone calls and things like that."
                                (Adv. Proc. 01-170, Document No. 82, at 132-133).
                                Armstrong was evasive and less than candid with the
                                court as to his payment arrangements for services
                                performed on behalf of the debtor. He was
                                initially asked, "Now, Mr. Armstrong you have
                                testified that you agreed to represent Ms.
                                Lickman, did you say without pay?" to which he
                                replied, "I  I didn't say without pay."
                                Plaintiff's counsel then asked directly, "Were
                                you paid for you (sic) representation?" to which
                                he replied, "I don't believe this is
                                attorney-client. I never asked or expected
                                payment from Ms. Lickman. She had been a friend
                                for many years .... But, no, there was never an
                                agreement to pay me." (Adv. Proc. 01-170,
                                Document No. 82, at 132-33).
 71.     Early or Mid           Armstrong discusses "the case and potential causes
            10/99               of action" with Daniels (who he knows as Robert
                                Dizak) and the debtor. Armstrong understands that
                                Daniels has a "legal background." Daniels
                                proposes courses of action to Armstrong.
                                Armstrong communicates with Daniels in Boca Raton
                                at his house or his office (Adv. Proc. 01-170,
                                Document No. 82, at 123-124).
 72.       10/14/99             The bankruptcy court enters an order of deficient
                                filing on the debtor's notice of change of
                                address for insufficient service. The order
                                states that the court will take no further action
                                on the notice (Main Case Document No. 33).
 73.       10/14/99             Armstrong files in the bankruptcy court a notice of
                                appearance as attorney for the debtor (Main Case
                                Document No. 35).
                                He does not file a statement of compensation as
                                required by F.R.B.P. 2016(b). See Whaley, 282
                                B.R. at 42 [requiring attorney to disgorge
                                undisclosed fees].
 74.       10/14/99             The bankruptcy court conducts an evidentiary
                                hearing of the debtor's motion to revoke the
                                order reopening the bankruptcy case and the
                                trustee's motions for sanctions. (Main Case
                                Document No. 59A).
                                During the evidentiary hearing, Armstrong tells the
                                bankruptcy court that "it is not so much the
                                assets [of the probate estate] that [the debtor]
                                is trying to protect but her rights against the
                                executrix and [the executrix' attorney] for their
                                actions over the last four and a half years."
                                (Main Case Document No. 59A, at 13, lines 14-18).
                                During the evidentiary hearing, the bankruptcy
                                court states to Armstrong, "I'm really trying to
                                just explain to you that this estate holds these
                                claims [against the executrix]. [The debtor] does
                                not hold these claims. I know that she is upset
                                with Mr. Segal and the executrix. Those, however,
                                are not her claims. They are the estates claims
                                and I don't care if there's fifty cents or five
                                hundred thousand dollars, Mrs. Lickman does not
*221
                                hold that interest. This estate does." (Main Case
                                Document No. 59A, at 64, lines 1-13).
 75.       10/14/99             During the evidentiary hearing, the trustee
                                testifies that "a gentleman by the name of
                                Daniels ... called me I think on two occasions.
                                To say he was rude is being courteous to him. And
                                he called me on behalf of [the debtor], told me
                                that he was an attorney and that he worked with
                                D'Ambrosio, and just unbelievable things that he
                                was saying over the phone to me." (Main Case
                                Document No. 59A, at 17, lines 4-10).
 76.       10/14/99             At the conclusion of the evidentiary hearing the
                                bankruptcy court makes oral findings of fact and
                                conclusions of law as follows:
                                "The Chapter 7 Trustee, Marie Henkel, is the only
                                party authorized to assert the rights of the
                                Debtor in connection with any distributions from
                                that estate. And I really need to stress that
                                because you really need to explain this to Mrs.
                                Lickman, Mr. Armstrong." (Main Case Document No.
                                59A at 89, lines 14-19).
                                "... under 362(a)(3) of the Bankruptcy Code all
                                parties in interest, including Ms. Lickman as
                                well as Mr. Segal were prohibited from taking any
                                action to exercise any control over property of
                                the estate. This claim constitutes property of
                                the estate." (Main Case Document No. 59A at 90,
                                lines 2-8).
                                "[A]t this point those claims [against the
                                executrix] are managed [by] this Chapter 7
                                Trustee. I don't know how the Chapter 7 Trustee
                                intends to proceed in the probate proceeding. I
                                do not know if she is going to retain counsel,
                                take it up or a specific role. I don't know but
                                that is her decision. It is not the Debtor's
                                decision." (Main Case Document No. 59A at 93,
                                lines 14-20).
                                "[A]ny person taking any action including the
                                executrix in Ms. Pfeiffer's probate estate, the
                                attorney for the executrix, David Segal, or the
                                Debtor, Paula Lickman, to divest, deny, alter or
                                in any way affect the right of the Debtor to
                                receive a distribution under Ms. Pfeiffer's
                                estate is subject to that injunction under
                                Section 362(a)(3)." (Main Case Document No. 59A
                                at 90, lines 9-15).
                                "Prior to any party taking any such action to
                                exercise control in the probate case of Ms.
                                Pfeiffer's estate, they need to obtain court
                                approval here first. Failure to obtain Court
                                approval can result in sanctions and damages as
                                well as a determination that any improper actions
                                were void ab initio." (Main Case Document No. 59A
                                at 90, lines 15-21).
 77.       10/14/99             At the evidentiary hearing, the bankruptcy court
                                does not assess sanctions against the debtor or
                                Segal for their violations of the automatic stay
                                but reserves jurisdiction to do so in the future,
                                warning them that should they continue to take
                                any further actions without first obtaining
                                modifications of the automatic stay monetary
                                sanctions and damages will be awarded (Main Case
                                Document No. 59A at 92, lines 18-23).
*222
 78.       10/14/99             At the conclusion of the evidentiary hearing, the
                                bankruptcy court specifically enjoins the debtor,
                                Segal, and any parties in interest in the probate
                                estate "from taking any further action to divest
                                this [bankruptcy] estate of their entitlement to
                                the distributions to the probate estate without
                                first obtaining leave of court." (Main Case
                                Document No. 59A at 92, lines 13-17).
 79.       10/14/99             At the evidentiary hearing, the bankruptcy court
                                also determines that all papers filed in the
                                probate estate by Segal or the debtor in
                                violation of the automatic stay are void ab
                                initio, including the executrix' petition to
                                amend distribution, the debtor's petition to
                                remove trustee, and the debtor's petition to
                                strike the trustee's notice of appearance. (Main
                                Case Document No. 59A, at 91, lines 20-25, at 92,
                                lines 17, and at 95-96).
 80.       10/14/99             Immediately after the evidentiary hearing,
                                Armstrong reports the court's ruling to the
                                debtor and Daniels (Adv. Proc. 01-170, Document
                                No. 82, at 124, lines 14-24).
 81.       Mid 10/99            Sometime thereafter, Armstrong calls D'Ambrosio and
                                tells him, "I lost." (Adv. Proc. 01-170, Document
                                No. 82, at 126, lines 21-25, and at 127, lines
                                1-2).
                                The court does not credit Armstrong's testimony
                                that he did not discuss with D'Ambrosio the
                                "ramifications" of the court's ruling that the
                                probate asset was property of the estate, that
                                the debtor's actions in Pennsylvania violated the
                                automatic stay, and that the debtor was enjoined
                                from taking further actions against the probate
                                asset.
 82.       10/18/99             The bankruptcy court enters an order on the
                                trustee's motions for sanctions ("October 18,
                                1999 sanctions order"). The order provides that
                                the debtor's interest in the probate estate of
                                Tibey Pfeiffer is property of the estate, that
                                all pleadings filed in the probate estate that
                                "purport to impair or affect the interest of the
                                bankruptcy estate" are void, and that "[a]ll
                                parties in interest in the Tibey Pfeiffer probate
                                estate are enjoined from taking any further
                                action that may affect or impair the bankruptcy
                                estate's interest in the probate estate without
                                prior approval of the Bankruptcy Court." The
                                order is served on the debtor at her address of
                                record at that time, Armstrong, Segal, the
                                trustee, Concannon, and the United States Trustee
                                (Main Case Document No. 37, Plaintiff's Exhibit
                                No. 113).
 83.       10/19/99             The Pennsylvania probate court conducts a status
                                hearing. The debtor is present at the hearing
                                (Defendants' Exhibit No. 25, at 2, lines 13-14).
                                O'Connell attends the hearing and presents the
                                bankruptcy court's October 18, 1999, sanctions
                                order to the court. The Pennsylvania probate
                                court and the parties discuss the extent to which
                                the debtor can participate in litigation pending
                                in the probate court and agree that she can
                                appear only as a witness (Defendants' Exhibit No.
                                25).
 84.       10/19/99             The Pennsylvania probate court enters an order
                                scheduling a trial for May 1, 2000, of the
                                Lickmans' petition to remove executrix and the
                                executrix' petition to amend distribution of
*223
                                probate estate (Main Case Document No. 99,
                                Debtor's Exhibit No. 9).
 85.       10/22/99             The debtor files in the bankruptcy court a
                                timely
                                notice of appeal of the bankruptcy court's order
                                on the trustee's motion for sanctions (Main Case
                                Document No. 38, Plaintiff's Exhibit No. 82).
                                The debtor does not seek a stay pending appeal.
 86.       10/99 5/00           O'Connell performs services in Pennsylvania probate
                                court relating to the administration of the
                                probate asset (Plaintiff's Exhibit No.
                                144-2095-7). The bankruptcy estate incurs $516.50
                                in attorney's fees and costs relating to this
                                event. (Plaintiff's Exhibit No. 144-2095-7).
 87.       10/27/99             The trustee's counsel files in the bankruptcy court
                                the trustee's motion for summary judgment of her
                                adversary complaint to determine property of the
                                estate on the basis that the court determined in
                                its October 18, 1999, sanctions order that the
                                probate asset is property of the bankruptcy
                                estate (Adv. Proc. 99-227, Document No. 4,
                                Plaintiff's Exhibit No. 55).
 88.       10/28/99             D'Ambrosio sends a letter to the trustee advising
                                that he has "been retained in connection with
                                possible litigation which may be commenced on
                                [the debtor's] behalf against you." The letter
                                asks the trustee to retain her files in
                                connection with any communications she has with
                                Segal or the executrix (Plaintiff's Exhibit No.
                                16). The bankruptcy estate incurs $38 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
                                D'Ambrosio has previously withdrawn from his
                                representation of the debtor in her bankruptcy
                                case.
 89.        10/28/99            D'Ambrosio sends a letter to S. Concannon advising
                                that he has "been retained in connection with
                                possible litigation which may be commenced on
                                [the debtor's] behalf against you." The letter
                                asks Concannon to retain his files in connection
                                with any communications he has with Segal or the
                                executrix (Plaintiff's Exhibit No. 17). The
                                bankruptcy estate incurs $19 in attorney's fees
                                and costs relating to this event (Plaintiff's
                                Exhibit No. 144-2095).
                                D'Ambrosio has previously withdrawn from his
                                representation of the debtor in her bankruptcy
                                case.
 90.       10/29/99             Armstrong sends a letter to S. Concannon and
                                O'Connell advising that the trustee is "obligated
                                to protect the interest of Paula Lickman as a
                                debtor and as a potential creditor if a
                                surplusage exists or could have later been found
                                to exist." The letter also states that, "We have
                                concerns regarding your representation of [the
                                trustee] in the probate estate." The letter
                                includes ten interrogatories as to anticipated
                                actions to be taken by the trustee in the probate
                                estate. The letter concludes "my client intends
                                to pursue supplemental recourse against certain
                                parties involved in these actions for failure to
                                perform certain fiduciary duties,
                                misappropriations, and failure to protect the
                                heirs and beneficiaries of the estate, among
*224
                                other causes of action." The letter requests that
                                Concannon and O'Connell "preserve all
                                correspondence, notes, and records of [their]
                                involvement ...." (Defendants' Exhibit No. 26,
                                Plaintiff's Exhibit No. 18). The bankruptcy
                                estate incurs $38 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095).
 91.        10/29/99            Armstrong files in the bankruptcy court the
                                debtor's designation of record and statement of
                                issues in connection with the appeal of the
                                October 18, 1999, sanctions order. The statement
                                of issues includes the propriety of reopening the
                                debtor's case, venue, as well as issues about the
                                substantive rulings made by the court (Main Case
                                Document No. 41, Plaintiff's Exhibit No. 114).
 92.       11/3/99              The bankruptcy court notices a hearing for December
                                16, 1999, of the trustee's motion for summary
                                judgment on the trustee's complaint to determine
                                property of the estate. (Adv. Proc. 99-227,
                                Document No. 6).
 93.       11/5/99              Armstrong files in the bankruptcy court the
                                debtor's motion to compel abandonment of the
                                probate estate asset. The motion asserts that the
                                "debtor's present interest consists of a negative
                                balance...." The motion also states that "it is
                                extremely unlikely that even if surcharges are
                                awarded in favor of debtor that same can be
                                collected, as executrix resides outside the
                                United States and no bond was initially filed to
                                protect against losses." The motion further
                                states that "should trustee carry on with the
                                necessary litigation [in the probate case] the
                                costs of such litigation would be burdensome to
                                the bankrupt estate and of inconsequential (if
                                any) value and benefit to the estate. The
                                Trustee's claim of a share of the Debtor's
                                interest in the decedent's estate has far less
                                value than the cost of recovering the speculative
                                funds." Finally, the motion asserts that the
                                bankruptcy case was reopened in an improper venue
                                (Emphasis added). (Main Case Document No. 43,
                                Plaintiff's Exhibit No. 83). The bankruptcy
                                estate incurs $41.16 in attorney's fees and costs
                                relating to this event and related events
                                (Plaintiff's Exhibit No. 144-2095).
                                The debtor's position with respect to the putative
                                claims against the executrix is inconsistent with
                                earlier informal communications made by Daniels,
                                the debtor, and D'Ambrosio. See App. 1 Nos. 29,
                                30, 31, 36, 40, 41, 42, and 43 supra.
 94.       11/5/99              D'Ambrosio sends a letter to L. Concannon stating
                                that "Ms. Lickman and I" have received a copy of
                                a certificate of service filed by Concannon in
                                the Pennsylvania court. The letter asks for proof
                                of Concannon's good standing in the Pennsylvania
                                Bar, failing which "I will assume you are not
                                admitted in Pennsylvania and my ethical
                                obligation [will] require me to immediately
                                notify the Florida Bar of your action."
                                (Plaintiff's Exhibit No. 19). The bankruptcy
                                estate incurs $48 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095).
                                D'Ambrosio has previously withdrawn from his
                                representation of the debtor in her bankruptcy
                                case.
*225
 95.       11/8/99              L. Concannon sends a letter to D'Ambrosio stating
                                that the certificate of service that she signed
                                and submitted for filing in the Pennsylvania
                                probate court was miscaptioned and erroneously
                                submitted for filing. The letter further states
                                that the certificate of service was not accepted
                                by the Pennsylvania probate court but was instead
                                returned to her.
                                The letter further brings to D'Ambrosio's attention
                                the bankruptcy court's October 18, 1999,
                                sanctions order finding the debtor and Segal to
                                be in violation of the automatic stay. The letter
                                states Concannon's intention to seek sanctions
                                against D'Ambrosio if he continues to "assert
                                threats of criminal and ethical violations in the
                                hope of obtaining a monetary advantage" for the
                                debtor. (Defendants' Exhibit No. 1).
 96.       11/15/99             The trustee's counsel files in the bankruptcy
                                court
                                an adversary proceeding to revoke the debtor's
                                discharge (Adv. Proc. 99-282, Document No. 1,
                                Defendants' Exhibit No. 36, Plaintiff's Exhibit
                                No. 68). The bankruptcy estate incurs $3,249.12
                                in attorney's fees and costs relating to this
                                event and related events (Plaintiff's Exhibit No.
                                144-2095 and 2095B).
 97.       11/15/99             The trustee's counsel files in the bankruptcy
                                court
                                the trustee's objection to the debtor's motion to
                                compel abandonment stating that there are assets
                                of at least $20,000 to be administered (Main Case
                                Document No. 44).
 98.       11/15/99             The debtor sends a letter to the Florida Bar
                                initiating a complaint against the trustee and L.
                                Concannon for "numerous acts of both unethical
                                conduct and dishonesty ...." The letter states
                                that the trustee and L. Concannon "have attempted
                                to defraud me of an inheritance now pending in
                                the Philadelphia, Pennsylvania probate court
                                ...." (Plaintiff's Exhibit No. 20).
                                The letter also asserts that the trustee and her
                                counsel filed "Notices of Appearances in
                                Philadelphia, which indicates they are appearing
                                as an attorney in the Pennsylvania matter, when
                                in fact neither of these attorneys are admitted
                                to the Pennsylvania Bar." The letter complains
                                that, "the Notices of Appearances ... were filed
                                on my behalf, without [my] knowledge and consent
                                ...." (Adv. Proc. 01-170, Plaintiff's Exhibit No.
                                20, Document No. 81, at 75, lines 14-25).
                                The Florida Bar ultimately concludes that there is
                                "no cause to investigate the matter further" and
                                that the complaint will be purged "from their
                                files within a year." (Adv. Proc. 01-170,
                                Document No. 81, at 76, line 1-9, Plaintiff's
                                Exhibit No. 144).
 99.       11/17/99             Armstrong files in the bankruptcy court the
                                debtor's response and motion to dismiss the
                                trustee's complaint to determine property of the
                                estate. The motion seeks dismissal of the
                                adversary proceeding because it fails to join an
                                indispensable party, fails to state a claim upon
                                which relief can be granted, and because it was
                                filed in an improper venue. The motion asserts
                                that venue is proper only in Texas or
                                Pennsylvania (Adv. Proc. 99-227, Document No. 13,
                                Plaintiff's Exhibit No. 56).
*226
100.       11/17/99             Armstrong files in the bankruptcy court the
                                debtor's certificate seeking an emergency
                                hearing. The certificate seeks an emergency
                                hearing of the debtor's motion to dismiss the
                                trustee's complaint to determine property of the
                                estate because "[a]ll issues are subject to the
                                Debtor's Motion for Abandonment and the venue
                                issue." (Adv. Proc. 99-227, Document No. 11,
                                Plaintiff's Exhibit No. 57). The bankruptcy
                                estate incurs $19 in attorney's fees and costs in
                                relation to this event (Plaintiff's Exhibit No.
                                144-2095).
101.       11/19/99             The debtor sends a letter to The Florida Bar
                                initiating a complaint against Sean Concannon for
                                "improperly serving" her with papers in her
                                bankruptcy case while she is represented by
                                counsel (Plaintiff's Exhibit No. 21). The
                                bankruptcy estate incurs $1,322.35 in attorney's
                                fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095-6).
                                F.R.B.P. 9014 provides that the debtor must be
                                served and noticed of any motion in which relief
                                is sought against the debtor regardless of
                                whether the debtor is represented by counsel.
                                Similarly, F.R.B.P. 2002(a) requires that
                                specific notices must be served on the debtor
                                regardless of whether the debtor is represented
                                by counsel.
102.       11/19/99             S. Concannon reviews the bankruptcy case file and
                                drafts a motion for sanctions (Plaintiff's
                                Exhibit No. 144-2095). The bankruptcy estate
                                incurs $323 in attorney's fees and costs relating
                                to this event (Plaintiff's Exhibit No. 144-2095).
103.       Between              Daniels calls S. Concannon to inform him that
       12/6/99  2/3/00         Daniels is "developing a whole new area of
                                expertise in legal malpractice." Daniels asserts
                                that if a plaintiff drafts a "complaint such that
                                it alleges intentional misconduct on [sic] part
                                of the attorney, that the carrier won't even
                                defend that." Daniels doesn't announce any stated
                                purpose for the call, other than to assert that
                                the trustee should be "closing the case and
                                terminating the bankruptcy." Concannon perceives
                                Daniels' telephone call as "a thinly veiled
                                threat." (Adv. Proc. 01-170, Document No. 83, at
                                275, lines 7-25, and at 276, lines 1-8).
104.       12/8/99              Daniels calls S. Concannon to arrange a deposition
                                of the trustee. Daniels represents that he is
                                with D'Ambrosio's office (Adv. Proc. 01-170,
                                Document No. 83, at 268, lines 4-10, Plaintiff's
                                Exhibit No. 144).
105.       12/14/99             D'Ambrosio files in the bankruptcy court a notice
                                of appearance and substitution of counsel
                                substituting himself for Armstrong (Main Case
                                Document No. 48, Adv. Proc. 99-227, Document No.
                                16, and Adv. Proc. 99-282, Document No. 5,
                                Plaintiff's Exhibit Nos. 84 and 85). The
                                bankruptcy estate incurs $256.50 in attorney's
                                fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
                                D'Ambrosio does not file a statement of
                                compensation as required by F.R.B.P. 2016(b). See
                                Whaley, 282 B.R. at 42 [requiring attorney to
                                disgorge undisclosed fees].
                                The court specifically finds incredible Armstrong's
                                testimony that he withdrew from the case in part
                                because trustee's
*227
                                counsel threatened Armstrong with sanctions if he continued
                                to appear in the case (Document
                                No. 82, at 148-149). It is apparent from the
                                record that D'Ambrosio consistently worked on the
                                debtor's behalf throughout the pendency of the
                                reopened bankruptcy case, even during the time in
                                which he was not representing the debtor in the
                                bankruptcy case, and intended to resume
                                representation of the debtor as soon as he could
                                reasonably do so. See App I Nos. 67, 88, and 89
                                supra. D'Ambrosio substituted in for Armstrong as
                                debtor's counsel in December 1999 because he had
                                cured the deficiency that prevented him from
                                representing the debtor earlier  membership in
                                the bar of the Middle District of Florida  and
                                not because Armstrong had been threatened by
                                trustee's counsel and as a consequence would no
                                longer represent the debtor.
106.       12/14/99             D'Ambrosio deposes the trustee (Plaintiff's Exhibit
                                No. 144). The bankruptcy estate incurs $255 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
107.       12/14/99             At the deposition D'Ambrosio introduces Daniels as
                                his "assistant." Daniels assists D'Ambrosio with
                                the deposition (Adv. Proc. 01-170, Document No.
                                81 at 71, lines 10-21, and Document No. 82, at
                                240, lines 16-23).
                                During the deposition, D'Ambrosio also refers to
                                Daniels as his "associate." (Adv. Proc. 01-170,
                                Document No. 82, at 241, lines 15-25).
108.       12/14/99             D'Ambrosio files in the bankruptcy court an
                                emergency motion seeking a continuance of the
                                hearing scheduled for December 16, 1999, of the
                                trustee's motion for summary judgment on the
                                trustee's complaint to determine property of the
                                estate. The motion asserts that the hearing
                                should be continued because the debtor's motion
                                for abandonment of the probate asset has not yet
                                been heard and issues as to "lack of
                                jurisdiction, both as to the subject matter and
                                venue have not been heard or waived." (Adv. Proc.
                                99-227, Document No. 19).
109.        12/16/99            The bankruptcy court conducts a preliminary hearing
                                on the trustee's motion for summary judgment on
                                her complaint to determine property of the estate
                                and sets the motion for evidentiary hearing on
                                February 2, 2000 (Adv. Proc. 99-227, Document
                                Nos. 17 and 18).
110.       12/17/99             D'Ambrosio sends a letter to L. Concannon noting a
                                paucity of correspondence with executrix'
                                attorney and asking for an explanation
                                (Plaintiff's Exhibit No. 23).
111.       12/17/99             D'Ambrosio files in the bankruptcy court the
                                debtor's motion to dismiss the trustee's
                                complaint seeking to revoke the discharge. The
                                motion seeks Rule 9011 sanctions in the amount of
                                $3,100 as "the amount the Debtor has thus far
                                expended in attorney's fees and disbursements
                                ...." (Main Case Document No. 49, Plaintiff's
                                Exhibit No. 86).
                                D'Ambrosio improperly files this motion in the main
                                bankruptcy case.
*228
112.       12/20/99             O'Connell sends a letter to D'Ambrosio in which he
                                states his willingness to "review whatever
                                evidence [the debtor] may be willing to submit
                                for [O'Connell's] consideration." The letter
                                cautions, however, that "[D'Ambrosio's] letter
                                suggests that I represent Paula Lickman. As you
                                will [sic] know, I am acting as local counsel for
                                Marie Henkel, the bankruptcy trustee. Any actions
                                taken [as to litigation in the probate estate]
                                will be subject to approval by the Bankruptcy
                                Court." (Defendants' Exhibit No. 2). The
                                bankruptcy estate incurs $38 in attorney's fees
                                and costs relating to this event (Plaintiff's
                                Exhibit No. 144-2095-7).
113.       12/22/99             The bankruptcy court enters an order approving the
                                trustee's employment of special Pennsylvania
                                counsel, O'Connell (Main Case Document No. 51,
                                Defendants' Exhibit No. 32).
114.       12/22/99             DAmbrosio files in the bankruptcy court the
                                debtor's application for payment of
                                administrative expense in the amount of $17,000
                                on account of attorney's fees the debtor and her
                                brother allegedly paid prior to the reopening of
                                her bankruptcy case (Main Case Document No. 52).
                                The bankruptcy estate incurs $5,491 in attorney's
                                fees and costs in relation to this event and
                                related events (Plaintiff's Exhibit No. 144-2095
                                and 2095-3).
115.       12/27/99             The debtor sends a letter to The Florida Bar in
                                connection with S. Concannon's response to her
                                grievance against him. The letter asserts that
                                "Concannon and [the trustee] were required by
                                Court order to preserve the assets of the Probate
                                estate, which might inure to me, and to take
                                action, as I have done, to attempt to recover the
                                Probate estate's dissipated funds." The letter
                                further asserts that as a consequence of the
                                trustee's and Concannon's failures "the losses
                                might be upwards of as much as $500,000."
                                (Plaintiff's Exhibit No. 24).
116.        1/6/00              D'Ambrosio files in the bankruptcy court the
                                debtor's emergency motion for relief from stay
                                requesting that the stay imposed in her case be
                                "annulled and/or terminated" and she be given
                                relief from the October 18, 1999, sanctions
                                order. The motion states that the trustee "has
                                done nothing to attempt to collect and preserve
                                the assets and pursue the claims in the Probate
                                Court ...." and that the trustee and her counsel
                                have "entered into a deplorable agreement with
                                the executrix to completely foreclose every
                                possible claim Debtor and her creditors might
                                have in the Probate estate." The motion asserts
                                that the court will be "a party to this mischief"
                                if the court doesn't annul the stay (Main Case
                                Document No. 53, Plaintiff's Exhibit No. 87). The
                                bankruptcy estate incurs $76 in attorney's fees
                                and costs relating to this event (Plaintiff's
                                Exhibit No. 144-2095).
117.         1/6/00             D'Ambrosio files in the bankruptcy court the
                                debtor's motion for sanctions against S.
                                Concannon. The motion seeks sanctions in the
                                amount of $711 for Concannon's alleged failure to
                                comply with discovery requests. The motion
                                states, "Debtor has paid [D'Ambrosio] $350 for
                                the almost two hours conducting the deposition
                                and additional time spent reviewing the files in
                                preparation." The motion also states that,
                                "Debtor has also needlessly expended over $4000,
                                most of it borrowed, in fees
*229
                                and disbursements in
                                a case which should never have been reopened."
                                (Adv. Proc. 99-227, Document No. 20, Plaintiff's
                                Exhibit No. 59). The bankruptcy estate incurs
                                $253.14 in attorney's fees and costs relating to
                                this event and related events (Plaintiff's
                                Exhibit No. 144-2095).
118.        1/14/00             The trustee's counsel files in the bankruptcy court
                                a notice of the trustee's intention to sell
                                property of the estate. The notice states that
                                the trustee is selling all of the debtor's
                                interest in the probate estate, including any
                                causes of action against Shain, individually or
                                as executrix, for the sum of $23,500. The
                                bankruptcy estate incurs $2,404.42 in attorney's
                                fees and costs relating to this event and related
                                events (Plaintiff's Exhibit No. 144-2095, 2095-4,
                                and 2095-7).
                                The notice states that "[t]he sale price is the
                                approximate value of the BP Amoco Stock." The
                                notice further states that the trustee "has
                                retained special counsel knowledgeable in the
                                field of Pennsylvania probate law and is
                                satisfied that the claims against Marcy Shain
                                Messa are valueless to the bankruptcy estate
                                ...." and that the sale is in the best interests
                                of the estate "because any higher sale price is
                                unlikely."
                                With respect to the debtor's putative claims
                                against Shain, the notice states that "[t]he
                                potential claims against Marcy Shain Messa would
                                require very extensive discovery and substantial
                                litigation expenses in order to determine the
                                value and merit of said claims. The probate
                                estate would continue to expend estate assets in
                                defending such causes of action with the likely
                                result that the estate would be exhausted. In
                                addition, Paula Lickman has caused the bankruptcy
                                estate to incur substantial expenses defending
                                and responding to frivolous claims and
                                accusations. The limited partnership interests do
                                not have sufficient value to justify further
                                expense and risk of delay in liquidation of this
                                asset. The proposed sale will terminate any risk
                                of further diminution of the probate estate and
                                will permit the trustee to expedite the closing
                                of the case."
                                The notice provides a procedure by which other
                                parties can bid for the estate asset (Main Case
                                Document No. 55, Defendants' Exhibit No. 38).
                                The basis upon which the trustee relies for her
                                contention that the sale is in the best interests
                                of the estate is almost identical to and
                                consistent with the position that the debtor has
                                adopted in her motion to compel abandonment. See
                                App. I No. 93 supra.
                                The debtor does not bid on the probate asset.
119.        1/19/00             A deputy clerk in the bankruptcy court calls
                                D'Ambrosio and offers to "properly file [the
                                debtor's motion to dismiss the complaint to
                                revoke the debtor's discharge] in the related
                                adversary proceeding file." D'Ambrosio treats her
                                in a "rude and uncivil manner."
                                The bankruptcy court strikes the debtor's motion to
                                dismiss the complaint to revoke the debtor's
                                discharge as procedurally deficient and directs
                                D'Ambrosio to "maintain a civil, courteous
*230
                                behavior towards all parties, the clerks, and the
                                Court in connection with this case." (Main Case
                                Document No. 57, Plaintiff's Exhibit No. 88).
120.        1/24/00             The trustee's counsel files in the bankruptcy court
                                the trustee's notice of assets and a notice to
                                file claims (Main Case Document Nos. 58 and 59,
                                Defendants' Exhibit No. 33). The bankruptcy
                                estate incurs $19 in attorney's fees and costs
                                relating to this event. (Plaintiff's Exhibit No.
                                144-2095).
                                Pursuant to this notice, creditors file unsecured
                                claims in the total amount of $28,553.37 (Main
                                Case Proofs of Claims Nos. 1-4).
121.       2/1/00               The debtor files in the bankruptcy court a pro se
                                sworn opposition to the trustee's intention to
                                sell property of the estate. The opposition
                                asserts that "[o]nce the probate court enters an
                                order for a further accounting I will have the
                                opportunity to file objections and seek
                                surcharges. * * * * My share, 15% would entitle
                                me to $150,000, far more than the $23,000, which
                                the Trustee has agreed to settle the bankruptcy
                                claim in the Orphans Court." The opposition
                                further asserts that "[t]he $400,000 bond and
                                what assets remain in the account [in the probate
                                estate] are available to satisfy any possible
                                surcharges." (Main Case Document No. 60,
                                Plaintiff's Exhibit No. 89).
                                The debtor's calculations of her putative and
                                estimated share of the probate estate are based
                                upon an assumed $1,000,000 probate estate rather
                                than the actual value reflected in the executrix'
                                preliminary accounting. The debtor's calculations
                                also do not take into account that she received
                                predeath distributions in the amount of $42,500.
                                Most importantly, the debtor's calculations do
                                not take into account the costs of litigating her
                                putative claims against the executrix.
                                This is the first time that the debtor relies upon
                                the bond posted by the executrix in the probate
                                estate as a means of recovery for damages or
                                surcharges in the probate estate that might
                                result because of the executrix' alleged
                                malfeasance.
122.       2/2/00               D'Ambrosio files in the bankruptcy court the
                                debtor's objection to the trustee's notice of
                                sale of property of the estate asserting that the
                                proposed sale is the "product of a fraud and a
                                deliberate course of misconduct upon this Court
                                and borne of a conflict of interest and designed
                                for no other purpose other than to enrich the
                                Trustee herself, with absolutely no benefit
                                whatsoever to the creditors, and destruction to
                                the surplusage of the Debtor." (Main Case
                                Document No. 61, Plaintiff's Exhibit No. 90).
123.       2/2/00               D'Ambrosio files in the bankruptcy court the
                                debtor's motion to dismiss the trustee's
                                complaint to revoke the debtor's discharge and
                                for sanctions. The motion seeks $5,400 in
                                attorney's fees and disbursements that "the
                                Debtor has thus far expended" in this case (Adv.
                                Proc. 99-282, Document No. 6A, Plaintiff's
                                Exhibit Nos. 60 and 69).
*231
124.       2/2/00               D'Ambrosio files in the bankruptcy court the
                                debtor's answer to the trustee's complaint to
                                determine property of the estate that denies the
                                allegations in the trustee's complaint and
                                reiterates the grounds set forth in the debtor's
                                earlier motion to dismiss (Adv. Proc. 99-227,
                                Document No. 26, Plaintiff's Exhibit No. 61).
125.       2/3/00               The bankruptcy court conducts an evidentiary
                                hearing of numerous motions filed in the main
                                case and related adversary proceedings, including
                                the trustee's notice of Sale. D'Ambrosio and
                                Armstrong represent the debtor at the hearing
                                (Main Case Document No. 70).
                                The trustee testifies at the evidentiary hearing as
                                to her reasoning and belief that the sale of the
                                debtor's share in the Tibey Pfeiffer estate is in
                                the best interests of creditors. In addition to
                                the reasons set forth in her notice, the trustee
                                testifies that she also wants to foreclose the
                                possibility that parties in the probate estate
                                could file claims in the bankruptcy case (Main
                                Case Document No. 70, at 26, lines 11-22).
126.       2/3/00               Daniels assists D'Ambrosio at the evidentiary
                                hearing by carrying boxes in for D'Ambrosio but
                                leaves the hearing after the debtor is called as
                                a witness (Adv. Proc. 01-170, Document No. 81 at
                                71, lines 20-25, and at 72, lines 1-11).
                                The hearing is not concluded and is adjourned to
                                February 22, 2000.
127.       2/3/00               After the hearing Daniels is observed in the
                                parking lot standing with the debtor, Armstrong,
                                and D'Ambrosio. (Adv. Proc. 01-170, Document No.
                                81, at 73, lines 6-9, and Document No. 82, at
                                133, lines 24-25, and at 134, lines 1-3).
128.       2/00                 Subsequent to the February 3, 2000, hearing,
                                Armstrong gives to the debtor the majority of his
                                original files relating to his representation of
                                the debtor in her bankruptcy case. The debtor is
                                supposed to copy the files and return them to
                                Armstrong. The debtor does not return the
                                original files to Armstrong (Adv. Proc. 01-170,
                                Document No. 85, at 541, lines 7-25, and at 542,
                                lines 1-15).
129.       2/7/00               The debtor sends a letter to The Florida Bar
                                providing additional information in furtherance
                                of her bar complaint against S. Concannon
                                (Plaintiff's Exhibit No. 25).
130.       2/7/00               The bankruptcy court transmits to the Florida
                                federal district court the debtor's appeal of the
                                October 18, 1999, sanctions order. The district
                                court assigns the appeal Case No.
                                6:00-CV-165-ORL-22B. The district court notes
                                Armstrong as the debtor's attorney (Main Case
                                Document No. 65).
131.       2/22/00              The bankruptcy court resumes the February 3rd
                                hearing. At the conclusion of the hearing, the
                                court makes findings of fact and conclusions of
                                law approving the trustee's notice of sale and
                                denying the debtor's motions (Main Case Document
                                No. 67).
*232
                                As part of its findings of fact and conclusions of
                                law, the court states: The debtor "wants this
                                Trustee to simply walk away so she can continue
                                [her litigation against the executrix] without
                                providing any type of recovery, even
                                acknowledging the validity of the claims of her
                                own creditors in this case. Rather she says it's
                                her money, she should keep it, and the creditors
                                should just go away because they were, as she
                                stated in an earlier hearing on October 14, 1999,
                                they were just credit card debts."
                                The court evaluates the proposed sale,
                                acknowledging that the purchaser is the person
                                who is the target of the alleged claims for
                                misconduct. The court then finds that, in the
                                absence of a higher and better offer, the record
                                establishes that "no matter how you cut the
                                probate pie" the sale is "a good deal for the
                                creditors in this estate ... even in light of the
                                very distressing and troubling facts that in the
                                end of this case, these creditors probably aren't
                                going to get much because of the extraordinarily
                                high administrative expenses necessary to be
                                incurred to get to this point." The court states
                                that "Most of these inflated administrative costs
                                are attributable to the nature of the litigation
                                instituted by the debtor who in this case I would
                                find has  seems to have an apparent lack of
                                concern for paying the debt that she incurred and
                                for which she filed this bankruptcy." (Emphasis
                                added) (Adv. Proc. No. 99-227, Document No. 45,
                                at 11-121).
132.       2/22/00              After the continued evidentiary hearing concludes,
                                Daniels is observed "yelling at the top of his
                                lungs into his cell phone that the judge [is]
                                crooked ....." (Adv. Proc. 01-170, Document No.
                                81, at 73, lines 10-16).
133.       2/24/00              The bankruptcy court enters an order denying the
                                debtor's motion to revoke the order reopening the
                                debtor's bankruptcy case (Main Case Document No.
                                69).
134.       2/28/00              The bankruptcy court enters an order granting the
                                trustee's motion for summary judgment of her
                                complaint to determine property of the estate.
                                The court grants summary judgment based upon its
                                October 18, 1999, sanctions order determining
                                that the debtor's interest in the probate estate,
                                including all causes of action thereto, is
                                property of the bankruptcy estate. The court also
                                denies the debtor's motions to dismiss and for
                                sanctions against S. Concannon. (Adversary
                                Proceeding No. 99-227, Document No. 29,
                                Plaintiff's Exhibit Nos. 62 and 103).
135.       2/28/00              The bankruptcy court enters an order approving the
                                trustee's notice of sale, overruling the debtor's
                                objections made pro se and through counsel, and
                                denying the debtor's motions for relief from stay
                                and to compel abandonment of estate property
                                (Main Case Document No. 71, Plaintiff's Exhibit
                                No. 92).
136.       2/28/00              The bankruptcy court enters an order denying the
                                debtor's motion to dismiss the trustee's
                                complaint to revoke the debtor's discharge
                                (Adversary Proceeding No. 99-282, Document No. 9,
                                Plaintiff's Exhibit No. 71).
137.       2/29/00              D'Ambrosio files in the bankruptcy court the
                                debtor's amended notice of appeal purporting to
                                add "judgments/orders of [bankruptcy
*233
                                judge]" to
                                the pending appeal of the October 18, 1999,
                                sanctions order (Adv. Proc. 99-227, Document No.
                                30, Plaintiff's Exhibit No. 63).
138.       2/29/00              The Florida federal district court enters an order
                                to show cause why the appeal of the October 18,
                                1999, sanctions order should not be dismissed for
                                the debtor's failure to file a brief  Case No.
                                6:00-CV-165-ORL-22B (Plaintiff's Exhibit No.
                                115).
139.       3/6/00               The debtor files in the Florida federal district
                                court a response to the district court's order to
                                show cause stating her intention not to file a
                                brief because she is going to be appealing
                                numerous orders of the bankruptcy court  Case No.
                                6:00-CV-165-ORL-22B (Plaintiff's Exhibit Nos.
                                118, 120, and 157).
140.       3/8/00               D'Ambrosio files in the bankruptcy court
                                attachments to the debtor's notice of appeal. The
                                attachments are two orders entered in the main
                                case on the trustee's notice of sale and the
                                debtor's motion to revoke the order reopening the
                                bankruptcy case. The attachments also include the
                                court's order granting summary judgment in favor
                                of the trustee and denying the debtor's motions
                                to dismiss and for sanctions (Adv. Proc. 99-227,
                                Document No. 31, Plaintiff's Exhibit No. 72).
141.       3/8/00               D'Ambrosio files in the bankruptcy court a notice
                                of appeal of the court's order denying the
                                debtor's motion to dismiss complaint to revoke
                                the debtor's discharge (Adv. Proc. 99-282,
                                Document No. 10).
142.       3/16/00              The bankruptcy court enters an order of conditional
                                dismissal, conditionally dismissing the debtor's
                                appeal as to the main case orders unless the
                                debtor files the appropriate pleadings and pays
                                the requisite fees (Adv. Proc. 99-227, Document
                                No. 32, Plaintiff's Exhibit No. 64). The
                                bankruptcy estate incurs $39.80 in attorney's
                                fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
                                The debtor does not pay the requisite fees
                                necessary to initiate appeals of the court's
                                orders approving the trustee's notice of sale and
                                denying the debtor's motion to revoke the order
                                reopening her bankruptcy case.
143.       3/17/00              D'Ambrosio files in the bankruptcy court the
                                debtor's amended designation of record and
                                statement of issues on appeal. The statement of
                                issues includes numerous issues of the court's
                                bias in addition to a legal issue relating to the
                                court's denial of the debtor's motion to dismiss
                                trustee's complaint to revoke the debtor's
                                discharge (Adv. Proc. 99-282, Document No. 13,
                                Plaintiff's Exhibit No. 76).
144.       3/20/00              D'Ambrosio files in the bankruptcy court the
                                debtor's answer to the trustee's complaint to
                                revoke the debtor's discharge (Adv. Proc. 99-282,
                                Document No. 14, Plaintiff's Exhibit No. 74).
145.    3/23/00-6/28/01         S. Concannon prepares to meet with the Assistant
                                U.S. Trustee to discuss the debtor's bankruptcy
                                case (Plaintiff's Exhibit No. 144). The
                                bankruptcy estate incurs $580.75 in attorney's
*234
                                fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
146.       3/24/00              D'Ambrosio files in the Florida federal district
                                court a notice of substitution for Armstrong as
                                counsel for the debtor  Case No.
                                6:00-CV-165-ORL-22B (Plaintiff's Exhibit Nos. 117
                                and 157).
147.       3/24/00              The Florida federal district court puts D'Ambrosio
                                on the service list but does not remove Armstrong
                                (Plaintiff's Exhibit No. 157).
148.       3/24/00              D'Ambrosio files in the Florida federal district
                                court appeal of the October 18, 1999, sanctions
                                order the debtor's motion for stay pending
                                appeal. The motion asserts that the bankruptcy
                                court is "attempting to frustrate Debtor's
                                ability to take an appeal .... [because appeals
                                of individual orders] will not be transferred to
                                [the district court] unless a separate additional
                                appeal fee of $105 is paid for each order ...."
                                The motion asks the district court to "invoke its
                                powers and stay all proceedings and orders of the
                                bankruptcy court."  Case No. 6:00-CV-165-ORL-22B
                                (Plaintiff's Exhibit Nos. 116 and 157).
149.       3/27/00              D'Ambrosio files in the bankruptcy court the
                                debtor's attachments to the notice of appeal in
                                response to the court's order of conditional
                                dismissal. The attachments reflect that the
                                debtor appeals the court's orders on summary
                                judgment, motion to dismiss, and motion for
                                sanctions (Adv. Proc. 99-227, Document No. 34).
150.       3/27/00              D'Ambrosio files in the bankruptcy court motions to
                                withdraw as counsel for the debtor, stating that
                                "[i]t now appears that any efforts to assist the
                                Debtor before this Court would be futile." The
                                motions state that the debtor "is unable to pay
                                any further fees ...."
                                The motions are supported by the debtor's affidavit
                                in which she states, "I have expended substantial
                                sums in attorneys fees in this case as well as in
                                Pennsylvania. I am now out of work and unable to
                                pay any further attorney's fees." (Main Case
                                Documents No. 72, Adv. Proc. 99-227, Documents
                                Nos. 37 and 39, Adv. Proc. 99-282, Documents Nos.
                                16 and 18, Plaintiff's Exhibit Nos. 65, 75, and
                                93). The bankruptcy estate incurs $95 in
                                attorney's fees and costs relating to this event
                                (Plaintiff's Exhibit No. 144-2095).
151.       3/31/00              The trustee receives a cashier's check from Segal
                                in payment for the debtor's interest in the
                                Pennsylvania probate estate (Plaintiff's Exhibit
                                No. 144).
152.      Early 4/00            The Florida Bar decides to take no action on the
                                debtor's complaint against S. Concannon
                                (Plaintiff's Exhibit No. 144).
153.        4/3/00              The Florida federal district court enters an order
                                dismissing the debtor's appeal of the October 18,
                                1999, sanctions order for her failure to timely
                                file a brief. The order denies as moot the
                                debtor's motion for stay pending appeal but notes
                                that the motion was improperly brought in the
                                district court in violation
*235
                                of F.R.B.P.
                                8005  Case No. 6:00-CV-165-ORL-22B (Plaintiff's
                                Exhibit Nos. 118 and 157).
                                The order is captioned in the district court and
                                contains district court and bankruptcy court case
                                numbers. The last two paragraphs of the order
                                provide for the dismissal of the appeal and
                                direct the district court clerk to close the
                                appellate case  Case No. 6:00-CV-165-ORL-22B.
154.       4/5/00               The bankruptcy court receives a Notice of
                                Transmittal of Case Paper indicating service to
                                the bankruptcy judge, the bankruptcy clerk's
                                office, and the assistant U.S. trustee of the
                                Florida federal district court's order dismissing
                                the debtor's appeal of the October 18, 1999,
                                sanctions order and attaching a copy of the April
                                3, 2000, order dismissing the appeal (Main Case
                                Document No. 74).
                                The order is captioned in the district court and
                                contains district and bankruptcy court case
                                numbers. The order is three pages in length. The
                                last two paragraphs of the order provide for the
                                dismissal of the appeal and direct the district
                                court clerk to close the appellate case  Case No.
                                6:00-CV-165-ORL-22B.
155.     4/5  4/6/00           L. Concannon, the trustee's counsel, receives a
                                copy of the April 3, 2000, Florida federal
                                district court's order that is identical in form
                                to the bankruptcy court's copy  Case No.
                                6:00-CV-165-ORL-22B (Plaintiff's Exhibit No.
                                158).
                                The order is captioned in the district court and
                                contains district court and bankruptcy court case
                                numbers. The last two paragraphs of the order
                                provide for the dismissal of the appeal and
                                direct the district court clerk to close the
                                appellate case  Case No. 6:00-CV-165-ORL-22B.
156.      4/5-4/6/00            Armstrong receives a copy of the April 3, 2000,
                                Florida federal district court's order dismissing
                                appeal either through the mail or by obtaining a
                                copy from the district court (Adv. Proc. 01-170,
                                Document No. 85, at 544, lines 1-16).
                                Armstrong testified that he could not remember
                                whether the district court order dismissing the
                                debtor's appeal of the October 18, 1999,
                                sanctions order that he received or obtained from
                                the district court was the same or different from
                                the order received by the bankruptcy court and
                                Concannon (Adv. Proc. 01-170, Document No. 85, at
                                520, lines 10-21).
                                The court does not credit Armstrong's testimony to
                                the extent it supports a conclusion that
                                Armstrong received an order from the district
                                court that was different from the order received
                                by the bankruptcy court and Concannon.
157.      4/5-4/6/00            Armstrong faxes the April 3, 2000, Florida federal
                                district court order to the debtor or Daniels
                                (Adv. Proc. Doc. No. 85, at 542-544).
                                Although Armstrong could not remember to whom he
                                faxed the district court order dismissing the
                                debtor's appeal of the October 18, 1999,
                                sanctions order, D'Ambrosio testified without
*236
                                objection that Armstrong faxed the order to Daniels (Adv.
                                Proc. 01-170, Document No. 85, lines 11-21). The court
                                credits this testimony.
158.      4/5  4/6/00          D'Ambrosio receives a copy of the April 3, 2000,
                                Florida federal district court order (Adv. Proc.
                                01-170, Document No. 85, at 474, lines 8-13).
                                The court does not credit and finds incredible
                                D'Ambrosio's repeated testimony that the district
                                court April 3, 2000, order that he received was
                                different in its form to the order received by
                                the bankruptcy court and Concannon (Adv. Proc.
                                01-170, Document No. 85, at 472, lines 6-21, at
                                477, lines 15-19, at 489, lines 1-14, and at 504,
                                lines 6-23).
                                D'Ambrosio testified that during the trial he
                                examined the order that the district court sent
                                to him to verify his testimony that the style of
                                that order was inconsistent with the order
                                received by the bankruptcy court and Concannon
                                (Adv. Proc. 01-170, Document No. 85, at 504,
                                lines 1-23). Yet, D'Ambrosio was very evasive as
                                to whether he had possession of the order that he
                                received directly from district court, that was
                                purportedly different in its style to the order
                                received by the bankruptcy court and Concannon
                                (Adv. Proc. 01-170, Document No. 85, at 475,
                                lines 21-23, at 447, lines 20-23). Notably,
                                D'Ambrosio did not offer his copy of the order
                                that he received from district court into
                                evidence during the trial (Emphasis added)(Adv.
                                Proc. 01-170, Document No. 85, at 478, lines
                                20-23).
159.       4/19/00              The trustee's counsel files in the bankruptcy court
                                a motion to reschedule the trial of the trustee's
                                complaint to revoke the debtor's discharge (Adv.
                                Proc. 99-282, Document No. 20).
160.       4/24/00              D'Ambrosio files in the bankruptcy court a notice
                                of filing that states, "PLEASE TAKE NOTICE, that
                                the Debtor-Appellant, Paula Lickman files an
                                Order of the United States District Court entered
                                April 3, 2000, which order directed that the
                                above-styled case [the bankruptcy case] be
                                closed." (Main Case Document No. 76, Plaintiff's
                                Exhibit No. 94). The bankruptcy estate incurs $57
                                in attorney's fees and costs relating to this
                                event (Plaintiff's Exhibit No. 144-2095).
                                D'Ambrosio testified that he prepared and filed
                                this notice because he had a good faith belief
                                that the final decretal paragraph of the district
                                court order attached to the notice was directed
                                at the bankruptcy court and required the
                                bankruptcy court to close the debtor's bankruptcy
                                case. (Adv. Proc. 01-170, Document No. 82, at
                                245-46).
                                The court specifically finds that D'Ambrosio's
                                testimony was incredible on this point.
                                D'Ambrosio practices in the bankruptcy field
                                (Adv. Proc. 01-170, Document No. 82, at 220,
                                lines 8-14). Nobody with even a rudimentary
                                knowledge of bankruptcy would accept at face
                                value and without further investigation an order
                                by the district court that purportedly directed
                                the bankruptcy court to close a bankruptcy case
                                in which matters were pending.
*237
                                Although D'Ambrosio conceded that he filed the
                                notice of filing because he wanted the bankruptcy
                                court to close the case, he was adamant that the
                                notice of filing was unrelated to the debtor's
                                actions that had been or were to be taken in the
                                Pennsylvania probate court (Adv. Proc. 01-170,
                                Document No. 85, at 490-91). The court does not
                                credit this testimony. The totality of the
                                evidence and testimony supports a conclusion that
                                D'Ambrosio filed the notice of filing at the
                                direction of or upon consultation with Daniels or
                                the debtor, or both of them, for the express
                                purpose of facilitating actions that Daniels and
                                the debtor were taking or would be taking in
                                Pennsylvania.
161.       4/24/00              Attached to D'Ambrosio's notice of filing is a
                                version of the April 3, 2000, Florida federal
                                district court order ("altered district court
                                order") that omits the "vs" and the district
                                court case number in the style (these appear on
                                the same line of text). The altered district
                                court order has a fax legend for Armstrong law
                                office on the bottom of the document (Main Case
                                Document No. 76, Plaintiff's Exhibit No. 94).
                                D'Ambrosio was markedly evasive and less than
                                candid in his testimony with respect to the
                                provenance of the altered district court order.
                                The totality of the evidence and testimony,
                                however, supports the conclusion that Daniels or
                                the debtor, or both of them, altered the April 3,
                                2000, district court order dismissing the
                                debtor's appeal of the October 18, 1999,
                                sanctions order specifically for the purpose of
                                using the altered order in furtherance of closing
                                the debtor's bankruptcy case, dismissing the
                                pending adversary proceeding, and facilitating
                                Daniels and the debtor's actions and planned
                                actions in the Pennsylvania courts. The totality
                                of the evidence and testimony further supports a
                                determination that D'Ambrosio knew when he
                                submitted for filing the notice of filing that
                                the order he attached had been altered.
                                In reaching this conclusion the court credits
                                Armstrong's testimony that he did not alter the
                                district court order dismissing the debtor's
                                appeal of the October 18, 1999, sanctions order
                                (Adv. Proc. 01-170, Document No. 85, at 514,
                                lines 6-7). The court finds significant
                                D'Ambrosio's failure to attach the order he
                                concededly received directly from the district
                                court to his notice of filing rather than a faxed
                                copy of the district court's order; his use of a
                                notice of filing as a means to file the altered
                                order rather than a motion that he would have
                                signed subject to F.R.B.P. 9011; his later filing
                                of a motion to close case (that he signed) that
                                did not reference or attach the altered district
                                court order as the basis for or in support of the
                                requested relief; and his failure to produce at
                                trial a copy of the order he received directly
                                from district court. The court also finds
                                significant Armstrong's testimony that he was
                                "surprised" by the absence of a fax legend on the
                                second and third pages of the altered order
                                (Emphasis added)(Adv. Proc. 01-170, Document No.
                                85, at 532-3)
                                The court also finds significant D'Ambrosio's
                                production at trial of a second version of the
                                altered district court order that has been
                                reduced and contains a fax legend on the top of
                                the page with a date stamp and two fax legends on
                                the bottom of the page (Defendants' Exhibit No.
                                37)(Emphasis added).
*238
                                D'Ambrosio produced this exhibit during his examination of
                                Armstrong for the purpose of
                                refreshing Armstrong's recollection of the date
                                on which he sent the fax (Adv. Proc. 01-170,
                                Document No. 85, at 532-35). D'Ambrosio conducted
                                this examination late in the trial after the
                                provenance of the altered district court order
                                became an issue in this proceeding. D'Ambrosio
                                represented that he obtained the second version
                                of the altered order from Daniels and that
                                Daniels had possession of the original (Adv.
                                Proc. 01-170, Document No. 85, at 534).
162.       4/28/00              The debtor files in the Florida federal district
                                court a notice of appeal of the district court's
                                April 3, 2000, order dismissing the appeal  Case
                                No. 6:00-CV-165-ORL-22B (Plaintiff's Exhibit No.
                                157).
163.       4/28/00              O'Connell files in the Pennsylvania probate court a
                                petition to withdraw his appearance in the
                                probate estate stating that Shain "now owns the
                                former interest of [the debtor] ... [and the
                                trustee] no longer has any interest in the"
                                probate estate (Defendants' Exhibit Nos. 29 and
                                32).
164.       5/1/00               D'Ambrosio files in the bankruptcy court the
                                debtor's amended designation of record and
                                statement of issues on appeal. The statement
                                contains issues of due process and bias and the
                                court's substantive decision in denying the
                                debtor's motion to dismiss the trustee's
                                complaint to revoke the debtor's discharge (Adv.
                                Proc. 99-282, Document No. 25, Plaintiff's
                                Exhibit No. 119).
165.       5/1/00               D'Ambrosio files in the bankruptcy court the
                                debtor's designation of record and statement of
                                issues on appeal. The statement contains issues
                                of bias, jurisdiction, and venue as well as
                                issues relating to the court's substantive
                                decisions in connection with the trustee's
                                complaint to determine property of the estate
                                (Adv. Proc. 99-227, Document No. 42, Plaintiff's
                                Exhibit No. 66).
166.       5/1/00               The debtor files in the bankruptcy court a pro se
                                response to the trustee's motion to reschedule
                                trial opposing the motion and requesting that the
                                adversary proceeding be closed. The response
                                states, "I understand that the district court, by
                                Order of April 3, 2000, has ordered that this
                                case be closed. A copy of said order was entered
                                on April 3, 2000, and forwarded to the bankruptcy
                                clerk. The order applies to this Court, as such
                                order listed only the bankruptcy case number, not
                                the district court case number." The response
                                requests that "this case be closed in accordance
                                with the Order of the district court."
                                The debtor attaches a copy of the altered district
                                court order and circles the bankruptcy case
                                caption and the final paragraph directing the
                                clerk to close the case (Adv. Proc. 99-282,
                                Document No. 26).
                                The debtor relies upon the lack of the district
                                court case number in the court's caption as
                                support for her request that the bankruptcy court
                                close her bankruptcy case and dispose the
                                trustee's complaint to revoke the debtor's
                                discharge. But
*239
                                for the altered district court order, the debtor would have had
                                no basis to seek this relief.
                                The totality of the evidence and testimony supports
                                a conclusion that the debtor knew when she
                                submitted for filing her pro se response that the
                                order she attached had been altered. The totality
                                of the evidence and testimony further supports
                                the conclusion that the debtor filed the altered
                                district court order in furtherance of closing
                                her bankruptcy case and facilitating Daniels' and
                                the debtor's actions and planned actions in the
                                Pennsylvania courts.
167.       5/3/00               The bankruptcy court conducts a hearing of
                                D'Ambrosio's motions to withdraw as debtor's
                                counsel. The court denies the motions (Main Case
                                Documents Nos. 77 and 78, Adv. Proc. 99-227,
                                Document No. 44, Adv. Proc. 99-282, Document No.
                                28A, Plaintiff's Exhibit Nos. 67 and 95).
168.       5/1/00               The Florida federal district court transmits to the
                                court of appeals the debtor's appeal of the April
                                3, 2000, order dismissing the debtor's appeal of
                                the October 18, 1999, sanctions order. The court
                                of appeals assigns Case No. 00-12329-DD
                                (Plaintiff's Exhibit No. 157).
169.       5/19/00              At the conclusion of trial, the bankruptcy court
                                makes findings of fact and conclusions of law
                                with respect to the trustee's complaint to revoke
                                the debtor's discharge.
                                The court finds that "[t]he Debtor is a difficult
                                litigant. She has filed several frivolous
                                pleadings. She has asserted unfounded ethical
                                grievances against the Trustee and her counsel.
                                She alleges that the Court is biased and
                                prejudiced. These outlandish types of litigation
                                practices are frustrating to the Trustee and
                                indeed to this Court. However, abusive litigation
                                strategies do not prove that the Debtor acted
                                deceptively or fraudulently in hiding assets
                                before the case was reopened. Sanctions may be
                                appropriate ...." Adv. Proc 99-282, (Document No.
                                32).
170.       5/19/00              The bankruptcy court enters judgment on the
                                trustee's complaint to revoke the debtor's
                                discharge in favor of the debtor (Adv. Proc.
                                99-282, Documents Nos. 32 and 33, Defendants'
                                Exhibit No. 28, Plaintiff's Exhibit No. 77).
171.       5/00                 The Pennsylvania probate court conducts a trial of
                                the Lickmans' petition to remove executrix and
                                appoint the debtor in her stead and the
                                executrix' motion to eliminate the Lickmans as
                                beneficiaries of the Tibey Pfeiffer probate
                                estate. The probate court takes the matter under
                                advisement (Adv. Proc. 01-170, Document No. 104,
                                Plaintiff's Exhibit Nos. 18 and 30).
172.       6/9/00               The debtor files in the court of appeals her
                                initial brief in the appeal of the order
                                dismissing her appeal of the October 18, 1999,
                                sanctions order. The brief states that the debtor
                                "strongly suggests that the district court
                                dismissed her appeal because, after becoming
                                aware of the facts of the case, it chose not to
                                put itself in the position of having to rule upon
                                it."
*240
                                The brief also suggests that the bankruptcy judge
                                "seemingly went to great lengths to intentionally
                                frustrate Appellant's statutory right to appeal,
                                in what Appellant believes was a calculated
                                attempt to hide the court's own improper actions
                                during this much heated litigation."
                                The brief further states that, "Appellant posits
                                that the actions of both the bankruptcy and
                                district court to prevent Appellant's appeal was
                                designed to keep this case from ever reaching
                                this Court. Appellant also notes the paucity of
                                bankruptcy cases from the Orlando Division of the
                                Middle District of Florida to have been heard by
                                this court."  Case No. 00-12329-DD (Plaintiff's
                                Exhibit No. 120).
173.       7/5/00               The bankruptcy court enters an order dismissing as
                                moot the debtor's appeal of the court's order
                                denying debtor's motion to dismiss trustee's
                                adversary complaint to revoke the debtor's
                                discharge (Adv. Proc. 99-282, Document No. 34).
174.      7/17/00               The debtor files in the court of appeals a reply
                                brief. The brief states that the district court's
                                "outright dismissal of this Appellant's entire
                                appeal ... demonstrate the district court's bias
                                and hostility and further affords Appellant cause
                                to have her appeal remanded before another
                                district court judge outside of the Orlando
                                division." The brief also alleges "that the
                                Bankruptcy Judge ... deliberately ordered the
                                Clerk to withhold transmittal to the district
                                court while she attempted to thwart Appellant's
                                appeal."  Case No. 00-12329-DD (Plaintiff's
                                Exhibit No. 121).
175.       7/18/00              The debtor files in the court of appeals a motion
                                to strike the trustee's appellee brief because of
                                incorrect point size  Case No. 00-12329-DD
                                (Plaintiff's Exhibit No. 122).
176.       7/31/00              The bankruptcy court transmits to the Florida
                                federal district court the debtor's appeal of the
                                court's orders granting summary judgment on the
                                trustee's complaint to determine property of the
                                estate in favor of the trustee and orders denying
                                the debtor's motions to dismiss and for
                                sanctions  Case No. 00-CV-978-ORL-18A (Adv. Proc.
                                99-227, Document No. 46).
177.       8/10/00              The debtor files in the court of appeals a motion
                                to consolidate her appeal transmitted to the
                                district court on July 31, 2000, with Case No.
                                6:00-CV-165-ORL-22B  Case No. 12329-DD
                                (Plaintiff's Exhibit No. 123).
178.       9/11/00              The Florida federal district court enters an order
                                                                to show cause why the appeal transmitted on July
                                31, 2000, should not be dismissed for the
                                debtor's failure to file a brief  Case No.
                                00-CV-978-ORL-18A (Plaintiff's Exhibit No. 104).
179.       9/13/00              The court of appeals enters an order denying the
                                debtor's motion to consolidate, construing it as
                                a motion to direct the district court to
                                consolidate under a single docket number
                                appellant's separate appeals from the bankruptcy
                                court and to supplement the record with the
                                district court record  Case No. 00-12329-DD
                                (Plaintiff's Exhibit No. 124).
*241
180.       9/20/00              The debtor files a response to the Florida federal
                                district court's order to show cause stating that
                                the pending appeal should be redocketed in Case
                                No. 6:00-CV-165-ORL-22B and "any further action
                                in this case be held in abeyance pending a
                                decision from the 11th Circuit [on the district
                                court's dismissal of Case No.
                                6:00-CV-165-ORL-22B]." The response states that
                                the debtor is now proceeding pro se  Case No.
                                00-CV-978-ORL-18A (Plaintiff's Exhibit No. 105).
181.       10/2/00              D'Ambrosio files in the court of appeals a notice
                                of appearance on behalf of the debtor  Case No.
                                00-12329-DD (Plaintiff's Exhibit No. 125).
182.       10/4/00              The Florida federal district court enters an order
                                directing the clerk to terminate D'Ambrosio as
                                attorney for the debtor and directing the trustee
                                to respond to the debtor's request to consolidate
                                the pending appeal with Case No.
                                6:00-CV-165-ORL-22B  Case No. 00-CV-978-ORL-18A
                                (Plaintiff's Exhibit No. 106).
183.       10/10/00             The debtor files in the Florida federal district
                                court a supplemental response to the district
                                court's order to show cause requesting that the
                                district court consolidate her appeals and
                                sanction the trustee in the amount of
                                $344.50  Case No. 00-CV-978-ORL-18A (Plaintiff's
                                Exhibit No. 107).
184.       10/12/00             The trustee's counsel files in the Florida federal
                                district court the trustee's response to the
                                district court's order directing response,
                                requesting that the debtor's motion to
                                consolidate be denied and citing the court of
                                appeals' order denying the debtor's motion to
                                consolidate  Case No. 00-CV-978-ORL-18A
                                (Plaintiff's Exhibit No. 108).
185.       11/10/00             The Florida federal district court enters an order
                                denying the debtor's request to consolidate
                                appeals and finding that the pending appeal "was
                                properly docketed as a separate appeal." The
                                order directs the debtor to file a brief no later
                                than December 8, 2000, failing which the appeal
                                will be dismissed for lack of prosecution  Case
                                No. 00-CV-978-ORL-18A (Plaintiff's Exhibit No.
                                110).
186.        12/7/00             The debtor files in the Florida federal district
                                court a motion for disqualification of the
                                district judge. The motion alleges bias because
                                the district judge and the Orlando Bankruptcy
                                Judge "are personal and social friends ... [who
                                have] been observed having lunch" together. The
                                motion alleges that the district judge is
                                "determined to suppress ... evidence of
                                misconduct on the part of the Trustee and abuse
                                of discretion by the Bankruptcy Judge."  Case No.
                                00-CV-978-ORL-18A (Plaintiff's Exhibit No. 110).
187.       Mid-December         S. Concannon and the trustee evaluate what
               2000             is needed to close the debtor's bankruptcy case
                                (Plaintiff's Exhibit No. 144). The bankruptcy
                                estate incurs $19 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095).
188.        1/24/01             The Florida federal district court dismisses with
                                prejudice the debtor's appeal of orders entered
                                in Adversary Proceeding No. 99-227 for the
                                debtor's "deliberate refusal to obey a court
*242
                                order" to file a brief. The district court also
                                denies the debtor's motion for recusal  Case No.
                                00-CV-978-ORL-18A (Adv. Proc. 01-170, Document
                                No. 47, Plaintiff's Exhibit No. 112).
189.       Early 2001           Daniels contacts James F. Wiley, III ("Wiley") in
                                relation to possible malpractice litigation
                                against the debtor's Pennsylvania attorneys (Adv.
                                Proc. 01-170, Document 84, at 404-405).
190.      Early 2001            The debtor retains Wiley for this purpose.
                                The scope of Wiley's employment later expands to
                                include litigation in the probate estate and
                                actions against the trustee and her attorneys.
                                Wiley agrees to accept a contingency fee as
                                payment for all of his services. This agreement
                                is informal only and is not reduced to writing
                                (Adv. Proc. 01-170, Document No. 84, at 406,
                                lines 18-25, and at 407, lines 1-24).
                                Wiley testified that he has received no payment for
                                any of the legal services he has performed on
                                behalf of the debtor (Adv. Proc. 01-170, Document
                                No. 84, at 406, lines 10-11). Wiley was evasive
                                and less than candid with the court as to his
                                payment arrangements for services performed on
                                behalf of the debtor.
191.       Early 2001           Wiley meets with Daniels and the debtor in his
                                office in Pennsylvania and speaks with them on
                                the telephone numerous times (Adv. Proc. 01-170,
                                Document No. 84, at 413, lines 1-5).
                                Wiley communicates primarily with Daniels rather
                                than the debtor (Adv. Proc. 01-170, Document No.
                                77, at 8, lines 1-3).
192.       Early 2001           Wiley does not review the bankruptcy court file or
                                contact the debtor's bankruptcy attorney for
                                information about the debtor's bankruptcy case.
                                Instead, he relies upon Daniels and the debtor
                                for information about events that have occurred
                                in the bankruptcy case (Adv. Proc. 01-170,
                                Document No. 84, at 411, lines 12-16, at 414-416,
                                and at 443, lines 12-25).
193.    Early 2001-Forwards     The papers that Wiley files are drafted first by
                                Daniels and then reviewed and edited by Wiley
                                before signing (Adv. Proc. 01-170, Document No.
                                84, at 439, lines 1-8, and Document No. 85, at
                                604, lines 13-15).
194.         3/1/01             The following advertisement appears in The Florida
                                Bar News, Classified Section of the March 1,
                                2001, edition under "Other Personnel" "ORLANDO
                                BANKRUPTCY Court. Do any attorneys or litigants
                                have any instances of serious unethical conduct
                                by any bankruptcy judge who are willing to join
                                in the filing of a formal complaint under 28
                                U.S.C. 372? Contact R. Daniels, (561) 487-0511."
                                (Adv. Proc. 01-170, Document No. 175, Plaintiff's
                                Exhibit Nos. 26 and 144, The Florida Bar News,
                                March 1, 2001, at 41). The bankruptcy estate
                                incurs $247 in attorney's fees and costs relating
                                to this event (Plaintiff's Exhibit No. 144-2095).
195.       3/27/01              Wiley files in the Pennsylvania probate court the
                                Lickmans' petition to withdraw their petition to
                                remove trustee and to determine as a matter of
                                law whether the in terrorem clause
*243
                                was triggered by the Lickmans' petition to
                                remove trustee. (Defendants' Exhibit Nos.
                                22 and 31).
196.       3/28/01              The court of appeals enters judgment affirming the
                                Florida federal district court's dismissal of the
                                debtor's appeal of the October 18, 1999,
                                sanctions order and denying the appellee's motion
                                for sanctions. The judgment further provides that
                                each party is to bear its own costs  Case No.
                                00-12329-DD (Main Case Document No. 79).
197.       4/1/01               An advertisement appears in the Classified Section
                                of The Florida Bar News under "Other Personnel"
                                with the following text: "ORLANDO BANKRUPTCY
                                Court. Do any attorneys or litigants have any
                                instances of serious unethical conduct by any
                                bankruptcy judge who are willing to join in the
                                filing of a formal complaint under 28 U.S.C. 372?
                                Contact R. Daniels, (561) 487-0511." (Adv. Proc.
                                01-170, Document No. 176, The Florida Bar News,
                                April 1, 2001, at 40).
198.       4/16/01              O'Connell begins to prepare his fee application
                                for services performed for the benefit of the
                                bankruptcy estate (Plaintiff's Exhibit No. 144).
                                The bankruptcy estate incurs $209.20 in
                                attorney's fees and costs relating to this event.
                                (Plaintiff's Exhibit No. 144-2095 and 2095-7).
199.       4/27/01              The Pennsylvania probate court grants the Lickmans'
                                petition to withdraw their petition to remove the
                                executrix. The court also denies the executrix'
                                petition to amend her statement of distribution.
                                The court finds as a matter of law that the
                                Lickmans' petition to remove the trustee did not
                                trigger the in terrorem clause.
                                The order refers to the debtor by name followed by
                                the words "as her interest may appear"
                                (Defendants' Exhibit Nos. 22 and 31).
                                The debtor cites this order as support for her
                                contention that the Pennsylvania probate court
                                recognizes her standing to assert rights in the
                                Tibey Pfeiffer estate. To the contrary, this
                                order merely recognizes that the debtor's
                                standing in the Tibey Pfeiffer estate is
                                questionable.
200.       5/24/01              Wiley files in the Pennsylvania probate court
                                a petition to show cause why the agreement between
                                the trustee and Shain to sell the bankruptcy
                                estate's interest in the probate asset should not
                                be voided. The petition cites the October 18,
                                1999, sanctions order and quotes language
                                contained in the order enjoining the debtor from
                                taking any action to interfere with the trustee's
                                administration of the probate asset (Plaintiff's
                                Exhibit No. 126). Daniels has drafted all or
                                substantially all of this petition. See App. I
                                No. 193 supra. The bankruptcy estate incurs
                                $460.20 in attorney's fees and costs relating to
                                this event (Plaintiff's Exhibit No. 144-2095-7).
201.       6/1/01               S. Concannon sends a letter to Wiley giving
                                Wiley an opportunity to immediately withdraw the
                                petition to void the sale. The letter informs
                                Wiley of the bankruptcy court's October 18, 1999,
                                sanctions order. The letter states that the "only
                                possible result of the relief that [Wiley]
                                seek[s], i.e. voiding the sale of
*244
                                the debtor's
                                interest in the estate of Tibey Pfeiffer, is that
                                purchaser [sic] will seek return of property of
                                the bankruptcy estate." (Plaintiff's Exhibit No.
                                27).
202.       6/1/01               S. Concannon advises the trustee to delay the
                                filing of the trustee's final report in the
                                debtor's bankruptcy case. (Plaintiff's Exhibit
                                No. 144, 2095). The bankruptcy estate incurs $19
                                in attorney's fees and costs relating to this
                                event. (Plaintiff's Exhibit No. 144-2095).
203.       6/8/01               Wiley sends a letter to the Pennsylvania probate
                                court judge "asking that no further action be
                                taken [on the petition to void sale]." The letter
                                states that Wiley "can't withdraw the petition"
                                because a response has been filed and asks the
                                court's advice as to how to handle the matter
                                (Plaintiff's Exhibit No. 28).
                                At this point, Wiley knows about the October 18,
                                1999, sanctions order and understands "the
                                essence of the order and ... what had been
                                precluded." (Adv. Proc. 01-170, Document No. 84,
                                at 439, lines 10-13).
                                The court does not credit Wiley's testimony to the
                                extent that it suggests Wiley did not know about
                                the bankruptcy court's October 18, 1999,
                                sanctions order and the acts that it enjoined
                                until after he filed in the Pennsylvania probate
                                court the debtor's petition to void the trustee's
                                sale of the probate asset. Wiley clearly had
                                knowledge of the existence and terms of the
                                bankruptcy court's October 18, 1999, sanctions
                                order when he filed the debtor's petition to void
                                the sale because the motion quoted from the
                                order. See App. I No. 200 supra.
204.       6/11/01              D'Ambrosio files in the bankruptcy court the
                                debtor's motion to close her bankruptcy case. The
                                motion states that the case should be closed
                                because "this case has been fully administered 15
                                months ago ... any and all appeals having been
                                abandoned." (Main Case Document No. 80,
                                Plaintiff's Exhibit No. 96). The bankruptcy
                                estate incurs $164 in attorney's fees and costs
                                relating to this event. (Plaintiff's Exhibit No.
                                144-2095).
                                Notably, D'Ambrosio does not cite the altered
                                district court order in support of the motion.
                                D'Ambrosio testified that his motion to close the
                                debtor's bankruptcy case was unrelated to
                                Daniels' and the debtor's actions that had been
                                or were to be taken in the Pennsylvania probate
                                court (Adv. Proc. 01-170, Document No. 85, at
                                484-88, and at 490-91). The court does not credit
                                this testimony. The totality of the evidence and
                                testimony supports a conclusion that D'Ambrosio
                                filed the motion to close the debtor's bankruptcy
                                case at the direction of or upon consultation
                                with Daniels or the debtor, or both of them, for
                                the express purpose of facilitating actions that
                                Daniels and the debtor were taking or would be
                                taking in Pennsylvania.
205.      6/11-6/14/01          Wiley learns of the filing of debtor's motion
                                to close her bankruptcy case shortly after it is
                                filed (Adv. Proc. 01-170, Document No. 84, at
                                416, lines 13-31, at 420, lines 17-25, and at
                                421, lines 1-4).
*245
206.       6/14/01              The Pennsylvania probate court enters an order
                                dismissing the Lickmans' petition to show cause
                                why an agreement should not be voided without
                                prejudice to the petitioners' right to challenge
                                the validity of the agreement in the audit of
                                accounts. The court also denies the executrix'
                                exceptions to its order determining as a matter
                                of law that the Lickmans' petition to remove
                                executrix does not trigger the in terrorem clause
                                without prejudice to the executrix' right to
                                reassert the exceptions in the audit of accounts
                                (Emphasis added) (Adv. Proc. 01-170, Document No.
                                84, at 444, lines 16-21, Defendants' Exhibit No.
                                22).
207.       6/15/01              Wiley files in the Philadelphia federal district
                                court the debtor's complaint for compensatory and
                                punitive damages against the trustee, the
                                trustee's attorneys, the executrix, and the
                                executrix' attorney. The complaint alleges civil
                                conspiracy to defraud, breach of fiduciary duty,
                                abuse of process, and intentional interference
                                with right of access to courts arising out of the
                                trustee's sale of the probate asset to Shain.
                                ("Pennsylvania damages action"). The complaint
                                asserts that the district court has diversity
                                jurisdiction over the parties in part based upon
                                the debtor's residence in Texas rather than
                                Florida. The complaint alleges that the debtor
                                "was needlessly caused to expend the sum of
                                $13,000 in legal fees and disbursements in
                                defending the frivolous Bankruptcy court
                                proceedings." Case No. 01-CV-2949 (Plaintiff's
                                Exhibit No. 137). The bankruptcy estate incurs
                                $12,798.12 in attorney's fees and costs relating
                                to this event and related events (Plaintiff's
                                Exhibit Nos. 144-2095-8 and 146).
                                The court has excluded $5,231.75 from its
                                calculation of attorney's fees and costs incurred
                                by the estate relating to this event because
                                there is insufficient evidentiary support for
                                those fees (Plaintiff's Exhibit No. 145).
                                There are additional attorney's fees and costs of
                                $66,694.43 relating to this event for services
                                performed by attorneys whose employment was not
                                approved by the bankruptcy court (Plaintiff's
                                Exhibit Nos. 145-48).
208.       6/15/01              Although the complaint does not name the bankruptcy
                                judge as a party, the complaint alleges that the bankruptcy judge
                                "knowingly assisted," and aided
                                the defendants "in their conspiratorial schemes"
                                by entering orders that were adverse to the
                                debtor. The complaint also alleges that the
                                bankruptcy judge "with the intent to assist the
                                defendants, refused to then rule on [the debtor's
                                motion to reclose the bankruptcy case] and
                                ignored same." The complaint further alleges that
                                the bankruptcy judge "destroyed ... without
                                responding to or docketing" a letter sent to the
                                judge by the debtor  Case No. 01-CV-2949
                                (Plaintiff's Exhibit No. 137). Daniels has
                                drafted all or substantially all of this
                                complaint (Adv. Proc. 01-170, Document No. 84, at
                                437, lines 13-20).
209.       6/19/01              Segal files in the Pennsylvania federal district
                                court a motion to dismiss the complaint in the
                                Pennsylvania damages action  Case No. 01-CV-2949
                                (Adv. Proc. 01-170, August 13, 2001, sanctions
                                hearing, Plaintiff's Exhibit No. 12).
*246
210.       6/20/01              Wiley serves on the trustee the summons of the
                                debtor's complaint for damages  Case No.
                                01-CV-2949 (Plaintiff's Exhibit No. 137).
211.       6/20/01              The trustee's counsel files in the bankruptcy
                                court
                                the trustee's emergency motion for sanctions
                                against Daniels, the debtor, D'Ambrosio, and
                                Wiley for willful violation of the automatic stay
                                based upon the debtor's filing of the
                                Pennsylvania district court action. The trustee
                                attaches a copy of the complaint filed by the
                                debtor in the Pennsylvania district court (Main
                                Case Document No. 82). The bankruptcy estate
                                incurs $2,137.54 in attorney's fees and costs in
                                relation to this event and related events.
                                (Plaintiff's Exhibit No. 144-2095).
212.       6/22/01              The presiding judge in the bankruptcy case enters
                                in the bankruptcy court an order of recusal on
                                her own motion. The other resident bankruptcy
                                judge in the Orlando division joins in the order
                                (Main Case Document No. 83). The bankruptcy
                                estate incurs $19 in attorney's fees and costs
                                relating to this event (Plaintiff's Exhibit No.
                                144-2095).
213.       6/22/01              The trustee's counsel files in the bankruptcy court
                                an objection to the debtor's application for
                                administrative expense (Main Case Document No.
                                84).
214.       6/27/01              The chief judge of the bankruptcy court reassigns
                                the debtor's bankruptcy case to the undersigned
                                bankruptcy judge (Main Case Document No. 85). The
                                bankruptcy estate incurs $95 in attorney's fees
                                and costs relating to this event (Plaintiff's
                                Exhibit No. 144-2095).
215.       6/29/01              D'Ambrosio files in the bankruptcy court the
                                debtor's motion to dismiss the trustee's
                                emergency motion for sanctions. The motion states
                                that the "Plaintiff/Debtor has needlessly been
                                caused to expend thousands of dollars defending
                                the improper and illegal actions of the trustee."
                                (Main Case Document No. 90, Plaintiff's Exhibit
                                No. 97).
216.       7/2/01               Wiley files in the Pennsylvania federal district
                                court the debtor's opposition to Segal's motion
                                to dismiss the complaint in the Pennsylvania
                                damages action  Case No. 01-CV-2949 (Adv. Proc.
                                01-170, August 13, 2001, sanctions hearing,
                                Plaintiff's Exhibit No. 12).
217.       7/9/01               The bankruptcy court notices an evidentiary
                                hearing of all pending motions (Main Case Doc. No. 92).
218.       7/10/01              The Pennsylvania federal district court enters
                                an order approving a stipulation extending the
                                deadline by 30 days for S. and L. Concannon to
                                file a responsive pleading or motion as to the
                                debtor's complaint in the Pennsylvania damages
                                action  Case No. 01-CV-2949 (Adv. Proc. 01-170,
                                August 13, 2001, sanctions hearing, Plaintiff's
                                Exhibit No. 12).
219.       7/13/01              D'Ambrosio sends a letter to S. Concannon stating
                                that D'Ambrosio will afford Concannon a "timely
                                opportunity to withdraw both your Objections to
                                Administrative Claims filed by my client over 18
                                months ago as well as you (sic) Motion for
*247
                                Sanctions ...[or] I will seek appropriate
                                monetary sanctions against both you and the
                                Trustee as the law permits." (Plaintiff's Exhibit
                                No. 29).
220.       7/16/01              The trustee's counsel files in the bankruptcy
                                court a response to the debtor's motion to close her
                                bankruptcy case stating that the case cannot be
                                closed because matters are pending. The response
                                states that the trustee began her review of
                                claims, including the debtor's claim for
                                administrative expense, following the disposition
                                of the last appeal in April 2001. The response
                                also notes that the debtor filed a petition in
                                the Pennsylvania probate court seeking to void
                                the trustee's sale of estate assets before the
                                trustee concluded her claims review (Main Case
                                Document No. 93).
221.       7/16/01              Wiley files in the bankruptcy court a response
                                to the trustee's motion for sanctions. The response
                                asserts that the trustee's motion for sanctions
                                is "a bald faced attempt to circumvent the
                                filings in the [Pennsylvania federal] district
                                court and to deny [the debtor] her
                                constitutionally guaranteed right of access to
                                the court." (Plaintiff's Exhibit No. 99).
222.       8/1/01               The Pennsylvania probate court enters a
                                supplemental decree providing that its decree as
                                to the in terrorem clause is interlocutory and
                                the executrix' appeal of that order is therefore
                                not ripe. The decree further notes that because
                                no permission to appeal has been sought or
                                obtained by the executrix, the probate court will
                                retain jurisdiction over the Tibey Pfeiffer
                                probate estate (Defendants' Exhibit Nos. 22 and
                                31).
223.       8/2/01               The trustee's counsel files in the bankruptcy
                                court a notice of withdrawal of her motion for
                                sanctions stating her intention to "file a
                                Complaint for declaratory relief, injunctive
                                relief, and sanctions against the parties named
                                in the motion for sanctions." (Main Case Document
                                No. 95).
224.       8/7/01               Wiley files in the Pennsylvania probate court
                                the Lickmans' petition to compel the executrix to
                                file a final account, to permit discovery, and
                                for partial distribution (Plaintiff's Exhibit No.
                                127).
                                The petition alleges that only $67,000 remains in
                                the probate estate as a consequence of improper
                                distributions, including $60,000 in legal fees.
                                The petition requests a partial distribution in
                                the amount of $10,000 each to be paid to the
                                debtor and her brother. The petition states that
                                the Lickmans need the distribution because they
                                "have expended over $25,000 in legal fees to
                                their former counsel, most of it borrowed" and
                                "have been financially unable to pay their
                                current counsel, James Wiley, any fee at all."
                                (Plaintiff's Exhibit No. 127). The bankruptcy
                                estate incurs $465.50 in attorney's fees and
                                costs relating to this event. (Plaintiff's
                                Exhibit No. 144-2095 and 2095-7).
225.       8/7/01               Wiley files in the Pennsylvania federal district
                                court a second civil action. The debtor's
                                complaint seeks a declaratory judgment that the
                                trustee's agreement to sell the debtor's interest
                                in the probate estate to Shain is void  Case No.
                                01-CV-4014
*248
                                ("Pennsylvania declaratory relief
                                action") (Plaintiff's Exhibit No. 139). Daniels
                                has drafted all or substantially all of this
                                complaint. See App. I No. 193 supra. The
                                bankruptcy estate incurs $3,915 in attorney's
                                fees and costs relating to this event and related
                                events. (Plaintiff's Exhibit No. 144-2095-9).
226.       8/7/01               L. and S. Concannon file in the Pennsylvania
                                federal district court a motion to dismiss the
                                debtor's complaint in the Pennsylvania damages
                                action  Case No. 01-CV-2949 (Adv. Proc. 01-170,
                                August 13, 2001, sanctions hearing, Plaintiff's
                                Exhibit No. 12).
227.       8/8/01               The trustee's counsel files in the bankruptcy
                                court this adversary proceeding seeking injunctive and
                                monetary relief against the defendants. The
                                complaint alleges that the defendants acted in
                                concert to initiate and prosecute actions that
                                violated the automatic stay, the bankruptcy
                                court's October 18, 1999, sanctions order, and
                                the provisions of 28 U.S.C. § 959, and the Barton
                                doctrine (Adv. Proc. 01-170, Document No. 1). The
                                bankruptcy estate incurs $41,084.40 in attorney's
                                fees and costs relating to this event and related
                                events through October 29, 2001 (Plaintiff's
                                Exhibit No. 144-2095 and 2095F).
228.       8/9/01               The trustee files in the Pennsylvania federal
                                district court a motion to dismiss the debtor's
                                complaint or, in the alternative, to stay or
                                transfer the Pennsylvania damages action  Case
                                No. 01-CV-2949 (Adv. Proc. 01-170, August 13,
                                2001, sanctions hearing, Plaintiff's Exhibit No.
                                12).
229.       8/10/01              The bankruptcy court conducts an evidentiary
                                hearing of the debtor's motion to close the
                                bankruptcy case and the trustee's objection to
                                the debtor's application for administrative
                                expense (Main Case Document No. 110).
                                The court hears evidence and testimony on the
                                trustee's objection to the debtor's claim for
                                administrative expense and then takes the matter
                                under advisement (Main Case Document No. 110, at
                                89-91).
230.       8/10/01              D'Ambrosio asks the court to abate the debtor's
                                motion to close her bankruptcy case. The court
                                grants the request and directs D'Ambrosio to
                                submit a proposed order (Main Case Document No.
                                110, at 90, lines 17-25).
231.       8/10/01              After the hearing, Daniels approaches the trustee
                                and thrusts a copy of the debtor's complaint in
                                the declaratory relief action on top of other
                                papers that the trustee is holding close to her
                                body. A week later a process server serves the
                                trustee with the complaint (Adv. Proc. 01-170,
                                Document No. 81 at 73, lines 19-25, and at 74,
                                lines 1-17, Document No. 84, at 16-18).
232.   Mid to late 8/01         Wiley files in the Pennsylvania federal district
                                court a notice of dismissal of his complaint in
                                the declaratory relief action. Wiley files the
                                notice of dismissal before answers are due  Case
                                No. 01-CV-4014 (Adv. Proc. 01-170, Document No.
                                84, at 444, lines 1-24).
233.       8/15/01              O'Connell files in the Pennsylvania federal
                                district court a motion to dismiss the debtor's
                                complaint in the Pennsylvania
*249
                                damages action  Case No. 01-CV-2949 (Adv. Proc. 01-170,
                                August 13, 2001, sanctions hearing, Plaintiff's
                                Exhibit No. 12).
234.       8/15/01              Wiley files in the Pennsylvania federal district
                                court the debtor's notice of voluntary dismissal
                                of her complaint as to defendant CGU Insurance
                                Company  Case No. 01-CV-2949 (Adv. Proc. 01-170,
                                August 13, 2001, sanctions hearing, Plaintiff's
                                Exhibit No. 12).
                                CGU Insurance Company is surety on the executrix's
                                bond in the Pennsylvania probate case.
235.       8/16/01              During the pendency of the bankruptcy case,
                                the trustee's counsel performs services and incurs
                                costs in connection with matters pending in the
                                debtor's bankruptcy case (Plaintiff's Exhibit No.
                                144). The bankruptcy estate incurs $351.36 in
                                attorney's fees and costs for these services.
                                (Plaintiff's Exhibit No. 144-2095 and 2095-7).
                                The court does not credit these fees and costs
                                because the plaintiff has not provided sufficient
                                evidentiary support to connect them with
                                specifics events.
236.       8/20/01              The debtor files and properly serves in the
                                bankruptcy court a notice of change of address
                                reflecting a Texas address (Main Case Document
                                No. 104). The bankruptcy estate incurs $19 in
                                attorney's fees and costs relating to this event.
                                (Plaintiff's Exhibit No. 144-2095).
                                The debtor's new address is the residence of
                                Stephen Lickman. Notwithstanding the change of
                                address, the debtor spends time in Boca Raton,
                                Florida. Daniels resides in Boca Raton.
237.       8/22/01              D'Ambrosio sends a letter to L. Concannon stating
                                that Concannon has "72 hours from the receipt of
                                this letter to withdraw the complaint [in Adv.
                                Proc. 01-170] or [D'Ambrosio] will seek sanctions
                                ...." (Plaintiff's Exhibit No. 31).
238.       8/23/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion for
                                temporary restraining order and preliminary
                                injunction without notice against the defendants
                                on the basis of papers that the debtor has filed
                                in Pennsylvania (Adv. Proc. 01-170, Documents
                                Nos. 4 and 5).
239.       8/23/01              The bankruptcy court enters an order denying
                                the
                                trustee's motion for temporary restraining order
                                and preliminary injunction without notice because
                                the motion fails to satisfy the requirements of
                                F.R.Civ.P. 65(b) (Adv. Proc. 01-170, Document No.
                                6).
240.       8/24/01              The bankruptcy court schedules a hearing of
                                the trustee's motion for temporary restraining order
                                and preliminary injunction with notice to be held
                                on August 31, 2001, and directs the trustee to
                                serve the motion on all defendants. (Adv. Proc.
                                01-170, Document No. 7).
241.       8/27/01              D'Ambrosio files in the bankruptcy court adversary
                                proceeding the debtor's and his motion for
                                continuance and request for costs. The motion
                                seeks a continuance of the August 31st
*250
                                hearing. The motion also states that the "Debtor has
                                needlessly been caused to expend tens of
                                thousands of dollars to defend against Trustee's
                                repeated frivolous filings in her attempt to
                                retain her ill-gotten gains." The motion further
                                states that D'Ambrosio has "expended 18 hours in
                                responding to Trustee's prior `emergency motion'
                                for the same injunctive relief [the trustee] now
                                seeks...." The motion requests $5,000 in
                                attorney's fees (Adv. Proc. 01-170, Document No.
                                9, Plaintiff's Exhibit No. 33).
242.       8/27/01              The trustee's counsel files in the bankruptcy
                                court
                                adversary proceeding the plaintiff's consent to
                                the debtor's and D'Ambrosio's request for
                                continuance (Adv. Proc. 01-170, Document No. 10).
243.       8/28/01              The bankruptcy court enters an order granting
                                in part the motion for continuance. The order
                                continues the hearing to September 14, 2001, and
                                denies the movants' request as to any other
                                relief (Adv. Proc. 01-170, Document No. 11).
244.       9/5/01               Wiley files in the bankruptcy court adversary
                                proceeding his answer to the trustee's complaint
                                for injunctive and monetary relief (Adv. Proc.
                                01-170, Document No. 13, Plaintiff's Exhibit No.
                                34).
245.       9/5/01               The trustee's counsel files in the bankruptcy
                                court adversary proceeding at 11:48 p.m., using the
                                after hours filing procedure provided in General
                                Order 96-0002-ORL, the plaintiff's second motion
                                for temporary restraining order without notice.
                                The motion states that, "Wiley ha[s] given
                                [trustee's counsel in the Pennsylvania federal
                                district court action] notice that [Wiley]
                                intends to file a motion for temporary
                                restraining order in [the Pennsylvania federal]
                                Civil Suit, on September 6, to prevent the
                                bankruptcy court from determining the matters in
                                this adversary proceeding on the merits" (Adv.
                                Proc. 01-170, Document No. 14). The motion is
                                supported by a memorandum of law and S.
                                Concannon's affidavit (Adv. Proc. 01-170,
                                Documents Nos. 15 and 16).
246.       9/6/01               The trustee's counsel timely files in the
                                bankruptcy court adversary proceeding originals
                                of the motion for temporary restraining order and
                                supporting papers filed the night before under
                                the after hours filing procedure (Adv. Proc.
                                01-170, Documents Nos. 15 and 16).
247.       9/6/01               At 9:00 a.m. counsel for the trustee presents
                                copies of her motion for temporary restraining
                                order to the undersigned bankruptcy judge in
                                chambers. The court enters a temporary
                                restraining order without notice at 9:50 a.m.
                                Pending the hearing scheduled for September 14,
                                2001, the temporary restraining order enjoins the
                                debtor and Wiley, and their officers, agents,
                                servants, employees and attorneys, and those
                                persons in active concert or participation with
                                them who receive actual notice of this order by
                                personal service or otherwise, from:
                                "a. prosecuting in any way (1) the action or
                                proceeding pending in the Pennsylvania Orphans'
                                Court to void the bankruptcy
*251
                                sale approved by
                                this court, (2) Civil Action No. 01-CV-2949
                                pending in the United States District Court for
                                the Eastern District of Pennsylvania, and (3)
                                Civil Action No. 01-CV-4014 pending in the United
                                States District Court for the Eastern District of
                                Pennsylvania, including, without limitation,
                                seeking temporary or preliminary relief from
                                either of those courts; and
                                b. initiating any new action or proceeding in any
                                court, except this court, against the plaintiff
                                and her attorneys on account of their service and
                                actions as trustee in this bankruptcy case and as
                                counsel to the trustee." (Adv. Proc. 01-170,
                                Document No. 17, reported at 282 B.R. 709,
                                721-22).
248.       9/6/01               Wiley receives by fax a copy of the bankruptcy
                                court's temporary restraining order.
                                Notwithstanding his receipt of the TRO, Wiley
                                submits to the Pennsylvania federal district
                                court a motion for temporary restraining order to
                                preclude the bankruptcy court's determination of
                                this adversary proceeding. Wiley informs the
                                district court of the bankruptcy court's
                                temporary restraining order. The district court
                                conducts a telephonic conference at which the
                                judge expresses concern over his jurisdiction of
                                the parties  Case No. 01-CV-2949 (Adv. Proc.
                                01-170, Document No. 84, at 430-432).
249.       9/6/01               D'Ambrosio files in the bankruptcy court the
                                debtor's motion to remove the trustee. The motion
                                seeks the removal of the trustee and the denial
                                of her fees. The motion is supported by the
                                debtor's "certification" signed under penalty of
                                perjury (Main Case Document Nos. 106 and 107,
                                Defendants' Exhibit No. 7, Plaintiff's Exhibit
                                Nos. 100 and 101). The bankruptcy estate incurs
                                $1,569.74 in attorney's fees and costs relating
                                to this event and related events (Plaintiff's
                                Exhibit No. 144-2095).
250.       9/6/01               The debtor's "certification" alleges that "[t]his
                                was a `sham' bankruptcy, an abuse of process and
                                outright fraud and manipulation upon both this
                                Court and the probate court." The debtor's
                                "certification" further alleges that "[t]his
                                court, given the facts of this case, is
                                statutorily mandated to refer this matter to the
                                U.S. Attorney for the Middle District under 18
                                USC § 3507 for possible criminal prosecution. The
                                U.S. Attorney in Orlando has already expressed an
                                interest in reviewing the entire case upon my
                                recent contact with them."
                                In the "certification", the debtor states that she
                                has "expended tens of thousands of dollars
                                defending against the ... improper actions of the
                                trustee." (Main Case Document No. 107,
                                Defendants' Exhibit No. 7, Plaintiff's Exhibit
                                No. 101).
251.       9/7/01               The Pennsylvania federal district court convenes a
                                telephone conference of Wiley's motion for
                                temporary restraining order. During the
                                conference the judge questions whether the
                                dispute should be determined by the bankruptcy
                                court. Wiley then requests that the court dismiss
                                the case without prejudice and "without a running
                                of the statute." (Adv. Proc. 01-170, Document No.
                                84, at 432, at 448-452, and at 453). In making
                                this request, Wiley hopes to "retain a benefit of
                                having filed [the Pennsylvania federal district
                                court action]" (Adv. Proc. 01-170, Document No.
                                84, at 455, lines 1-3).
*252
252.       9/7/01               The Pennsylvania federal district court enters an
                                order dismissing the matter without prejudice but
                                providing that the "case is to remain in status
                                quo and the Statute of Limitations is tolled."
                                The order also provides that, "This matter is
                                still considered ACTIVE. It is further understood
                                that all discovery and settlement discussions
                                will continue." Finally, the order provides that,
                                "The parties shall keep the court advised of the
                                status of this case and when they are ready for
                                trial or wish a settlement conference ...." Case
                                No. 01-CV-2949 (Adv. Proc. 01-170, Document No.
                                84, at 445, lines 7-22, Plaintiff's Exhibit No.
                                138).
253.       9/10/01              Daniels files in the bankruptcy court adversary
                                proceeding a motion for extension of time until
                                September 21st to answer the complaint. The
                                motion states, "It is unfortunate that the
                                thievery and perjury of Trustee and her lawyers
                                has been tolerated by the bankruptcy judges in
                                the Middle District of Florida, something the
                                more sophisticated Northern courts would never
                                permit for one minute." (Adv. Proc. 01-170,
                                Document No. 18, Plaintiff's Exhibit No. 35).
254.       9/11/01              The bankruptcy court enters an order denying
                                Daniels' motion for extension of time to answer
                                the complaint because the motion was untimely
                                filed and the motion asserts no basis for
                                excusable neglect (Adv. Proc. 01-170, Document
                                No. 20).
255.       9/11/01              Wiley files in the bankruptcy court adversary
                                proceeding a motion for a stay of proceedings on
                                the ground that he has dismissed all Pennsylvania
                                actions and "the costs of flying to Tampa on ...
                                short notice are prohibitiv"e (Adv. Proc. 01-170,
                                Document No. 21, Plaintiff's Exhibit No. 36).
256.       9/11/01              Wiley files in the bankruptcy court adversary
                                proceeding his opposition to the trustee's motion
                                for preliminary injunction (Adv. Proc. 01-170,
                                Document No. 22).
257.       9/11/01              Wiley's opposition relies upon facts "set forth in
                                Debtor's motion to remove trustee." The
                                opposition alleges that the trustee's
                                administration of the bankruptcy case was "for
                                the sole benefit of the Trustee herself; the
                                creditors were immediately sold out and surplus
                                which would belong to the debtor was foreclosed
                                upon in exchange for what can only be called a
                                bribe." The opposition alleges that the trustee
                                and her counsel were not acting within their
                                official capacities in "committing perjury over
                                and over again." The opposition also alleges
                                that, "All money received [from the sale of the
                                estate asset] was intend [sic] to and did go
                                directly into the trustee's pocket." The
                                opposition alleges that "[t]his case was
                                permeated with fraud, deception, and perjury."
                                With respect to issues of collateral estoppel and
                                res judicata, the opposition states "the
                                agreement itself invites review by the
                                Pennsylvania courts and its approval by the
                                bankruptcy judge was merely a conditional one.
                                [The debtor] has simply decided to accept
                                Plaintiff's invitation." The opposition also
                                alleges that "the validity of the agreement was
                                never argued by [the debtor], nor did she have
                                the opportunity to do so
*253
                                ...." (Adv. Proc.
                                01-170, Document No. 22, Plaintiff's Exhibit No. 37).
                                Aside from the unfounded and unsupported factual
                                assertions contained in the opposition Wiley's
                                position as to collateral estoppel and res
                                judicata is incorrect. The debtor raised the
                                issue of the validity of the sale agreement in
                                her opposition to the trustee's notice of sale
                                and that issue was determined by the bankruptcy
                                court after an evidentiary hearing at which the
                                debtor's attorneys advocated her position.
258.       9/12/01              The debtor files in the bankruptcy court adversary
                                proceeding a motion for continuance of the
                                September 14th hearing because she wants her
                                motion to remove trustee to be considered at the
                                same time (Adv. Proc. 01-170, Document No. 23,
                                Plaintiff's Exhibit No. 38).
259.       9/12/01              The court conducts a telephonic hearing of Wiley's
                                motion to stay proceedings. L. and S. Concannon,
                                D'Ambrosio, and Wiley appear. D'Ambrosio and
                                Wiley appear on behalf of themselves and their
                                clients. During the telephone conference, the
                                participants agree to continue the terms of the
                                temporary restraining order as a preliminary
                                injunction until the court determines the merits
                                of the adversary proceeding (Adv. Proc. 01-170,
                                Document No. 49, at 14, lines 7-15, at 17, lines
                                3-9, and at 19, lines 2-5). The parties also
                                agree to trial dates in November (Adv. Proc.
                                01-170, Document No. 49, at 18, lines 11-25, a
                                19, lines 1-13, and at 21, lines 10-14).
                                Daniels does not appear at this hearing (Adv. Proc.
                                01-170, Document No. 49).
260.       9/12/01              D'Ambrosio files in the bankruptcy court adversary
                                proceeding his answer to the trustee's complaint
                                for injunctive and monetary relief (Adv. Proc.
                                01-170, Document No. 24, Plaintiff's Exhibit No.
                                39).
261.       9/13/01              The bankruptcy court enters an agreed preliminary
                                injunction.
                                The agreed preliminary injunction enjoins the
                                debtor and Wiley, and their officers, agents,
                                servants, employees and attorneys, and those
                                persons in active concert or participation with
                                them who receive actual notice of this order by
                                personal service or otherwise, from:
                                "a. prosecuting in any way (1) the action or
                                proceeding pending in the Pennsylvania Orphans'
                                Court to void the bankruptcy sale approved by
                                this court, (2) Civil Action No. 01-CV-2949
                                pending in the United States District Court for
                                the Eastern District of Pennsylvania, and (3)
                                Civil Action No. 01-CV-4014 pending in the United
                                States District Court for the Eastern District of
                                Pennsylvania, including, without limitation,
                                seeking temporary or preliminary relief from
                                either of those courts; and
                                b. initiating any new action or proceeding in any
                                court, except this court, against the plaintiff
                                and her attorneys on account of their service and
                                actions as trustee in this bankruptcy case and
*254
                                as counsel to the trustee." (Adv. Proc. 01-170,
                                Document No. 26, reported at 282 B.R. 709,
                                723-24).
262.       9/13/01              The bankruptcy court enters an order scheduling
                                pretrial conference and final evidentiary hearing
                                of the adversary proceeding for the dates in
                                November agreed by the parties. The order
                                consolidates the debtor's motion to remove
                                trustee with the adversary proceeding. The order
                                sets forth the responsibilities of the parties
                                (Adv. Proc. 01-170, Document No. 27).
263.       9/19/01              Daniels files in the bankruptcy court adversary
                                proceeding a motion to dismiss the trustee's
                                complaint for injunctive and monetary relief
                                based upon lack of subject matter and personal
                                jurisdiction and for failure to state a claim
                                upon which relief can be granted. The motion
                                asserts that the plaintiff has no jurisdiction
                                over Daniels because he "has never appeared in
                                this Court, nor ever represented the Debtor, and
                                have no connection with this or any other case,
                                nor have I ever been employed by Gerald
                                D'Ambrosio ...." The motion concedes that Daniels
                                has placed an ad in Orlando and states "there is
                                a certain Orlando bankruptcy judge who has an
                                explicit dislike for debtors who retain lawyers
                                and litigate against Trustees, and who enters
                                orders upon improper ex parte communications from
                                Trustees or their counsel." (Adv. Proc. 01-170,
                                Document No. 28, Plaintiff's Exhibit No. 40).
264.       9/19/01              The debtor files in the bankruptcy court adversary
                                proceeding an answer and affirmative defenses to
                                the trustee's complaint for injunctive and
                                monetary relief. As an affirmative defense, the
                                debtor alleges that "had [the debtor] been
                                allowed to proceed against the probate estate in
                                her own name, significant recovery would have
                                resulted for both her protection and the
                                protection of debtor's creditors." (Adv. Proc.
                                01-170, Document No. 29, Plaintiff's Exhibit No.
                                41).
265.       9/25/01              The bankruptcy court enters an order denying
                                Daniels' motion to dismiss the trustee's
                                complaint for injunctive and monetary relief
                                (Adv. Proc. 01-170, Document No. 30).
266.       9/27/01              The trustee's counsel files in the bankruptcy
                                court
                                adversary proceeding the plaintiff's response to
                                the debtor's motion to remove the trustee that
                                denies the debtor's allegations (Adv. Proc.
                                01-170, Document No. 30A).
267.       9/27/01              The trustee's counsel files in the bankruptcy
                                court
                                adversary proceeding the plaintiff's motion to
                                strike the debtor's "certification" in support of
                                the debtor's motion to remove trustee because
                                neither D'Ambrosio or Wiley signed the
                                certification in derogation of F.R.B.P. 9011
                                (Adv. Proc. 01-170, Document No. 30B).
268.       10/1/01              D'Ambrosio files in the bankruptcy court adversary
                                proceeding the debtor's motion for a default
                                judgment on her motion for fees and her motion to
                                remove the trustee for the trustee's failure to
                                answer. The motion seeks an order granting the
                                motion to remove trustee or prohibiting the
                                trustee from participating in the evidentiary
                                hearing on the motion. The motion also requests
                                that the preliminary injunction be dissolved
*255
                                (Adv. Proc. 01-170, Document No. 32, Plaintiff's
                                Exhibit No. 43).
269.       10/1/01              D'Ambrosio files in the bankruptcy court adversary
                                proceeding the debtor's motion to disqualify S.
                                Concannon as counsel for trustee because the
                                debtor intends to call him as a witness (Adv.
                                Proc. 01-170, Document No. 33, Plaintiff's
                                Exhibit No. 43).
270.       10/3/01              The bankruptcy court denies the debtor's motion
                                for default judgment on her motion to remove the
                                trustee (Adv. Proc. 01-170, Document No. 34).
271.   10/3, 10/10, and         The bankruptcy court notices pending motions for
           10/12/01             hearing on October 16, 2001 (Adv. Proc. 01-170,
                                Documents Nos. 35, 40, 44, and 45).
272.       10/4/01              D'Ambrosio files in the bankruptcy court adversary
                                proceeding the debtor's and his motion to dismiss
                                the trustee's complaint on the basis that it is
                                not a core proceeding and the court has no
                                subject matter jurisdiction. (Adv. Proc. 01-170,
                                Document No. 36, Plaintiff's Exhibit No. 44).
273.       10/5/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's partial
                                consent to the debtor's motion to disqualify S.
                                Concannon as counsel, opposing disqualification
                                as trustee's counsel but consenting to his
                                appearance at trial solely in the capacity of
                                witness (Adv. Proc. 01-170, Document No. 37).
274.       10/5/01              Daniels files in the bankruptcy court adversary
                                proceeding a motion for relief from order denying
                                his motion to dismiss. The motion asserts that
                                the court lacks jurisdiction over the proceeding
                                "as Trustee, through fraud upon the court,
                                reopened Debtor's closed bankruptcy when, as
                                Trustee was fully aware, the Debtor had resided
                                outside of the Middle District for more than 180
                                days." (Adv. Proc. 01-170, Document No. 38,
                                Plaintiff's Exhibit No. 45).
275.       10/9/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion to
                                strike the debtor's demand for jury trial (Adv.
                                Proc. 01-170, Document No. 39).
276.       10/10/01             The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion for
                                entry of default against Dizak/Daniels (Adv.
                                Proc. 01-170, Document No. 41).
277.       10/11/01             The bankruptcy court enters an order denying
                                Daniels' motion for relief from order denying
                                motion to dismiss. (Adv. Proc. 01-170, Document
                                No. 42).
                                The order provides that the court has subject
                                matter jurisdiction of the dispute. The order
                                also states that a trustee must reopen a case in
                                the district in which it was filed. The order
                                notes that no party has filed a motion to
                                transfer venue and that once venue is established
                                subsequent events do not destroy it and that
                                venue is therefore proper.
*256
278.       10/11/01             D'Ambrosio files in the bankruptcy court adversary
                                proceeding the debtor's and his motion for relief
                                from the court's order granting preliminary
                                injunction. The motion asserts that neither
                                D'Ambrosio nor Wiley agreed to a preliminary
                                injunction (Adv. Proc. 01-170, Document No. 43,
                                Plaintiff's Exhibit No. 46).
279.       10/11/01             Wiley files in the bankruptcy court adversary
                                proceeding the debtor's response to the trustee's
                                motion to strike the debtor's "certification."
                                The response asserts that "Mr. D'Ambrosio signed
                                the motion to remove the executrix and adopted
                                the certification of Debtor." The response
                                further asserts that "[t]he motion to remove the
                                executrix together with debtors certification
                                were filed as one document. The submission is
                                signed by the attorney of record and, therefore,
                                complies with Rule 9011." (Adv. Proc. 01-170,
                                Document No. 43A, Plaintiff's Exhibit No. 47).
280.       10/11/01             The bankruptcy court receives from Daniels
                                a courtesy copy of Daniels' motion for relief from
                                order denying motion to dismiss. The motion
                                states, "Paragraph No. 15 is deleted from
                                original and all copies for confidentiality
                                reasons 15. This court should be aware that the
                                U.S. Attorney in Orlando has very recently opened
                                a criminal investigation of trustee and her
                                lawyers for possible violations of 18 USC 201(c),
                                1621, 1341, and 1343 (look it up, Judge) and
                                bankruptcy violations. In the likely event
                                criminal charges are filed, this distinguished
                                court may well find itself in an extremely
                                embarrassing situation for having rush [sic] to
                                the aid of these criminals by signing an
                                injunction for them at 8:45 a.m. in the morning."
                                (Adv. Proc. 01-170, Document No. 46).
                                Trustee's counsel is not served with this copy
                                (Adv. Proc. 01-170, Document No. 83, at 276,
                                lines 9-25, and at 277, line 1).
281.       10/12/01             The bankruptcy court enters an order disclosing
                                ex parte communication from defendant, Robert
                                Daniels, and directing Daniels to cease all
                                further ex parte communications with the court
                                (Adv. Proc. 01-170, Document No. 46, Plaintiff's
                                Exhibit No. 48).
282.       10/15/01             Daniels files in the bankruptcy court adversary
                                proceeding a motion for the undersigned judge's
                                disqualification citing bias (Adv. Proc. 01-170,
                                Document No. 51).
                                The motion alleges bias in part because the court
                                denied Daniels'"motion to dismiss for the case
                                being re-opened in the proper venue."
                                The motion also states, "[y]ou should be aware that
                                numerous litigants and attorneys have and are in
                                the process of filing complaints in the 11th
                                Circuit under 28 USC 372 against [another
                                bankruptcy judge]. Some of those complaints were
                                in response to an ad I placed in the Florida Bar
                                News. I have placed another ad with reference to
                                the `Tampa Division.'"
                                The motion concludes, "I'm an old military man too,
                                and probably older than this Court. But you, sir,
                                unfortunately
*257
                                are a former military member who is
                                less than fair." (Adv. Proc. 01-170, Document No.
                                51, Plaintiff's Exhibit No. 52).
283.       10/15/01             D'Ambrosio files in the bankruptcy court adversary
                                proceeding the debtor's and his motion for
                                disqualification citing bias. The motion
                                complains about the court's entry of the agreed
                                preliminary injunction and its ruling on the
                                debtor's motion to close the reopened bankruptcy
                                case (Adv. Proc. 01-170, Document No. 52,
                                Plaintiff's Exhibit No. 51).
284.       10/16/01             D'Ambrosio files in the bankruptcy court adversary
                                proceeding a motion to withdraw as counsel for
                                the debtor. The motion states that "[a]
                                significant conflict of interest exists between
                                [debtor] and myself." The motion also states that
                                D'Ambrosio has "advised [the debtor] of my plan
                                to withdraw and she has not articulated any
                                objection." (Adv. Proc. 01-170, Document No. 53,
                                Plaintiff's Exhibit No. 53).
285.       10/16/01             Pursuant to notice, the bankruptcy court conducts
                                a hearing of all pending motions (Adv. Proc.
                                01-170, Document No. 60).
                                The debtor, Daniels, D'Ambrosio, and Wiley do not
                                appear at the hearing (Adv. Proc. 01-170,
                                Document No. 60).
                                D'Ambrosio has previously sent a letter to the
                                court that states, "As to the motion scheduled
                                for October 16, my client has advised me that the
                                matter is to be heard by submission." (Adv. Proc.
                                01-170, Document No. 60, at 5, lines 10-24).
                                The court notes that "if I set [a motion] for
                                hearing, I intend to hear it at a hearing." (Adv.
                                Proc. 01-170, Document No. 60, at 7, lines 5-17).
286.       10/17/01             The bankruptcy court enters an omnibus order
                                on matters heard on October 16, 2001 (Adv. Proc.
                                01-170, Document No. 54).
                                The order:
                                denies the debtor's and D'Ambrosio's motion for
                                relief from the order granting preliminary
                                injunction;
                                denies the debtor's and D'Ambrosio's motion to
                                dismiss the trustee's complaint for injunctive
                                and monetary relief;
                                grants in part and denies in part the trustee's
                                motion for default against Dizak/Daniels,
                                providing that the motion shall be granted only
                                if Dizak/Daniels fails to file an answer by
                                October 24, 2001;
                                continues until the final pretrial conference
                                consideration of the trustee's motion to strike
                                the debtor's demand for jury trial;
                                denies the trustee's motion to strike debtor's
                                "certification" of the debtor's motion to remove
                                trustee;
                                denies the debtor's and D'Ambrosio's requests for
                                costs for lack of prosecution; and
*258
                                grants in part and denies in part the debtor's
                                motion for disqualification of counsel for the
                                trustee, disqualifying S. Concannon from serving
                                as an advocate at trial but providing that he can
                                testify at trial and assist trial counsel at
                                counsel table.
287.       10/17/01             The bankruptcy court enters a preliminary order
                                on D'Ambrosio's motion to withdraw that provides an
                                opportunity for the debtor to file an objection,
                                failing which the motion will be granted. The
                                order provides that because the "matters alleged
                                in the motion [the conflict between attorney and
                                client] have existed from the beginning of this
                                adversary proceeding and were known at the time
                                the parties agreed to the trial dates ... any
                                withdrawal by Mr. D'Ambrosio will not constitute
                                grounds for continuance of the trial ...." (Adv.
                                Proc. 01-170, Document No. 55).
288.       10/17/01             The bankruptcy court enters an order denying
                                motions for disqualification filed by Daniels,
                                D'Ambrosio, and the debtor (Adv. Proc. 01-170,
                                Document No. 53, reported at 284 B.R. 299,
                                305-08).
289.       10/17/01             The bankruptcy court enters an order abating
                                the debtor's motion to close the bankruptcy case
                                (Main Case Document No. 117).
                                The court prepares the order because D'Ambrosio
                                fails to submit a proposed order as directed by
                                the court at the August 10, 2001, hearing.
290.       10/25/01             Daniels files in the bankruptcy court adversary
                                proceeding his answer to the trustee's complaint
                                and a counterclaim for abuse of process seeking
                                compensatory damages of $250,000 (Adv. Proc.
                                01-170, Document No. 57).
291.       10/25/01             The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's pretrial
                                disclosures (Adv. Proc. 01-170, Document No. 56).
292.       10/26/01             The debtor files in the bankruptcy court adversary
                                proceeding a response to D'Ambrosio's motion to
                                withdraw acknowledging that there is a conflict
                                of interest between herself and D'Ambrosio and
                                Wiley. The response also contains 16 paragraphs
                                of allegations of the trustee's misconduct and
                                the court's bias. In the final paragraph, the
                                debtor requests that "this adversary proceeding
                                be dismissed, the injunction dissolved, and the
                                Trustee ordered to submit her report and close
                                this bankruptcy case." The response does not
                                state an objection to D'Ambrosio's motion to
                                withdraw as debtor's counsel (Adv. Proc. 01-170,
                                Document No. 58).
293.       10/29/01             The bankruptcy court enters an order granting
                                D'Ambrosio's motion to withdraw based upon the
                                absence of objection by the debtor. The order
                                provides, "As stated in the preliminary order,
                                the withdrawal of D'Ambrosio will not constitute
                                grounds for continuance of the trial that the
                                court presently has scheduled ...." (Adv. Proc.
                                01-170, Document No. 59).
*259
                                The debtor does not seek reconsideration of this
                                order.
294.       11/1/02              D'Ambrosio files in the bankruptcy court adversary
                                proceeding his pretrial disclosures (Adv. Proc.
                                01-170, Document No. 62).
295.       11/1/01              An advertisement appears in Classified Section
                                of The Florida Bar News. "Other Personnel" with the
                                following text: "BANKRUPTCY COURT Middle District
                                of Florida  Do any attorneys or litigants possess
                                instances of serious unethical conduct by any
                                bankruptcy judge who are willing to join in the
                                filing of a formal complaint under 28 U.S.C. 374?
                                Contact R. Daniels, (561) 487-0511." (Adv. Proc.
                                01-170, Documents Nos. 177 and 83, at 277, lines
                                2-25, and at 278, lines 1-7, Plaintiff's Exhibit
                                No. 26, The Florida Bar News, November 1, 2001,
                                at 37).
296.       11/5/01              Daniels files in the bankruptcy court adversary
                                proceeding a refusal to consent to entry of
                                orders in non-core proceedings. The refusal to
                                consent states "[t]he court has acknowledged that
                                this adversary proceeding commenced by Plaintiff
                                is a non-core proceeding." The refusal to consent
                                also states that "the court has no subject matter
                                jurisdiction whatsoever over this action, Rule
                                12(b)(1)." Finally, the refusal to consent states
                                "[t]hat all orders heretofore entered in this
                                proceeding are null and void ab initio." (Adv.
                                Proc. 01-170, Document No. 63).
                                To the contrary, the court specifically found that
                                it had subject matter jurisdiction over the
                                dispute and the parties. See App. I No. 308
                                infra.
297.       11/6/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's renewed
                                motion for entry of default against Daniels/Dizak
                                (Adv. Proc. 01-170, Document No. 65).
298.       11/8/01              The bankruptcy court denies the plaintiff's
                                motion for entry of default against Daniels/Dizak (Adv.
                                Proc. 01-170, Document No. 66).
299.       11/8/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion to
                                compel the debtor, D'Ambrosio, and Wiley to
                                provide contact information to the trustee. The
                                motion states that the trustee is attempting to
                                arrange a telephonic pretrial conference for
                                November 13, 2001, as required by the bankruptcy
                                rules and the court's order but that D'Ambrosio
                                and Wiley cannot or will not provide contact
                                information for the debtor who has changed her
                                telephone number (Adv. Proc. 01-170, Document No.
                                67).
300.       11/8/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding a joint pretrial
                                stipulation. It is signed by the trustee only
                                (Adv. Proc. 01-170, Document No. 68).
301.       11/8/01              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion to
                                strike the answer and counterclaim filed by
                                Daniels because the answer was filed one day
                                after the deadline imposed by the court's order
                                (Adv. Proc. 01-170, Document No. 69).
*260
302.       11/13/01             The debtor files in the bankruptcy court adversary
                                proceeding a motion for continuance to obtain
                                substitute counsel. The motion states that the
                                "Debtor clearly objected to being left without
                                counsel." The motion states that "Counsel for the
                                Trustee has intentionally created this conflict
                                [between the debtor and D'Ambrosio and Wiley] to
                                deprive Debtor of representation." The motion
                                states that "[n]ow only two weeks before a
                                two-day trial I am left with no lawyer to
                                represent me. My right to representation far
                                outweighs Trustee's right to name my lawyers as
                                defendants." The motion states that the debtor
                                will "require weeks, if not months to locate
                                substitute counsel and copy the pleadings as well
                                as bring a new lawyer `up to speed,' assuming
                                [the debtor] can find one who trustee's counsel
                                will not chase away." (Adv. Proc. 01-170,
                                Document No. 72).
                                The motion also contains more than ten paragraphs
                                of allegations of misconduct on the part of the
                                trustee, her attorneys, and the bankruptcy court.
                                The motion concludes "I would consent to
                                withdrawing my motion to remove the trustee if
                                [the trustee] will withdraw this adversary
                                complaint against all parties, waive all fees and
                                commissions, file her final report, and close
                                this bankruptcy case. In the alternative, this
                                Court has the authority to dismiss this adversary
                                complaint in the interest of justice, or to stay
                                this proceeding until I can obtain substitute
                                counsel." (Adv. Proc. 01-170, Document No. 72).
303.       11/13/01             Pursuant to the court's trial scheduling order,
                                the bankruptcy court conducts a telephonic final
                                pretrial conference of the trustee's complaint
                                for injunctive and monetary relief (Adv. Proc.
                                01-170, Document No. 77).
                                L. Concannon has sent notice of the hearing to
                                Daniels by fax but cannot contact the debtor as
                                she has changed her telephone number (Adv. Proc.
                                01-170, Document No. 77, at 5, lines 1-15).
304.       11/13/01             At the hearing, D'Ambrosio indicates that he
                                has no telephone numbers for the debtor and that the
                                only contact number he has for Daniels is the fax
                                number for the New York Defender Digest (Adv.
                                Proc. 01-170, Document No. 77, at 7, lines 2-8).
                                Wiley indicates that he has a cell telephone number
                                for Lickman but that he has "been instructed not
                                to give the number out." (Adv. Proc. 01-170,
                                Document No. 77, at 8, lines 1-7).
                                The debtor and Daniels do not appear at the hearing
                                (Adv. Proc. 01-170, Document No. 77).
305.       11/13/01             During the telephonic hearing, D'Ambrosio and
                                Wiley orally adopt the joint pretrial statement (Adv.
                                Proc. 01-170, Document No. 77, at 8-9).
306.       11/14/01             The bankruptcy courts enters an order on final
                                pretrial conference (Adv. Proc. 01-170, Document
                                No. 73).
*261
                                The order states "[n]either defendant Lickman nor
                                defendant Daniels complied with the mandatory
                                disclosure requirements of F.R.Civ.P. 26(a), the
                                conference requirement of F.R.Civ.P. 26(f), or
                                the trial preparation, conference, and pretrial
                                stipulation requirements of the court's trial
                                scheduling order ... [and] [t]hese failures were
                                intentional and without substantial
                                justification. These failures are not harmless."
                                The order provides that, as a consequence of their
                                failure to comply with disclosure, conference and
                                trial scheduling order requirements, Daniels and
                                the debtor may not call witnesses or use exhibits
                                at trial that are not called or used by other
                                defendants or called or used in prior hearings.
                                (Adv. Proc. 01-170, Document No. 73).
307.       11/14/01             Based upon D'Ambrosio's and Wiley's adoption
                                of the joint pretrial statement at the November 13 final
                                pretrial conference, the final pretrial order
                                directs D'Ambrosio and Wiley to "immediately
                                execute signature pages [to the pretrial
                                stipulation] and forward those original signature
                                pages to counsel for the plaintiff who shall
                                promptly file them with the clerk." (Adv. Proc.
                                01-170, Document No. 73).
                                The plaintiff never files signature pages
                                containing D'Ambrosio's or Wiley's original
                                signatures. Based upon the oral statements on the
                                record at the hearing, the court nevertheless
                                concludes that Wiley and D'Ambrosio are bound by
                                the terms of the joint pretrial statement.
308.       11/14/01             The final pretrial order also denies the trustee's
                                motion to compel disclosure and the debtor's
                                request for continuance. (Adv. Proc. 01-170,
                                Document No. 73).
                                The order states that the court will try the
                                following issues:
                                The debtor's motion to remove the trustee....
                                Whether the defendants violated the automatic stay.
                                Whether the defendants violated the October 18,
                                1999, sanctions order.
                                Whether the defendants violated 28 U.S.C. § 929 and
                                the Barton doctrine.
                                The order states, "[e]ach of these issues to be
                                tried is within the core bankruptcy jurisdiction
                                and is not an issue as to which any party has a
                                right to trial by jury." The order also states in
                                a footnote that the "court has jurisdiction of
                                the subject matter of all of these issues and
                                persons ...."
                                The order provides that the court will abstain from
                                determining the non-core issues of abuse of
                                process and contempt for "post-petition conduct
                                that may be triable by jury upon demand"
                                preserving those claims for future determination
                                by another court.
*262
                                The order also dismisses without prejudice Daniels'
                                claims for abuse of prosecution treated as claims
                                for malicious prosecution as "prematurely and
                                improperly filed as a counterclaim."
                                Finally, the order states that "on September 13,
                                2001, the court entered an agreed preliminary
                                injunction. That order provided that the
                                preliminary injunction will continue `pending the
                                trial of this adversary proceeding on its
                                merits.' For clarification, that phrase is
                                intended by the court to mean pending the
                                determination of the issues hereby scheduled for
                                trial and the entry of judgment." (Adv. Proc.
                                01-170, Document No. 73).
309.       11/15/01             Wiley files in the bankruptcy court adversary
                                proceeding a refusal to consent to entry of
                                orders in non-core proceedings. The refusal to
                                consent states "[t]he court has acknowledged that
                                this adversary proceeding commenced by Plaintiff
                                is a non-core proceeding." The refusal to consent
                                also states that "the court has no subject matter
                                jurisdiction whatsoever over this action, Rule
                                12(b)(1)." Finally, the refusal to consent states
                                "[t]hat all orders heretofore entered in this
                                proceeding are null and void ab initio." (Adv.
                                Proc. 01-170, Document No. 75).
                                To the contrary, the court specifically found that
                                it had subject matter jurisdiction over the
                                dispute and the parties See App I No. 308 supra.
310.       11/16/01             The debtor files in the bankruptcy court adversary
                                proceeding a notice of withdrawal of her motion
                                to remove the trustee. The notice states that the
                                debtor is withdrawing her motion to remove the
                                trustee because:
                                "This court has refused to grant a continuance to
                                allow me to obtain substitute counsel even though
                                my lawyers only recently notified me of a
                                conflict."
                                "I have never consented to proceed pro se in this
                                matter."
                                "This adversary proceeding was commenced for the
                                sole purpose of keeping this bankruptcy case open
                                in violation of 11 USC § 704, and causing
                                additional expense and hardship to all of the
                                defendants. As Trustee conceded many times under
                                oath, all that was left for her to do was file
                                her report and close the case. [The trustee] has
                                refused and continues to refuse to do so with the
                                assistance of this Court by recently abating my
                                motion to close the case."
                                "The trustee intentionally sued my lawyers in order
                                to create a conflict of interest that would
                                deprive me of representation."
                                "Substantial evidence of misconduct on the part of
                                the Trustee and her counsel has been provided to
                                this Court, which it has chosen to ignore.
                                However, I will be unable to prove my case
                                without the assistance of counsel, particularly
                                when all of the other parties are lawyers."
                                "Contrary to this court's opinion that I did not
                                comply with the mandatory disclosure requirements
                                of F.R.Civ.P. 26(a), I did
*263
                                provide my former
                                counsel with the necessary information for the
                                pretrial stipulation." (Adv. Proc. 01-170,
                                Document No. 76).
311.       11/16/01             Daniels files in the bankruptcy court adversary
                                proceeding a motion in limine to dismiss all
                                proceedings. The motion states, "the court
                                refused to correct its `AGREED PRELIMINARY
                                INJUNCTION' when brought to its attention by Mr.
                                D'Ambrosio's Rule 60 motion. Where I come from in
                                New Jersey, we call that a redneck dirty trick."
                                The motion states, "On April 2, 2001, (sic) over 18
                                months ago, the District Court ... issued an
                                Order at Docket No. 14, Case No.
                                6:00-CV-165-ORL-22B-ORL, directing the Clerk of
                                the bankruptcy court to `close this case ....'"
                                The motion goes on "[t]he very last I heard was
                                that a District Court is a higher court than this
                                bankruptcy court.
                                Thus, this court is doing nothing more than acting
                                ultra vires. The case having been ordered closed,
                                this court has no authority for continuing this
                                case, pure and simple." (Adv. Proc. 01-170,
                                Document No. 74).
312.       11/16/01             Daniels attaches as an exhibit to the motion
                                a copy of the altered district court order (Adv. Proc.
                                01-170, Document No. 74).
                                The totality of the evidence and testimony supports
                                the conclusion that Daniels knew the altered
                                district court order that he attached to his
                                motion had been altered. The totality of the
                                evidence and testimony further supports the
                                conclusion that Daniels used the altered district
                                court order in furtherance of closing the
                                debtor's bankruptcy case, dismissing this
                                adversary proceeding, and facilitating Daniels'
                                and the debtor's actions and planned actions in
                                the Pennsylvania courts.
313.       11/19/01             Daniels files in the Florida federal district
                                court
                                in Orlando a motion requesting an order directing
                                the trustee to show cause why she should not be
                                held in contempt for prosecuting this adversary
                                proceeding in "deliberate violation of the order
                                to close this case, entered by [the district
                                court] more than 18 months ago." The motion also
                                states that the debtor "has read and joins this
                                application." The debtor does not sign the
                                motion. In support of the motion, Daniels
                                attaches a copy of the altered district court
                                order (Plaintiff's Exhibit Nos. 156 and 157).
                                The totality of the evidence and testimony supports
                                the conclusion that Daniels knew the altered
                                district court order that he attached to his
                                motion had been altered. The totality of the
                                evidence and testimony further supports the
                                conclusion that Daniels used the altered district
                                court order in furtherance of closing the
                                debtor's bankruptcy case, dismissing this
                                adversary proceeding, and facilitating Daniels'
                                and the debtor's actions and planned actions in
                                the Pennsylvania courts.
*264
314.   11/19/01-11/28/01        The bankruptcy court conducts a three day
                                trial of the trustee's complaint for injunctive and
                                monetary relief. (Adv. Proc. 01-170, Document No.
                                81-85).
                                The court initially considers the debtor's motion
                                to remove trustee and denies the motion with
                                prejudice as a consequence of the debtor's
                                withdrawal of the motion on the eve of trial
                                (Adv. Proc. 01-170, Document No. 81, at 23-29).
                                At the conclusion of the trial, the court takes the
                                matter under advisement (Adv. Proc. 01-170,
                                Document No. 84).
                                The debtor and Daniels do not appear at the trial
                                (Adv. Proc. 01-170, Documents Nos. 81-85).
                                Although the debtor's address of record is Dallas,
                                Texas, at the time of trial the debtor was in
                                fact living in Boca Raton, Florida (Adv. Proc.
                                01-170, Document No. 82, at 242, lines 10-14).
315.       11/20/01             The Florida federal district court in Orlando
                                enters an order to show cause providing that
                                "[n]o later than November 30, 2001, Robert
                                Daniels shall file a sworn document with the
                                Clerk of this Court showing cause why he should
                                not be sanctioned for his misleading presentation
                                to this Court ...." The order states that the
                                exhibit that Daniel attached to his motion for
                                contempt "has been altered to remove the district
                                court case number that appeared above the
                                bankruptcy case number. The effect of this
                                alteration is to make it seem as if the April 3rd
                                Order was directing that the underlying
                                bankruptcy case (rather than the district court
                                appeal case) be closed. This alteration is
                                misleading, to say the least." (Plaintiff's
                                Exhibit No. 157, Court's Exhibit No. 1).
316.   11/21/01  1/29/02       The parties file in the bankruptcy court
                                legal briefs and memoranda in support of their
                                positions. The plaintiff also files a motion to
                                strike Daniels' and the debtor's briefs as
                                containing facts in derogation of the court's
                                final pretrial order (Adv. Proc. 01-170,
                                Documents Nos. 78, 79, 86, 87, 88, 89, 90, and
                                91).
317.       12/1/01              An advertisement appears in the Classified Section
                                of The Florida Bar News under "Personal" with the
                                following text: "BANKRUPTCY COURT Middle District
                                of Florida  Do any attorneys or litigants possess
                                instances of serious unethical conduct by any
                                bankruptcy judge who are willing to join in the
                                filing of a formal complaint under 28 U.S.C. 374?
                                Contact R. Daniels, (561) 487-0511." (Adv. Proc.
                                01-170, Document No. 178, The Florida Bar News,
                                December 1, 2001, at 34).
318.       1/29/02              Daniels files in the bankruptcy court adversary
                                proceeding a motion to strike exhibit admitted
                                upon trial seeking to strike admission of the
                                altered district court order asserting that the
                                exhibit must be stricken because "it is
                                abundantly clear that [the district court judge]
                                herself tampered with these orders in what can
                                only be viewed as a deliberate attempt to destroy
                                my credibility as she is aware that [Daniels has]
                                placed ads in The Florida Bar News regarding
                                corruption going on in certain Middle District
                                Bankruptcy Courts. The same corruption the
*265
                                judge earlier claimed was `imagined'. Certain
                                individuals have filed charges with the 11th
                                Circuit under 28 USC § 372. The court has now
                                opened an investigation following my personal
                                contact with Chief Judge Anderson." (Adv. Proc.
                                01-170, Document No. 92).
319.   Late Jan. 2002           The undersigned bankruptcy judge receives a
                                courtesy copy of Daniels' motion to strike
                                exhibit admitted upon trial to chambers with an
                                additional exhibit not included in the original
                                pleading filed with the clerk. That exhibit is a
                                letter from Daniels to the chief judge of the
                                11th Circuit on New York Defender Digest
                                letterhead. The letter states that the sender has
                                "accumulated substantial documentary evidence of
                                what can only be categorized as corruption within
                                the bankruptcy courts of the Middle District of
                                Florida." The letter states that the sender is
                                "not a litigant in these matters [and] did not
                                represent any parties" and therefore believes he
                                cannot "file under 28 USC § 372." The exhibit
                                also contains a copy of a receipt for certified
                                mailing of the letter on October 19, 2001 (Adv.
                                Proc. 01-170, Document No. 116).
320.       2/21/02              The bankruptcy court enters its decision and
                                order sustaining the trustee's objection to the
                                debtor's application for administrative expense
                                and disapproving the debtor's application (Main
                                Case Documents Nos. 118 and 119, reported at 273
                                B.R. 691).
321.       3/4/02               The debtor files in the bankruptcy court a motion
                                for relief from order sustaining the trustee's
                                objection to the debtor's application for
                                administrative expense (Main Case Document No.
                                120).
322.       3/11/02              The bankruptcy court enters an order denying
                                the debtor's motion for relief from order sustaining
                                the trustee's objection to the debtor's
                                application for administrative expense (Main Case
                                Document No. 121).
323.       3/25/02              The debtor files in the bankruptcy court a notice
                                of appeal of the court's order sustaining the
                                trustee's objection to the debtor's application
                                for administrative expense (Main Case Document
                                No. 122).
324.       3/02                 Daniels files in the Florida state court a civil
                                complaint against the undersigned judge and a
                                district judge on account of their judicial
                                duties in the administration of the debtor's
                                bankruptcy estate (Adv. 01-170, Document No.
                                117).
325.       4/15/02              The bankruptcy court enters an order dismissing
                                as untimely the debtor's notice of appeal of the
                                court's order sustaining the trustee's objection
                                to the debtor's application for administrative
                                expense (Main Case Document No. 123).
326.       5/24/02              The debtor sends a letter to The Florida Bar
                                initiating a complaint against Sean Concannon for
                                his actions taken in administering the probate
                                asset (Adv. Proc. 01-170, Plaintiff's Exhibit No.
                                13, August 13, 2002, sanctions hearing).
327.       6/10/02              Wiley files in the Pennsylvania federal district
                                court the debtor's motion to amend complaint in
                                the Pennsylvania damages
*266
                                action  Case No.
                                01-CV-2949 (Adv. Proc. 01-170, August 13, 2001,
                                sanction's hearing, Plaintiff's Exhibit No. 12).
328.       6/11/02              Segal files in the Pennsylvania federal district
                                court a motion to dismiss the debtor's motion to
                                amend complaint in the Pennsylvania damages
                                action  Case No. 01-CV-2949 (Adv. Proc. 01-170,
                                August 13, 2001, sanction's hearing, Plaintiff's
                                Exhibit No. 12).
329.      Late 6/02             Wiley files in the Pennsylvania probate court
                                the Lickmans' petition to declare the sale agreement
                                between the trustee and the executrix
                                unenforceable (Adv. Proc. 01-170, Document No.
                                102).
330.       6/18/02              Shain files in the Pennsylvania federal district
                                court a motion to adopt the answer and response
                                of Segal to the debtor's motion to amend
                                complaint in the Pennsylvania damages
                                action  Case No. 01-CV-2949 (Adv. Proc. 01-170,
                                August 13, 2001, sanctions hearing, Plaintiff's
                                Exhibit No. 12).
331.       6/28/02              Wiley files in the Pennsylvania federal district
                                court the debtor's opposition to Segal's and
                                Shain's motions to dismiss and adopt the motion
                                to dismiss the debtor's motion to amend complaint
                                in the Pennsylvania damages action  Case No.
                                01-CV-2949 (Adv. Proc. 01-170, August 13, 2001,
                                sanctions hearing, Plaintiff's Exhibit No. 12).
332.       7/11/02              The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion for
                                sanctions against the debtor and Wiley for
                                violating the court's preliminary injunction by
                                filing the Lickmans' petition in the Pennsylvania
                                probate court to declare the trustee's sale
                                agreement with Shain unenforceable (Adv. Proc.
                                01-170, Document No. 95).
333.       7/15/02              The bankruptcy court notices a hearing on August
                                13, 2002, of the trustee's motion for sanctions
                                (Adv. Proc. 01-170, Document No. 96).
334.       7/24/02              Wiley sends a letter to the bankruptcy court
                                arguing the merits of the plaintiff's motion for
                                sanctions and requesting a telephonic conference
                                to see if the issues in the trustee's motion for
                                sanctions can be resolved without a hearing (Adv.
                                Proc. 01-170, Document No. 97).
335.       7/29/02              The bankruptcy court enters an order treating
                                Wiley's letter as a motion seeking telephonic
                                conference. The order notes that pursuant to
                                local rule requests for relief and argument are
                                not to be presented by letter unless invited by
                                the court. The order denies Wiley's request for
                                telephonic conference. (Adv. Proc. 01-170,
                                Document No. 98).
336.       8/8/02               Wiley files in the bankruptcy court adversary
                                proceeding the debtor's and his response to the
                                trustee's motion for sanctions (Adv. Proc.
                                01-170, Document No. 99).
                                Wiley sends a cover letter to the bankruptcy court
                                with his response to the trustee's motion for
                                sanctions. The letter asserts that Wiley has not
                                "violated any rule of bankruptcy procedure
                                whether local or Federal." The letter further
                                states
*267
                                that, "If the court had determined that a
                                conference would not be helpful, a simple `no'
                                would have sufficed." (Adv. Proc. 01-170,
                                Document No. 100).
337.       8/8/02               Wiley files in the Pennsylvania probate court a
                                petition for special injunction and permanent
                                injunction seeking to enjoin the plaintiff and
                                her counsel from pursuing her sanctions motion.
                                The petition is based upon the alleged invalidity
                                of the bankruptcy court's preliminary injunction
                                (Adv. Proc. 01-170, Document No. 101, Plaintiff's
                                Exhibit No. 4).
338.       8/9/02               The Pennsylvania probate court enters an order
                                denying the debtor's petition for preliminary
                                injunction. The order states that "no irreparable
                                harm will result from the denial of [the debtor's
                                petition for preliminary injunction] as
                                petitioners may pursue appropriate remedies
                                before the Florida Bankruptcy Court and, further,
                                that Paula Lickman has no standing in this
                                Court." (Adv. Proc. 01-170, Document No. 101,
                                Plaintiff's Exhibit No. 5).
339.       8/9/02               Wiley files in the Pennsylvania probate court a
                                notice of appeal of the court's order denying the
                                Lickmans' petition for special and permanent
                                injunction (Adv. Proc. 01-170, Document No. 101,
                                Plaintiff's Exhibit No. 11).
340.       8/12/02              Wiley files in the Pennsylvania Superior Court an
                                emergency motion to stay the Pennsylvania probate
                                court order denying petition for special and
                                permanent injunction and seeking a temporary
                                restraining order against the trustee and her
                                counsel (Adv. Proc. 01-170, Document No. 101,
                                Plaintiff's Exhibit No. 6). (Adv. Proc. 01-170,
                                Document No. 104).
341.       8/13/02              The bankruptcy court conducts a final evidentiary
                                hearing of the trustee's motion for sanctions.
                                Wiley is the only defendant or defendants'
                                attorney to appear at the hearing. The debtor
                                does not appear. At the conclusion of the hearing
                                the court takes the matter under advisement (Adv.
                                Proc. 01-170, Document No. 104).
342.       8/15/02              An advertisement appears in the Classified Section
                                of The Florida Bar News under "Other Personal"
                                with the following text: "TAMPA BANKRUPTCY Court.
                                Do any attorneys or litigants have instances of
                                serious unethical conduct by any bankruptcy judge
                                who are willing to join in the filing of a formal
                                disciplinary complaint under 28 U.S.C. 372?
                                Contact R. Daniels, (561) 487-0511." (Adv. Proc.
                                01-170, Document No. 179, The Florida Bar News,
                                August 15, 2002, at 37).
343.       8/19/02              The bankruptcy court enters a decision and final
                                order on the trustee's motion for sanctions
                                granting the motion. The court finds that the
                                debtor and Wiley have violated its preliminary
                                injunction, assesses sanctions jointly and
                                severally against the debtor and Wiley in the
                                amount of $5,670, and directs the debtor and
                                Wiley to withdraw all papers in Pennsylvania
                                courts that violate the injunction no later than
                                ten days from the date of the order, failing
                                which the court imposes a coercive sanction of
                                $100/day against the debtor and Wiley (Adv. Proc.
                                01-170, Documents Nos. 102 and 103, reported at
                                282 B.R. 709).
*268
344.       8/23/02              The undersigned bankruptcy judge receives another
                                ex parte communication from Daniels. The envelope
                                contains an address label that shows the sender
                                as "Robert Daniels" and the recipient as "Hon
                                Timothy Corcoran Associate Justice of the U.S.
                                Supreme Court  Chambers." Inside the envelope is
                                an article that appeared in the National Law
                                Journal titled "CONDUCT INJUDICIOUS Our annual
                                look at misdeeds from the bench." The headline is
                                circled in red ink and words are handwritten over
                                the printed text of the article as follows: "Hey
                                Judge  how did they miss you? Maybe next time"
                                (Adv. Proc. 01-170, Document No. 117).
345.       8/28/02              The debtor and Wiley file in the bankruptcy court
                                adversary proceeding timely notices of appeal of
                                the court's order imposing sanctions (Adv. Proc.
                                01-170, Document Nos. 105, 106, 108, and 112).
                                Neither the debtor nor Wiley file a motion for stay
                                pending appeal.
346.       8/28/02              The Pennsylvania Superior Court sua sponte enters a
                                notice of discontinuance of the debtor's appeal
                                of the Pennsylvania probate court's denial of the
                                debtor's petition for special injunction and
                                permanent injunction (Document No. 123, Exhibit
                                No. C).
347.       9/6/02               Daniels files in the bankruptcy court adversary
                                proceeding a second motion for recusal of the
                                undersigned bankruptcy judge citing bias. The
                                motion complains that "[t]his Court not only
                                refused in its statutory duty to close the
                                [bankruptcy] case but subsequently entered an
                                order `abating the closure motion.' The reasons
                                it did so have now, unfortunately become very
                                clear. It had `some work to do' on the Lickmans
                                to punish and discredit them for suing the
                                Plaintiff and her lawyers and naming fellow
                                [bankruptcy judge] for her assistance in the
                                conspiracy to defraud the debtor."
                                The motion further states that the trustee's
                                complaint for abuse of process "apparently
                                stemmed [from] the Debtor resisting the corrupt
                                efforts of the trustee which existed throughout
                                these now 3 year-old proceedings, including
                                bribery, perjury and providing false documents
                                for filing."
                                The motion further asserts that the court has
                                demonstrated bias in its judicial rulings, its
                                alleged participation in ex parte communications,
                                and as a result of Daniels filing a civil action
                                against the undersigned judge and a judicial
                                misconduct complaint against the court and
                                "[o]thers may be forthcoming." The motion also
                                recites that Daniels has been advertising in The
                                Florida Bar News seeking persons with derogatory
                                information about the undersigned judge to come
                                forward (Adv. Proc. 01-170, Document No. 117).
348.       9/9/02               Wiley files in the bankruptcy court adversary
                                proceeding a designation and statement of issues
                                in his appeal of the court's final decision on
                                plaintiff's motion for sanctions. The statement
                                of issues includes issues as to jurisdiction,
                                bias, abuse of discretion, admission of evidence,
                                and the propriety of the
*269
                                court's entry of the
                                preliminary injunction. (Adv. Proc. 01-170,
                                Document No. 118).
349.       9/9/02               The debtor files in the bankruptcy court adversary
                                proceeding a designation and statement of issues
                                in her appeal of the court's final decision on
                                plaintiff's motion for sanctions. The statement
                                of issues includes issues as to bias,
                                jurisdiction, venue, interference with the
                                probate court's jurisdiction, ultra vires actions
                                of the court, and the propriety of the court's
                                entry of the preliminary injunction. (Adv. Proc.
                                01-170, Documents Nos. 119 and 120).
350.       9/22/02              The bankruptcy court enters a second order denying
                                Daniels' motion for recusal (Adv. Proc. 01-170,
                                Document No. 122, reported at 284 B.R. 299).
351.       10/1/02              The Pennsylvania probate court enters a decree
                                dismissing the Lickmans' petition to remove
                                executrix, to declare sale agreement
                                unenforceable, and to require Shain to restore
                                $38,500 to probate estate. The probate court
                                finds that the debtor has no standing in the
                                probate estate. The court declines to remove the
                                executrix "at this late juncture." The court
                                dismisses the petitions without prejudice to
                                Stephen Lickman's right to file objections to
                                counsel's fees and executrix' commissions at the
                                appropriate time (Document No. 123, Exhibit No.
                                A).
352.       10/11/02             Wiley files in the Pennsylvania probate court
                                the debtor's notice of appeal of the court's
                                dismissal of the petition to remove executrix, to
                                declare sale agreement unenforceable, and to
                                require Shain to restore $38,500 to the probate
                                estate. (Document No. 123, Exhibit No. B).
353.       10/15/02             An advertisement appears in the Classified
                                Section
                                of The Florida Bar News under "Other Personal"
                                with the following text: "TAMPA BANKRUPTCY Court.
                                Do any attorneys or litigants know of instances
                                of unethical conduct on the part of any
                                bankruptcy judge who are willing to step forward
                                and file charges? Contact R. Daniels, (561)
                                487-0511." (Adv. Proc. 01-170, Document No. 180,
                                The Florida Bar News, October 15, 2002, at 37).
354.       10/18/02             The Lickmans file pro se in the Pennsylvania
                                probate court exceptions to decrees in the
                                probate case. The paper contains 39 numbered
                                paragraphs detailing the debtor's version of
                                events occurring in the bankruptcy case and
                                related adversary proceedings. The paper
                                complains that, in entering its decree finding
                                that the debtor has no standing in the Tibey
                                Pfeiffer probate estate, the probate court "has
                                unwittingly assisted the executrix in the theft
                                of $500,000."
                                The paper also contends that Segal "agreed to give
                                [the trustee] a $23,500 bribe not to pursue him
                                and his client [the executrix] as [the trustee]
                                was statutorily required to do. A bankruptcy
                                trustee is obligated to move to collect a
                                debtor's claims and causes of action  this meant
                                collecting the amount of my debts, $38,500 from
                                Shain or if unable or too costly to do so,
                                abandoning the claim." The paper continues,
                                "Having re-opened my closed bankruptcy in August,
                                1999, Segal and Shain then secretly began to
                                draft various Agreements between
*270
                                themselves which
                                provided that I again by ousted of standing in
                                this Court, in exchange for the $23,500 Shain was
                                to pay [the trustee]." The paper further states
                                that, "The trustee had no authority from the
                                bankruptcy court to do anything after re-opening
                                my closed case." The paper states that the
                                trustee failed to request turnover of the probate
                                asset. The paper contends that, "A turnover, for
                                this Court's bankruptcy law edification, is what
                                a bankruptcy trustee is REQUIRED to do when [it]
                                takes over a debtor's claims which were then
                                existing." The paper further asserts that Segal
                                planned that the debtor "would have nothing to
                                stand on to litigate to recover the stolen
                                estate's funds. Get it now? Further, if this
                                Court had bothered to take the time to read these
                                `Agreements' which were annexed to my Petition(s)
                                it would have seen how the parties intended to
                                manipulate both this Court and the bankruptcy
                                court in order to carry out their corrupt
                                scheme."
                                The paper states that the trustee sent to the
                                debtor notice of a hearing to be held on October
                                18, 1999, to the debtor's "invalid former Orlando
                                address  so I would not receive it. It seems that
                                nobody wants me around, particularly dishonest
                                lawyers who are about to steal my money, right?"
                                The paper also asserts that at that hearing the
                                trustee provided "page after page of perjured
                                testimony ...."
                                The paper asserts that a prior order entered in the
                                probate case and referring to the debtor with the
                                words "as her interest may appear" establishes
                                that she has standing in the probate case.
                                Finally, the paper contends that the Pennsylvania
                                probate court's order finding that the debtor has
                                no standing is inconsistent with prior orders
                                that reserved the debtor's right to raise issues
                                as to the sale of the debtor's share of the
                                probate estate and the executrix and her
                                attorney's actions in the probate estate for
                                later consideration. The paper requests a hearing
                                on the issue of the debtor's standing in the
                                probate estate and promises at the hearing to
                                adduce "testimony from my attorneys, an expert in
                                bankruptcy law."
                                The paper also asks for an exception to the court's
                                order dismissing the petition to remove
                                executrix, to declare unenforceable the sale
                                agreement, and to require that Shain return
                                $23,500 to the probate estate to require an
                                accounting of the probate estate and a partial
                                distribution to be made to Stephen Lickman. The
                                paper asserts that, "My brother and I have to
                                date incurred tens of thousands of dollars in
                                fees, involving now 2 states, 4 lawyers, 5
                                courts, 8 different judges and two appeals."
                                The paper further states, "Although not named as a
                                defendant, the original bankruptcy judge was
                                named in the body of the complaint for what we
                                subsequently learned was her complicity in
                                assisting the trustee and the executrix to
                                defraud [the debtor], including the intentional
                                destruction of a previously filed court order.
                                This Judge, we have since learned, has a
                                reputation for her hatred of those who seek
                                bankruptcy relief, and makes her position well
                                known on the records of the proceedings. This
                                same Judge, it was later learned by examining
                                other files and speaking to other attorneys and
                                litigants
*271
                                has permitted simple bankruptcies to
                                pile up hundreds of docket entries when the same
                                trustee ... and her attorneys ... are involved in
                                the proceedings. It then, in case after case,
                                strips the debtor of all property, only to turn
                                over huge sums of money to the same parties, with
                                rarely any distribution for creditors, in
                                violation of bankruptcy law ...." The paper then
                                states, "Following the institution of this action
                                in June, 2001, the original bankruptcy judge was
                                removed from the case."
                                The paper goes on, "The torch was simply passed to
                                another judge ... [who] made it abundantly clear
                                that he intends to punish and discredit me and my
                                lawyers for having in effect, sued a fellow judge
                                and in a Northern Court, no less. To that end,
                                [the bankruptcy judge] then in August, 2001
                                encouraged the trustee to turn around and sue me,
                                my Florida lawyers and even Mr. Wiley who had no
                                connection with any bankruptcy. The trustee's
                                suit claims that we `interfered with the
                                administration of the bankruptcy' What
                                administration. First, the bankruptcy was
                                complete with the `sale' of my causes of action
                                against the executrix, right back to the
                                executrix way back in early 2000. Second, the
                                only `administration' was to take a bribe to
                                accommodate Mr. Segal and executrix Shain to get
                                `[the debtor] and Stephen out of the way' in
                                Pennsylvania."
                                Among the many actions taken by the bankruptcy
                                court that the paper complains about is included
                                the entry of "a $5,600 money judgment against Mr.
                                Wiley and myself for having made [a] bar
                                complaint [against the plaintiff's attorney]  all
                                while [the bar complaint] was pending before the
                                Bar. [The bankruptcy judge] then saw to it that
                                his `decision' was sent to the Bar who then, not
                                surprisingly knuckled under to his pressure and
                                dismissed the complaint the next day. Corrupt?
                                Perhaps this Court, has never practiced law in
                                the deep South."
                                The paper ends with, "By entering its Decrees as it
                                did this Court has, unwittingly or otherwise,
                                played right into the hands of these corrupt and
                                unethical lawyers and judges and has now openly
                                assisted them in the theft of $500,000 and to
                                ensure that two poor and now lawyerless people
                                never receive what was devised to them. Perhaps
                                the best approach [is] for this Court to recuse
                                itself from any further proceedings as it
                                seemingly (1) refuses to examine the file and
                                past history of the case and (2) does not possess
                                sufficient knowledge of bankruptcy law, conflict
                                of laws nor contract law, all of which are
                                required to grasp what has taken place here."
                                In a footnote the paper states, "Other acts
                                pointing to widespread corruption in the Middle
                                District Bankruptcy court has been uncovered and
                                reported to the 11th Circuit where an
                                investigation is pending. The F.B.I. has also
                                taken an interest in these matters."
                                Although the paper is captioned as filed by the
                                Lickmans, the paper contains a signature line and
                                verification for the debtor's signature only
                                (Document No. 123, Exhibit No. D).
*272
355.       10/23/02             The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's verified
                                motion for order to show cause why the debtor and
                                Wiley should not be held in civil contempt for
                                their failure to comply with the court's August
                                19, 2002, sanctions order. The plaintiff contends
                                that the debtor and Wiley did not take
                                affirmative steps to withdraw papers filed in the
                                Pennsylvania state and district courts or pay
                                attorney's fees as required by the court's August
                                19, 2002, sanctions order. The plaintiff also
                                asserts that, subsequent to the entry of the
                                court's August 19, 2002, sanctions order, Wiley
                                filed in the Pennsylvania probate court on behalf
                                of the debtor an appeal of a decree entered by
                                the Pennsylvania probate court (Document No.
                                123).
356.       10/30/02             The debtor files in the bankruptcy court adversary
                                proceeding a pro se motion to dissolve the
                                September 13, 2001, preliminary injunction. The
                                motion alleges that there is no factual or legal
                                basis for the court's entry of the injunction.
                                The motion seeks to dissolve the injunction and
                                also to vacate the court's August 19, 2002,
                                sanctions order. (Document No. 124).
357.       10/30/02             The bankruptcy court enters an order denying
                                without prejudice the plaintiff's motion for
                                order to show cause because it improperly shifts
                                the burden of proof to the defendants (Document
                                No. 125).
358.       10/31/02             The bankruptcy court enters a preliminary order
                                on the debtor's motion to dissolve injunction
                                establishing a briefing schedule and stating that
                                the matter will be determined on the papers
                                unless the court determines that a hearing is
                                required (Document No. 126).
359.       11/15/02             An advertisement appears in the Classified
                                Section of The Florida Bar News under "Other Personal"
                                with the following text: "TAMPA BANKRUPTCY Court.
                                Will those interested in opposing the
                                re-appointment of Bankruptcy Judge Corcoran
                                contact R. Daniels? (561) 487-0511." (Adv. Proc.
                                01-170, Document No. 181, The Florida Bar News,
                                November 15 2002, at 33).
360.   11/18/02-11/29/02        The parties file briefs as directed by
                                the court relating their positions on the debtor's motion
                                to dissolve preliminary injunction. The plaintiff
                                opposes the debtor's motion on the basis that the
                                preliminary injunction was agreed by the parties,
                                necessary to avoid irreparable harm, consistent
                                with settled law, and that the debtor and Wiley
                                had acted in violation of the preliminary
                                injunction (Adv. Proc. 01-170, Documents Nos. 127
                                and 129).
361.       11/27/01             The trustee's counsel files in the bankruptcy
                                court adversary proceeding the plaintiff's motion for
                                order of contempt. The motion seeks the entry of
                                an order of contempt against the debtor and Wiley
                                for their failure to comply with the court's
                                August 19, 2002, sanctions order and for their
                                continued violation of the agreed preliminary
                                injunction. The motion contends that the debtor
                                and Wiley did not take affirmative steps to
                                withdraw papers filed in the Pennsylvania and
                                district courts or pay attorney's fees as
                                required by the court's August 19, 2002, sanction
                                order. The motion also asserts that subsequent
*273
                                to the entry of the August 19, 2002, sanctions
                                order, Wiley filed in the Pennsylvania probate
                                court on behalf of the debtor an appeal of a
                                decree entered by the Pennsylvania probate court
                                (Adv. Proc. 01-170, Document No. 128).
                                Although the motion refers to attached exhibits, no
                                exhibits are filed.
362.       12/11/02             The debtor files in the bankruptcy court adversary
                                proceeding a motion to strike plaintiff's motion
                                for order of contempt because the motion fails to
                                include the exhibits referred to in the motion
                                (Adv. Proc. 01-170, Document No. 130).
363.       12/12/02             The bankruptcy court enters an order denying
                                the debtor's motion to dissolve preliminary
                                injunction, determining that the present
                                circumstances of the case establish the necessity
                                of continuing the preliminary injunction (Adv.
                                Proc. 01-170, Document No. 131, reported at 286
                                B.R. 821).
364.       12/12/02             The bankruptcy court enters an order on the
                                plaintiff's motion for order of contempt
                                directing the plaintiff to file and serve the
                                exhibits referred to in her motion and denying
                                the debtor's motion to strike the plaintiff's
                                motion (Adv. Proc. 01-170, Document No. 132).
365.       12/12/02             The bankruptcy court enters an order directing
                                the debtor and Wiley to file a response to the
                                plaintiff's motion for order of contempt no later
                                than December 31, 2002 (Adv. Proc. 01-170,
                                Document No. 133).
366.       12/13/02             The bankruptcy clerk transmits to the Florida
                                federal district court the record on appeal in
                                connection with Wiley's appeal of the August 19,
                                2002, sanctions order. The district court assigns
                                Case No. 6:02-CV-1492-ORl-31-JGG (Adv. Proc.
                                01-170, Document No. 134).
367.       12/13/02             The bankruptcy clerk transmits to the Florida
                                federal district court the record on appeal in
                                connection with the debtor's appeal of the August
                                19, 2002, sanctions order. The district court
                                assigns Case No. 6:02-CV-1494-ORL-28-JGG (Adv.
                                Proc. 01-170, Document No. 135).
368.       12/16/02             The trustee's counsel files and serves the
                                plaintiff's exhibits in support of the trustee's
                                motion for order of contempt as directed by the
                                bankruptcy court (Adv. Proc. 01-170, Document No.
                                136).
369.       12/19/02             The debtor files in the bankruptcy court adversary
                                proceeding a notice of appeal of the court's
                                order denying her motion to dissolve injunction
                                (Adv. Proc. 01-170, Document No. 137).
370.      12/20/2002            Wiley files in the bankruptcy court adversary
                                proceeding a notice of appeal of the court's
                                order denying the debtor's motion to dissolve
                                injunction (Adv. Proc. 01-170, Document No. 139).
371.       12/23/02             Daniels files in the bankruptcy court adversary
                                proceeding a motion to extend time until January
                                13, 2002, to respond to the plaintiff's motion
                                for order of contempt against the debtor and
*274
                                Wiley. The motion seeks an extension because
                                Daniels has been "extremely busy with taking
                                calls in response to the adds [sic][he] placed in
                                the Florida Bar News [sic] concerning the many
                                improprieties of [the bankruptcy] Judge ...." The
                                motion states, "to give this very distinguished
                                Judge a sampling of the nature of the calls
                                [Daniels has] received will demonstrate the time
                                [he] needs to tend to these matters." The motion
                                goes on to state, "One attorney phoned to say
                                [the undersigned bankruptcy judge], in his view,
                                is a cross between Paul Pot of Cambodia  who
                                killed thousands  and Adolf Hitler. Another Tampa
                                attorney told [Daniels] that [the undersigned
                                bankruptcy judge] is both anti-semitic and a
                                racist, the `Trent Lott of the bankruptcy court'
                                ...." The motion further states that Daniels
                                recently learned that "Plaintiff's counsel ...
                                formerly served as [the undersigned bankruptcy
                                judge's] law Clerk ...." The motion sets forth as
                                "most disturbing" the undersigned bankruptcy
                                judge's "action in ... entertaining a motion by
                                [the bankruptcy judge's] former clerk's son to
                                enjoin Debtor Lickman from pursuing her bar
                                complaint against him." The motion complains that
                                "[w]ith absolutely no authority to do so, as only
                                the Bar itself can hear and adjudicate such
                                complaints, the [undersigned bankruptcy judge]
                                held a `hearing' on the matter anyway and
                                `decided' that complaint `had no merit' and then
                                you even entered a money judgment against the
                                debtor, and then went on to entertain [the
                                trustee's counsel's] further motion to jail the
                                debtor for failing to pay." The motion concludes
                                that Daniels "is not unaware that [the
                                undersigned bankruptcy judge's] term ends next
                                August" and speculates on the likelihood of
                                reappointment (Adv. Proc. 01-170, Document No.
                                140).
372.       12/23/02             The Florida federal district court enters an
                                order reassigning the debtor's appeal of the August 19,
                                2002, sanctions order, Case No.
                                6:02-CV-1494-ORL-28-JGG to the district judge
                                assigned to Wiley's related appeal. The new case
                                number for this appeal is Case No.
                                6:02-CV-1494-31-JGG (Adv. Proc. 01-170, Document
                                No. 142).
373.       12/30/02             The Florida federal district court enters an
                                order consolidating the debtor's and Wiley's appeals of
                                the August 19, 2002, sanctions order and
                                directing that all papers shall now be filed in
                                Case No. 6:02-CV-1492-ORL-31-JGG. The order also
                                grants an extension of time until January 31,
                                2003, to file briefs and grants their motion to
                                enlarge the briefs, providing that the brief may
                                not exceed 30 pages (Adv. Proc. 01-170, Document
                                No. 143).
374.       12/30/02             The bankruptcy court enters an order granting
                                Daniel's motion for extension of time and
                                providing for an extension until January 13,
                                2003, to file and serve his response (Adv. Proc.
                                01-170, Document No. 144).
                                Daniels never files a response to the plaintiff's
                                motion for contempt against the debtor and Wiley.
375.       1/1/03               An advertisement appears in the Classified Section
                                of The Florida Bar News under "Other Personal"
                                with the following text: "Tampa Bankruptcy Court.
                                Will those willing to join in seeking to oppose
                                the re-appointment of Bankruptcy Judge
*275
                                Corcorankindly contact
                                Bob Daniels at (561) 487-0511."
                                (Adv. Proc. 01-170, Document No. 182, The Florida
                                Bar News, January 1, 2003, at 32).
376.       1/6/03               Wiley files in the bankruptcy court adversary
                                proceeding his response to the plaintiff's motion
                                for order of contempt. The response states that
                                Wiley is unable to pay the sanctions amount and
                                has done nothing to violate the court's sanction
                                order. The response further states that the
                                matters that he has filed in the Pennsylvania
                                probate court do not violate the bankruptcy
                                court's agreed preliminary injunction (Adv. Proc.
                                01-170, Document No. 145).
377.       1/8/03               The debtor files in the bankruptcy court adversary
                                proceeding a second motion for disqualification
                                and response to the plaintiff's motion for order
                                of contempt citing bias. The motion for
                                disqualification is supported by five exhibits
                                totaling 90 pages. The motion for
                                disqualification contains 20 numbered paragraphs.
                                The motion alleges that the bankruptcy judge is
                                biased because he:
                                has "taken away [the debtor's] lawyers ... by
                                permitting the trustee to sue [the] lawyers to
                                intentionally create a conflict of interest."
                                "denied [the debtor's] motion for time to retain
                                new counsel ...."
                                "stated that [the debtor's] motion to remove
                                trustee had no merit because now [the debtor] had
                                no lawyer."
                                "deliberately created a conflict of interest
                                between [the debtor] and [her] Pennsylvania
                                lawyer, by suing [her] lawyer and improperly
                                enjoining [the debtor's] right to recover [her]
                                inheritance ...."
                                "dismissing [the debtor's] appeal of [the
                                bankruptcy court's] order Disallowing
                                Administrative Expense as being untimely."
                                striking "Daniel's counter-claim as well as [the
                                debtor's] demand for a jury trial."
                                "improperly permit[ting] trustee's counsel to sit
                                at counsel table during the November 2001 trial
                                ...."
                                determining that there was "no evidence that [the
                                debtor's] checks to [her] Pennsylvania lawyers
                                were ever cashed."
                                refusing "to correct [the bankruptcy court's]
                                numerous factual conclusions, particularly its
                                `agreed' preliminary injunction, to which no one
                                agreed except Plaintiff."
                                acting "as counsel for the Plaintiff ...."
                                denying the debtor's "constitutional right of
                                access to be heard in any court."
                                hearing "testimony on [the debtor's] Bar complaints
                                against the Plaintiff and her counsel" without
                                authority
*276
                                hearing and weighing [the debtor's] Bar complaint
                                to influence the Bar's independent evaluation of
                                [the debtor's] complaint ...."
                                "`reward[ing]' Plaintiff and her lawyers with a
                                money judgment against [the debtor] and attorney
                                Wiley for `defending' the very Bar complaint over
                                which [the bankruptcy court] had no authority
                                .... in the first instance."
                                "intentionally hiding well-known criminal conduct
                                in two states to protect the trustee and her
                                counsel ...."
                                "protecting its own former law clerk and her son.
                                The motion also contains three paragraphs in
                                response to the plaintiff's motion for order of
                                contempt. The response states that the debtor is
                                financially incapable of paying the sanctions
                                amount and that none of the papers identified by
                                the plaintiff violate the August 19, 2002,
                                sanctions order or the agreed preliminary
                                injunction (Adv. Proc. 01-170, Document No. 146).
378.       1/15/03              An advertisement appears in the Classified Section
                                of The Florida Bar News under "Other Personal"
                                with the following text: "Tampa Bankruptcy Court.
                                Will those willing to join in seeking to oppose
                                the re-appointment of Bankruptcy Judge Corcoran
                                kindly contact Bob Daniels at (561) 487-0511."
                                (Adv. Proc. 01-170, Document No. 183, The Florida
                                Bar News, January 15, 2003, at 30).
379.       1/16/03              The bankruptcy clerk transmits to the Florida
                                federal district court the record on appeal in
                                connection with Wiley's appeal of the order
                                denying the debtor's motion to dissolve
                                preliminary injunction. The district court
                                assigns Case No. 6:03-CV-58-ORL-28-JGG (Adv.
                                Proc. 01-170, Document No. 147).
                                The clerk transmits a limited record due to Wiley's
                                failure to file a designation of record or
                                statement of the issues on appeal as required by
                                F.R.B.P. 8006 and 8007(a) and as directed by the
                                court.
380.        1/16/03             The bankruptcy clerk transmits to Florida federal
                                district court the record on appeal in connection
                                with the debtor's appeal of the order denying the
                                debtor's motion to dissolve preliminary
                                injunction. The district court assigns Case No.
                                6:03-CV-59-ORL-31-NAB (Adv. Proc. 01-170,
                                Document No. 148).
                                The clerk transmits a limited record due to the
                                debtor's failure to file a designation of record
                                or statement of the issues on appeal as required
                                by F.R.B.P. 8006 and 8007(a) and as directed by
                                the court.
381.       1/17/03              The bankruptcy court enters an order denying
                                the debtor's second motion for disqualification. The
                                court denies the motion because the debtor's
                                allegations, based upon facts that are inaccurate
                                or misrepresented, relate to the court's rulings
                                and establish no basis for disqualification. The
                                court also denies the motion because the
                                trustee's counsel employment as law
*277
                                clerk to the
                                bankruptcy judge more than 10 years ago is not a
                                basis for disqualification (Adv. Proc. 01-170,
                                Document No. 149, reported at 288 B.R. 151).
382.       1/17/03              The bankruptcy court enters an order directing
                                the clerk to transmit the contempt matter to district
                                court because the motion appears to seek punitive
                                sanctions beyond the authority of the bankruptcy
                                court. The order directs the clerk to transmit
                                specific papers and any other paper designated by
                                January 27, 2003, by any party (Adv. Proc.
                                01-170, Document No. 150, reported at 288 B.R.
                                291).
                                Daniels never files a response to the plaintiff's
                                motion for order of contempt, despite his
                                request  granted by the court  for an extension
                                of time to do so.
383.       1/21/03              The debtor files in the bankruptcy court adversary
                                proceeding a supplemental designation seeking to
                                supplement the record in the district court Case
                                No. 6:02-CV-1494-31JGG with all documents
                                previously designated and documents Nos. 124,
                                129, and 131 (Adv. Proc. 01-170, Document No.
                                151).
384.       1/21/03              The debtor files in the bankruptcy court adversary
                                proceeding a designation and statement of issues
                                in her appeal of the court's order denying her
                                motion to dissolve preliminary injunction. The
                                statement of issues presents issues as to
                                jurisdiction, bias, and the propriety of the
                                court's refusal to dissolve the preliminary
                                injunction (Adv. Proc. 01-170, Documents Nos. 152
                                and 153).
385.       1/28/03              The Florida federal district court enters an
                                order denying the debtor's motion to recuse the
                                district court judge, granting the debtor's
                                motion to consolidate appeals, and denying the
                                debtor's motion for extension of time to file
                                briefs. The order consolidates Case Nos.
                                6:03-CV-59-ORL-31DAB with 6:02-CV-1492-ORL-31JGG
                                to be reflected a 6:03-CV-59-ORL-31JGG. The order
                                also consolidates Case Nos. 6:03-CV-58-ORL-31JGG
                                with 6:02-CV-1492-ORL-31JGG. Finally, the order
                                directs that future pleadings are to be filed in
                                Case No. 6:02-CV-1492-ORL-31JGG (Adv. Proc.
                                01-170, Document No. 154).
386.       1/24/03              The bankruptcy court enters an order of
                                instructions to the clerk. The order directs the
                                clerk to file the debtor's supplemental
                                designation on the left side of the file, without
                                prejudice to the debtor's right to seek relief in
                                the district court to supplement her designation
                                (Adv. Proc. 01-170, Document No. 155, reported at
                                288 B.R. 584).
387.       1/29/03              The bankruptcy clerk transmits to the Florida
                                federal district court the plaintiff's motion for
                                order of contempt. The district court assigns
                                Case No. 6:03-CV-114-ORL-190AB (Adv. Proc.
                                01-170, Document No. 156).
388.       2/21/03              The Florida federal district court enters an
                                order granting the appellant's motion to enlarge record
                                and directing the bankruptcy clerk to transmit
                                documents Nos. 146, 149, 151, 152, and 153 the
                                record within 10 days  Consolidated Case No.
                                6:02-CV-1492-ORL-31JGG (Adv. Proc. 01-170,
                                Document No. 157).
*278
                                The district court order does not direct the
                                bankruptcy clerk to transmit the debtor's motion
                                to dissolve preliminary injunction and the
                                debtor's response to the plaintiff's objection to
                                that motion (Documents Nos. 124 and 129).
389.       2/24/03              The bankruptcy clerk transmits to the Florida
                                federal district court the debtor's supplemental
                                record  Consolidated Case No.
                                6:02-CV-1492-ORL-31JGG (Adv. Proc. 01-170,
                                Document No. 158).
390.       3/21/03              The undersigned bankruptcy judge receives another
                                ex parte communication from Daniels. Inside the
                                envelope is a photocopy of an advertisement in
                                The Florida Bar News seeking applications for
                                appointment as a bankruptcy judge in the middle
                                district of Florida. Daniels has handwritten on
                                the paper the words "Hey, buddy boy, maybe the
                                Concannons will give you a job! Regards, Bob
                                Daniels" (Adv. Proc. 01-170, Document No. 161).
391.       5/5/03               The Florida federal district court enters a
                                memorandum opinion affirming the bankruptcy
                                court's August 19, 2002, sanctions order and
                                order denying the debtor's motion to dissolve
                                preliminary injunction. The district court
                                determines that the debtor and Wiley are bound by
                                the preliminary injunction unless it is dissolved
                                by the bankruptcy court or reversed on appeal.
                                The district court considers the debtor's and
                                Wiley's arguments that the preliminary injunction
                                and August 19, 2002, sanctions order are improper
                                on the basis of abstention, misapplication of the
                                Barton doctrine, lack of jurisdiction of the
                                bankruptcy court, insufficiency of evidence, bias
                                of the bankruptcy court, and fraud upon the
                                bankruptcy court and determines that the
                                arguments are without merit. The district court
                                affirms the preliminary injunction and August 19,
                                2002, sanctions order finding that the bankruptcy
                                court's "factual determinations were based upon
                                competent and substantial evidence" and its
                                "conclusions of law and application of the facts
                                to the law were correct." The district court also
                                notes that the debtor is bound by the bankruptcy
                                court's orders determining that the probate asset
                                is property of the estate and approving the
                                trustee's sale of the probate asset to Shain
                                under "the doctrines of collateral estoppel, res
                                judicata, and law of the case." (Adv. Proc.
                                01-170, Document No. 162).
392.                            The debtor files in the Florida federal district
                                court a notice of appeal of the district court's
                                order affirming the bankruptcy court's August 19,
                                2002, sanctions order and the order denying
                                debtor's motion to dissolve preliminary
                                injunction (Adv. Proc. 01-170, Document No. 163).

NOTES
[1]  Henkel v. Lickman (In re Lickman), 288 B.R. 151 (Bankr.M.D.Fla.2003); Henkel v. Lickman (In re Lickman), 288 B.R. 291 (Bankr.M.D.Fla.2002); Henkel v. Lickman (In re Lickman), 286 B.R. 821 (M.D.Fla.2002); Henkel v. Lickman (In re Lickman), 284 B.R. 299 (Bankr.M.D.Fla.2002); Henkel v. Lickman (In re Lickman), 282 B.R. 709 (Bankr.M.D.Fla.2002); In re Lickman, 273 B.R. 691 (Bankr.M.D.Fla.2002).
[2]  It is undisputed that Daniels and Dizak are the same person (App. I No.).
[3]  App. I No. 1 refers to Event No. 1 in the chronology, Appendix I. This form of citation is used throughout this decision.
[4]  Apparently this was not the first time that Daniels fraudulently represented himself as representing the debtor. His name appears on the service list on at least one order entered by the Pennsylvania probate court as "Robert Daniels, Esq." (App. 1 No. 15).
[5]  The Florida Bar ultimately concluded that the debtor's complaints did not justify further investigation and closed its files (App. I Nos. 98 and 152).
[6]  The debtor and D'Ambrosio repeatedly sought to use the debtor's alleged claim for administrative expense as a bargaining chip to dissuade the trustee from administering the probate asset (App. I Nos. 31, 36, and 40).
[7]  The trustee attributed no value to the debtor's putative claims against the executrix. Accordingly, the sales price represented the value of the debtor's interest in the undistributed assets of the probate estate. The sales price was slightly less than the amount set forth in the executrix' preliminary account because the trustee had determined through investigation that $23,500 was a more accurate valuation of the liquid and illiquid stocks that comprised the corpus of the probate estate (App. I No. 118). Although it is unclear from the record to what extent mounting legal fees incurred by the probate estate in its litigation with the Lickmans had negatively impacted the net worth of the probate estate at that time, it is clear that the probate estate was being adversely impacted by that litigation.
[8]  The court did not then schedule a hearing of the debtor's application for administrative expense.
[9]  Although Daniels and the debtor's strategy is patently obvious from the record, it was premised on an erroneous view of the law. As the court notes in Section II.C., infra, 28 U.S.C. § 959 and the Barton doctrine apply even after a bankruptcy case is closed and thus would have precluded Daniels and the debtor's planned actions in the Pennsylvania courts regardless of whether the debtor's bankruptcy case was pending or closed.
[10]  Contrary to the provisions of F.R.B.P.2016(b), D'Ambrosio never filed a statement of compensation (App. I No.). D'Ambrosio, Wiley, and Armstrong each testified that they did not have a written agreement with the debtor for the payment of attorney's fees (App. I Nos. 27, 70, and 190). If the trial testimony of D'Ambrosio, Wiley, and Armstrong were accepted on its face, it would appear that each attorney performed extensive services on behalf of the debtor in contentious and lengthy litigation with the trustee and/or the executrix for little of no compensation.

To the contrary, at least as to D'Ambrosio, the record in its totality supports the conclusion that he received and/or was owed compensation for his services (App. I No. 27). The record also supports a conclusion that Daniels paid and/or promised to pay attorney's fees to D'Ambrosio for his services to the debtor (App. I No. 27).
[11]  The Pennsylvania probate court ultimately denied the motion finding that the debtor had no standing in the probate estate (App. I No. 338).
[12]  The trustee also alleged non-core claims for contempt and abuse of process. The court is abstaining from determining those claims, and they are therefore not included in this decision (App. 1 Nos. 306, 307, and 308).
[13]  On February 21, 2002, the court determined the trustee's objection to the debtor's application for administrative expense in the trustee's favor and disapproved the debtor's application (App. I No. 320). The debtor did not take a timely appeal of this order (App. I No. 323). Following the entry of the order, Daniels filed in the Florida state court a civil action against the undersigned judge and the district judge who had handled the appeal of the October 18, 1999, sanctions order (App. I No. 324). The action was removed to federal court in the Southern District of Florida and dismissed. Case No. 02-80310-CIV-ZLOCH. The court of appeals affirmed the dismissal. Case No. 02-16523.
[14]  To avoid unnecessary delays, the parties submitted to the undersigned's chambers in Tampa courtesy copies of all papers filed with the clerk in Orlando.
[15]  In flagrant disregard of this order, Daniels continued to send ex parte papers to the undersigned judge during the pendency of this adversary proceeding, usually following the court's entry of an order adverse to the debtor's position. These communications contained allegations and commentary that were intended to intimidate the court (App. I Nos. 319, 343, and 388).
[16]  The alleged conflict obviously existed from the moment that the trustee first sought sanctions against the debtor and D'Ambrosio in June 2001 (App. I No. 211).
[17]  Indeed, the debtor changed her telephone number and instructed Wiley not to disclose her cellular phone number to the trustee, her counsel, or the court (App. I No. 304).
[18]  By the date Wiley filed his paper, the court had specifically held that the matters to be determined were squarely within its core jurisdiction and had abstained from determining all non-core matters (App. I No. 308).
[19]  Although Daniels represented in the motion that the debtor had read and joined in the request for relief, the debtor did not sign the motion (App. I No. 313).
[20]  The plaintiff made no request for attorney's fees and costs incurred in defending against the motion. As of that date, the estate had incurred $1,569.74, in attorney's fees and costs relating to this motion (App. I No. 249).
[21]  Of course, the exhibit that Daniels sought to strike is otherwise part of the bankruptcy court record, including its attachment to Daniels' own motion in limine filed in this proceeding (App. I Nos. 154, 161, 166, and 311).
[22]  The Pennsylvania Superior Court did not act on these papers prior to the sanctions hearing (App 1 No. 346).
[23]  As time passed, Daniels became more pointed and direct in his attempt to intimidate the undersigned judge. (App. I Nos. 319, 324, 342, 344, 347, 353, 359, 371, 375, 378, and 390).
[24]  The court is abstaining from determining the trustee's claims for contempt and abuse of process and preserving them for future determination in another forum (App. I No. 308).
[25]  Although the court previously determined that the debtor violated the automatic stay by taking actions in the Pennsylvania probate court prior to October 1999, it reserved the issue of damages arising from those violations. The court also did not consider or determine whether the debtor's violations of the automatic stay were taken in concert with other actors or part of a pattern of conduct (App. I No. 77).
[26]  The plaintiff has not asserted any other claim in this adversary proceeding that would permit a recovery for the defendants' actions taken in the bankruptcy estate. For example, the plaintiff has made no claim for sanctions pursuant to F.R.B.P. 9011 or 28 U.S.C. § 1927.
[27]  For purposes of this discussion only, the court accepts the defendants' argument that Shain's purchase of the probate asset advantaged her financially in some way, a fact that is otherwise not supported by the record in this case.
[28]  Alternatively, even if Wiley's corrective actions mitigated the damage to the bankruptcy estate, that mitigation is reflected in the sanctions calculation set forth in Section II.A.3.e., infra.
[29]  This decision was also appealed. The court of appeals, however, held that the bankruptcy court's order finding a violation of the automatic stay was not a final judgment because the court deferred its assessment of damages, including attorney's fees and costs. Guy v. Dzikowski (In re Atlas), 210 F.3d 1305, 1308 (11th Cir.2000). The court of appeals, therefore, did not address the question presented here.
[30]  This amount is calculated by subtracting $36,503.82 previously disallowed from the plaintiff's request for $181,798.69.
[31]  The court excluded $5,231.75 because there was insufficient evidence to relate these attorneys fees and costs to the defendants' misconduct (App. 1 No. 207).
[32]  The court calculates this amount by adding together attorney's fees and costs relating to services performed in both Phase I and II.
[33]  There is no evidence that Wiley violated the automatic stay during this phase.
[34]  Although D'Ambrosio continued to support Daniels', the debtor's, and Wiley's efforts, there is no evidence that D'Ambrosio violated the automatic stay during this phase.
[35]  The court excluded $5,231.75 because there was insufficient evidence to relate these attorneys fees and costs to the defendants' misconduct (App. 1 No. 207).
[36]  Barton v. Barbour, 104 U.S. 126, 127, 26 L.Ed. 672 (1881).